Exhibit 10.476

 

 

DOC# 001253

FILED IN OFFICE

01/10/2003

08:25:46AM

BK:05595 PG:0142

JUDITH A. LEWIS

CLERK OF

SUPERIOR COURT

HENRY COUNTY, GA

 

Return to:

PIEDMONT TITLE INSURANCE AGENCY, INC.

Attention: Barbara H. Morgan

150 East Ponce de Leon Avenue, Suite 330

Decatur, GA 30030

(404) 377-6464

Henry Towne Center

LOAN NO. 50-2753516

 

 

 

HENRY TOWN CENTER, LLC, ALPHA SEVEN, LLC, ELLISTON HENRY TOWN CENTER,

LLC, OWEN HENRY TOWN CENTER, LLC, DSCONGDONA, LLC, JWCONGDONA, LLC,

KCVANSTORYA, LLC, ALCONGDONA, LLC, SCTERRYA, LLC, JRCONGDON,JR.A, LLC,

SPENCE HENRY TOWN CENTER, LLC, JAY HENRY TOWN CENTER, LLC,

together, jointly and severally, as Grantor

 

to

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Grantee

 

--------------------------------------------------------------------------------

 

DEED TO SECURE DEBT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of January 8, 2003

 

PREPARED BY AND UPON RECORDATION RETURN TO:

 

 

Return to:

PIEDMONT TITLE INSURANCE AGENCY, INC.

Attention: Isabel M. Garcia, Esq.

150 East Ponce de Leon Avenue, Suite 330

Decatur, GA 30030

(404) 377-6464

 

 

 

 

GEORGIA INTANGIBLE TAX
HENRY COUNTY
SUPERIOR COURT



JAN 09 2003

 

PAID $ 25,000.00

 

 

/s/ [ILLEGIBLE]

 

 

CLERK OF SUPERIOR COURT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

COVENANTS OF GRANTOR

 

1.1

Warranties of Grantor

 

1.2

Defense of Title

 

1.3

Performance of Obligations

 

1.4

Insurance

 

1.5

Payment of Taxes

 

1.6

Tax Impound Account

 

1.7

[Reserved]

 

1.8

Replacement Reserve

 

1.9

Casualty and Condemnation

 

1.10

Construction Liens

 

1.11

Rents and Profits

 

1.12

Leases

 

1.13

Alienation and Further Encumbrances

 

1.14

Payment of Utilities, Assessments, Charges, Etc.

 

1.15

Access Privileges and Inspections

 

1.16

Waste; Alteration of Improvements

 

1.17

Zoning

 

1.18

Financial Statements and Books and Records

 

1.19

Further Documentation

 

1.20

Payment of Costs; Reimbursement to Grantee

 

1.21

Security Interest

 

1.22 [a05-3686_1ex10d476.htm#a1_22SecurityAgreement__233118]

Security Agreement [a05-3686_1ex10d476.htm#a1_22SecurityAgreement__233118]

 

1.23 [a05-3686_1ex10d476.htm#a1_23EasementsAndRightsofway__233121]

Easements and Rights-of-Way
[a05-3686_1ex10d476.htm#a1_23EasementsAndRightsofway__233121]

 

1.24 [a05-3686_1ex10d476.htm#a1_24ComplianceWithLaws__233122]

Compliance with Laws [a05-3686_1ex10d476.htm#a1_24ComplianceWithLaws__233122]

 

1.25 [a05-3686_1ex10d476.htm#a1_25AdditionalTaxes__233124]

Additional Taxes [a05-3686_1ex10d476.htm#a1_25AdditionalTaxes__233124]

 

1.26 [a05-3686_1ex10d476.htm#a1_26SecuredIndebtedness__233125]

Secured Indebtedness [a05-3686_1ex10d476.htm#a1_26SecuredIndebtedness__233125]

 

1.27 [a05-3686_1ex10d476.htm#a1_27GrantorsWaivers__233127]

Grantor’s Waivers [a05-3686_1ex10d476.htm#a1_27GrantorsWaivers__233127]

 

1.28 [a05-3686_1ex10d476.htm#a1_28SubmissionToJurisdictionWaiv_233128]

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
[a05-3686_1ex10d476.htm#a1_28SubmissionToJurisdictionWaiv_233128]

 

1.29 [a05-3686_1ex10d476.htm#a1_29AttorneyinfactProvisions__233131]

Attorney-in-Fact Provisions
[a05-3686_1ex10d476.htm#a1_29AttorneyinfactProvisions__233131]

 

1.30 [a05-3686_1ex10d476.htm#a1_30Management__233133]

Management [a05-3686_1ex10d476.htm#a1_30Management__233133]

 

1.31 [a05-3686_1ex10d476.htm#a1_31HazardousWasteAndOtherSubsta_233134]

Hazardous Waste and Other Substances
[a05-3686_1ex10d476.htm#a1_31HazardousWasteAndOtherSubsta_233134]

 

1.32 [a05-3686_1ex10d476.htm#a1_32IndemnificationSubrogation__233202]

Indemnification; Subrogation
[a05-3686_1ex10d476.htm#a1_32IndemnificationSubrogation__233202]

 

1.33 [a05-3686_1ex10d476.htm#a1_33CovenantsWithRespectToIndebt_233204]

Covenants with Respect to Indebtedness, Operations, Fundamental Changes of
Grantor [a05-3686_1ex10d476.htm#a1_33CovenantsWithRespectToIndebt_233204]

 

 

 

 

ARTICLE II [a05-3686_1ex10d476.htm#ArticleIiEventsOfDefault_233220]

EVENTS OF DEFAULT [a05-3686_1ex10d476.htm#ArticleIiEventsOfDefault_233220]

 

2.1 [a05-3686_1ex10d476.htm#a2_1EventsOfDefault__233226]

Events of Default [a05-3686_1ex10d476.htm#a2_1EventsOfDefault__233226]

 

 

 

 

ARTICLE III [a05-3686_1ex10d476.htm#ArticleIiiRemedies_233230]

REMEDIES [a05-3686_1ex10d476.htm#ArticleIiiRemedies_233230]

 

3.1 [a05-3686_1ex10d476.htm#a3_1RemediesAvailable__233232]

Remedies Available [a05-3686_1ex10d476.htm#a3_1RemediesAvailable__233232]

 

3.2 [a05-3686_1ex10d476.htm#a3_2ApplicationOfProceeds__233237]

Application of Proceeds
[a05-3686_1ex10d476.htm#a3_2ApplicationOfProceeds__233237]

 

3.3 [a05-3686_1ex10d476.htm#a3_3RightAndAuthorityOfReceiverOr_233238]

Right and Authority of Receiver or Grantee in the Event of Default; Power of
Attorney [a05-3686_1ex10d476.htm#a3_3RightAndAuthorityOfReceiverOr_233238]

 

 

--------------------------------------------------------------------------------


 

3.4 [a05-3686_1ex10d476.htm#a3_4OccupancyAfterForeclosure__233245]

Occupancy After Foreclosure
[a05-3686_1ex10d476.htm#a3_4OccupancyAfterForeclosure__233245]

 

3.5 [a05-3686_1ex10d476.htm#a3_5NoticeToAccountDebtors__233247]

Notice to Account Debtors
[a05-3686_1ex10d476.htm#a3_5NoticeToAccountDebtors__233247]

 

3.6 [a05-3686_1ex10d476.htm#a3_6CumulativeRemedies__233247]

Cumulative Remedies [a05-3686_1ex10d476.htm#a3_6CumulativeRemedies__233247]

 

3.7 [a05-3686_1ex10d476.htm#a3_7PaymentOfExpenses__233249]

Payment of Expenses [a05-3686_1ex10d476.htm#a3_7PaymentOfExpenses__233249]

 

 

 

 

ARTICLE IV [a05-3686_1ex10d476.htm#ArticleIvMiscellaneousTermsAndCon_233310]

MISCELLANEOUS TERMS AND CONDITIONS
[a05-3686_1ex10d476.htm#ArticleIvMiscellaneousTermsAndCon_233310]

 

4.1 [a05-3686_1ex10d476.htm#a4_1TimeOfEssence__233311]

Time of Essence [a05-3686_1ex10d476.htm#a4_1TimeOfEssence__233311]

 

4.2 [a05-3686_1ex10d476.htm#a4_2ReleaseOfSecurityInstrument__233313]

Release of Security Instrument
[a05-3686_1ex10d476.htm#a4_2ReleaseOfSecurityInstrument__233313]

 

4.3 [a05-3686_1ex10d476.htm#a4_3CertainRightsOfGrantee__233314]

Certain Rights of Grantee
[a05-3686_1ex10d476.htm#a4_3CertainRightsOfGrantee__233314]

 

4.4 [a05-3686_1ex10d476.htm#a4_4WaiverOfCertainDefenses__233315]

Waiver of Certain Defenses
[a05-3686_1ex10d476.htm#a4_4WaiverOfCertainDefenses__233315]

 

4.5 [a05-3686_1ex10d476.htm#a4_5NoticesDesignationOfManagingA_233316]

Notices; Designation of Managing Agent
[a05-3686_1ex10d476.htm#a4_5NoticesDesignationOfManagingA_233316]

 

4.6 [a05-3686_1ex10d476.htm#a4_6SuccessorsAndAssignsJointAndS_233318]

Successors and Assigns; Joint and Several Liability
[a05-3686_1ex10d476.htm#a4_6SuccessorsAndAssignsJointAndS_233318]

 

4.7 [a05-3686_1ex10d476.htm#a4_7Severability__233320]

Severability [a05-3686_1ex10d476.htm#a4_7Severability__233320]

 

4.8 [a05-3686_1ex10d476.htm#a4_8Gender__233320]

Gender [a05-3686_1ex10d476.htm#a4_8Gender__233320]

 

4.9 [a05-3686_1ex10d476.htm#a4_9WaiverDiscontinuanceOfProceed_233321]

Waiver; Discontinuance of Proceedings
[a05-3686_1ex10d476.htm#a4_9WaiverDiscontinuanceOfProceed_233321]

 

4.10 [a05-3686_1ex10d476.htm#a4_10SectionHeadings__233323]

Section Headings [a05-3686_1ex10d476.htm#a4_10SectionHeadings__233323]

 

4.11 [a05-3686_1ex10d476.htm#a4_11GoverningLaw__233324]

GOVERNING LAW [a05-3686_1ex10d476.htm#a4_11GoverningLaw__233324]

 

4.12 [a05-3686_1ex10d476.htm#a4_12CountingOfPays__233326]

Counting of Days [a05-3686_1ex10d476.htm#a4_12CountingOfPays__233326]

 

4.13 [a05-3686_1ex10d476.htm#a4_13RelationshipOfTheParties__233327]

Relationship of the Parties
[a05-3686_1ex10d476.htm#a4_13RelationshipOfTheParties__233327]

 

4.14 [a05-3686_1ex10d476.htm#a4_14ApplicationOfTheProceedsOfTh_233328]

Application of the Proceeds of the Note
[a05-3686_1ex10d476.htm#a4_14ApplicationOfTheProceedsOfTh_233328]

 

4.15 [a05-3686_1ex10d476.htm#a4_15UnsecuredPortionOfIndebtedne_233329]

Unsecured Portion of Indebtedness
[a05-3686_1ex10d476.htm#a4_15UnsecuredPortionOfIndebtedne_233329]

 

4.16 [a05-3686_1ex10d476.htm#a4_16CrossDefault__233331]

Cross Default [a05-3686_1ex10d476.htm#a4_16CrossDefault__233331]

 

4.17 [a05-3686_1ex10d476.htm#a4_17InterestAfterSale__233332]

Interest After Sale [a05-3686_1ex10d476.htm#a4_17InterestAfterSale__233332]

 

4.18 [a05-3686_1ex10d476.htm#a4_18InconsistencyWithOtherLoanDo_233334]

Inconsistency with Other Loan Documents
[a05-3686_1ex10d476.htm#a4_18InconsistencyWithOtherLoanDo_233334]

 

4.19 [a05-3686_1ex10d476.htm#a4_19ConstructionOfThisDocument__233335]

Construction of this Document
[a05-3686_1ex10d476.htm#a4_19ConstructionOfThisDocument__233335]

 

4.20 [a05-3686_1ex10d476.htm#a4_20NoMerger__233335]

No Merger [a05-3686_1ex10d476.htm#a4_20NoMerger__233335]

 

4.21 [a05-3686_1ex10d476.htm#a4_21RightsWithRespectToJuniorEnc_233337]

Rights With Respect to Junior Encumbrances
[a05-3686_1ex10d476.htm#a4_21RightsWithRespectToJuniorEnc_233337]

 

4.22 [a05-3686_1ex10d476.htm#a4_22GranteeMayFileProofsOfClaim__233338]

Grantee May File Proofs of Claim
[a05-3686_1ex10d476.htm#a4_22GranteeMayFileProofsOfClaim__233338]

 

4.23 [a05-3686_1ex10d476.htm#a4_23FixtureFiling__233339]

Fixture Filing [a05-3686_1ex10d476.htm#a4_23FixtureFiling__233339]

 

4.24 [a05-3686_1ex10d476.htm#a4_24AfteracquiredProperty__233341]

After-Acquired Property
[a05-3686_1ex10d476.htm#a4_24AfteracquiredProperty__233341]

 

4.25 [a05-3686_1ex10d476.htm#a4_25NoRepresentation__233343]

No Representation [a05-3686_1ex10d476.htm#a4_25NoRepresentation__233343]

 

4.26 [a05-3686_1ex10d476.htm#a4_26Counterparts__233343]

Counterparts [a05-3686_1ex10d476.htm#a4_26Counterparts__233343]

 

4.27 [a05-3686_1ex10d476.htm#a4_27PersonalLiability__233346]

Personal Liability [a05-3686_1ex10d476.htm#a4_27PersonalLiability__233346]

 

4.28 [a05-3686_1ex10d476.htm#a4_28RecordingAndFiling__233347]

Recording and Filing [a05-3686_1ex10d476.htm#a4_28RecordingAndFiling__233347]

 

4.29 [a05-3686_1ex10d476.htm#a4_29EntireAgreementAndModificati_233349]

Entire Agreement and Modifications
[a05-3686_1ex10d476.htm#a4_29EntireAgreementAndModificati_233349]

 

4.30 [a05-3686_1ex10d476.htm#a4_30MaximumInterest__233350]

Maximum Interest [a05-3686_1ex10d476.htm#a4_30MaximumInterest__233350]

 

4.31 [a05-3686_1ex10d476.htm#a4_31InterestPayableByGrantee__233352]

Interest Payable by Grantee
[a05-3686_1ex10d476.htm#a4_31InterestPayableByGrantee__233352]

 

4.32 [a05-3686_1ex10d476.htm#a4_32DisseminationOfInformation__233353]

Dissemination of Information
[a05-3686_1ex10d476.htm#a4_32DisseminationOfInformation__233353]

 

4.33 [a05-3686_1ex10d476.htm#a4_33SecondaryMarket__233355]

Secondary Market [a05-3686_1ex10d476.htm#a4_33SecondaryMarket__233355]

 

4.34 [a05-3686_1ex10d476.htm#a4_34CertainMattersRelatingToProp_233356]

Certain Matters Relating to Property Located in the State of Georgia
[a05-3686_1ex10d476.htm#a4_34CertainMattersRelatingToProp_233356]

 

4.35 [a05-3686_1ex10d476.htm#a4_35WaiverOfNoticeAndHearing__233359]

WAIVER OF NOTICE AND HEARING
[a05-3686_1ex10d476.htm#a4_35WaiverOfNoticeAndHearing__233359]

 

4.36 [a05-3686_1ex10d476.htm#a4_36AttorneysFee__233440]

Attorneys’ Fee [a05-3686_1ex10d476.htm#a4_36AttorneysFee__233440]

 

 

ii

--------------------------------------------------------------------------------


 

DEED TO SECURE DEBT AND SECURITY AGREEMENT

 

THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (this “Security Instrument”) is
made as of January 8, 2003 by HENRY TOWN CENTER, LLC, a Georgia limited
liability company, ALPHA SEVEN, LLC, a Delaware limited liability company,
ELLISTON HENRY TOWN CENTER, LLC, a Delaware limited liability company, OWEN
HENRY TOWN CENTER, LLC, a Delaware limited liability company, DSCONGDONA, LLC, a
Delaware limited liability company, JWCONGDONA, LLC, a Delaware limited
liability company, KCVANSTORYA, LLC, a Delaware limited liability company,
ALCONGDONA, LLC, a Delaware limited liability company, SCTERRYA, LLC, a Delaware
limited liability company, JRCONGDON,JR.A, LLC, a Delaware limited liability
company, SPENCE HENRY TOWN CENTER, LLC, a Delaware limited liability company,
JAY HENRY TOWN CENTER, LLC, a Delaware limited liability company, as Grantor
(together, jointly and severally, “Grantor”), to WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Grantee (“Grantee”), whose
address is 201 South Tryon Street, Suite 130, PMB Box #4, Charlotte, North
Carolina 28202.

 

W I T N E S S E T H:

 

THAT FOR AND IN CONSIDERATION OF THE SUM OF TEN AND NO/100 DOLLARS ($10), AND
OTHER VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, GRANTOR HEREBY IRREVOCABLY GRANTS, BARGAINS, SELLS, CONVEYS,
TRANSFERS, PLEDGES, SETS OVER AND ASSIGNS, with power of sale, all of Grantor’s
estate, right, title and interest in, to and under any and all of the following
described property, whether now owned or hereafter acquired by Grantor
(collectively, the “Property”):

 

(A)                              All that certain real property situated in the
County of Henry, State of Georgia, more particularly described on Exhibit A
attached hereto and incorporated herein by this reference (the “Premises”),
together with all of the easements, rights, privileges, franchises, tenements,
hereditaments and appurtenances now or hereafter thereunto belonging or in any
way appertaining thereto, and all of the estate, right, title, interest, claim
and demand whatsoever of Grantor therein or thereto, either at law or in equity,
in possession or in expectancy, now or hereafter acquired;

 

(B)                                All structures, buildings and improvements of
every kind and description now or at any time hereafter located or placed on the
Premises (the “Improvements”);

 

(C)                                All furniture, furnishings, fixtures, goods,
equipment, inventory or personal property owned by Grantor and now or hereafter
located on, attached to or used in and about the Improvements, including, but
not limited to, all machines, engines, boilers, dynamos, elevators, stokers,
tanks, cabinets, awnings, screens, shades, blinds, carpets, draperies, lawn
mowers, and all appliances, plumbing, heating, air conditioning, lighting,
ventilating, refrigerating, disposal and incinerating equipment, and all
fixtures and appurtenances thereto, and such other goods and

 

--------------------------------------------------------------------------------


 

chattels and personal property owned by Grantor as are now or hereafter used or
furnished in operating the Improvements, or the activities conducted therein,
and all building materials and equipment hereafter situated on or about the
Premises or Improvements, and all warranties and guaranties relating thereto,
and all additions thereto and substitutions and replacements therefor (exclusive
of any of the foregoing owned or leased by tenants of space in the
Improvements);

 

(D)                               All easements, rights-of-way, strips and gores
of land, vaults, streets, ways, alleys, passages, sewer rights, and other
emblements now or hereafter located on the Premises or under or above the same
or any part or parcel thereof, and all estates, rights, titles, interests,
tenements, hereditaments and appurtenances, reversions and remainders
whatsoever, in any way belonging, relating or appertaining to the Property or
any part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Grantor;

 

(E)                                 All water, ditches, wells, reservoirs and
drains and all water, ditch, well, reservoir and drainage rights which are
appurtenant to, located on, under or above or used in connection with the
Premises or the Improvements, or any part thereof, whether now existing or
hereafter created or acquired;

 

(F)                                 All minerals, crops, timber, trees, shrubs,
flowers and landscaping features now or hereafter located on, under or above the
Premises;

 

(G)                                All cash funds, deposit accounts and other
rights and evidence of rights to cash, now or hereafter created or held by
Grantee pursuant to this Security Instrument or any other of the Loan Documents
(as hereinafter defined), including, without limitation, all funds now or
hereafter on deposit in the Impound Account and the Replacement Reserve (each as
hereinafter defined) and that certain Account and the Leasing Dollars therein,
as set forth and defined in that certain Purchase Agreement dated as of
September 10, 2002, as amended October 24, 2002, by and between Sembler Family
Partnership #22, Ltd., as Seller, and Steven D. Bell & Company, as Buyer, as
assigned to Grantor;

 

(H)                               All leases (including, without limitation,
oil, gas and mineral leases), licenses, concessions and occupancy agreements of
all or any part of the Premises or the Improvements (each, a “Lease” and
collectively, “Leases”), whether written or oral, now or hereafter entered into
and all rents, royalties, issues, profits, bonus money, revenue, income, rights
and other benefits (collectively, the “Rents and Profits”) of the Premises or
the Improvements, now or hereafter arising from the use or enjoyment of all or
any portion thereof or from any present or future Lease or other agreement
pertaining thereto or arising from any of the Leases or any of the General
Intangibles (as hereinafter defined) and all cash or securities deposited to
secure performance by the tenants, lessees or licensees (each, a “Tenant” and
collectively, “Tenants”), as applicable, of their obligations under any such
Leases, whether said cash or securities are to be held until the expiration of
the terms of said Leases or applied to one or more of the installments of rent
coming due prior to the expiration of said terms, subject, however, to the
provisions contained in Section 1.11 hereinbelow;

 

(I)                                    All contracts and agreements now or
hereafter entered into covering any part of the Premises or the Improvements
(collectively, the “Contracts”) and all revenue, income and other benefits
thereof, including, without limitation, management agreements, joint ownership
agreements, co-tenancy agreements, service contracts, maintenance contracts,
equipment leases,

 

2

--------------------------------------------------------------------------------


 

personal property leases and any contracts or documents relating to construction
on any part of the Premises or the Improvements (including plans, drawings,
surveys, tests, reports, bonds and governmental approvals) or to the management
or operation of any part of the Premises or the Improvements;

 

(J)                                   All present and future monetary deposits
given to any public or private utility with respect to utility services
furnished to any part of the Premises or the Improvements;

 

(K)                               All present and future funds, accounts,
instruments, accounts receivable, documents, causes of action, claims, general
intangibles (including, without limitation, trademarks, trade names, service
marks and symbols now or hereafter used in connection with any part of the
Premises or the Improvements, all names by which the Premises or the
Improvements may be operated or known, all rights to carry on business under
such names, and all rights, interest and privileges which Grantor has or may
have as developer or declarant under any covenants, restrictions or declarations
now or hereafter relating to the Premises or the Improvements) and all notes or
chattel paper now or hereafter arising from or by virtue of any transactions
related to the Premises or the Improvements (collectively, the “General
Intangibles”);

 

(L)                                 All water taps, sewer taps, certificates of
occupancy, permits, licenses, franchises, certificates, consents, approvals and
other rights and privileges now or hereafter obtained in connection with the
Premises or the Improvements and all present and future warranties and
guaranties relating to the Improvements or to any equipment, fixtures,
furniture, furnishings, personal property or components of any of the foregoing
now or hereafter located or installed on the Premises or the Improvements;

 

(M)                            All building materials, supplies and equipment
now or hereafter placed on the Premises or in the Improvements and all
architectural renderings, models, drawings, plans, specifications, studies and
data now or hereafter relating to the Premises or the Improvements;

 

(N)                               All right, title and interest of Grantor in
any insurance policies or binders now or hereafter relating to the Property,
including any unearned premiums thereon;

 

(O)                               All proceeds, products, substitutions and
accessions (including claims and demands therefor) of the conversion, voluntary
or involuntary, of any of the foregoing into cash or liquidated claims,
including, without limitation, proceeds of insurance and condemnation awards;
and

 

(P)                                 All other or greater rights and interests of
every nature in the Premises or the Improvements and in the possession or use
thereof and income therefrom, whether now owned or hereafter acquired by
Grantor.

 

THIS CONVEYANCE is intended: (i) to operate and to be construed as a deed
passing title to the Property to Grantee and is made under those provisions of
the existing laws of the State of Georgia relating to deeds to secure debt, and
not as a mortgage, and (ii) to constitute a security agreement pursuant to the
Uniform Commercial Code of Georgia, and is given to secure the following:

 

3

--------------------------------------------------------------------------------


 

FOR THE PURPOSE OF SECURING:

 

(1)                                  The debt evidenced by that certain
Promissory Note (such Promissory Note, together with any and all renewals,
amendments, modifications, consolidations and extensions thereof, is hereinafter
referred to as the “Note”) of even date with this Security Instrument, made by
Grantor payable to the order of Grantee in the principal face amount of
THIRTY-SIX MILLION AND NO/100 DOLLARS ($36,000,000.00), together with interest
as therein provided, and HAVING A MATURITY DATE OF JANUARY 11, 2013;

 

(2)                                  The full and prompt payment and performance
of all of the provisions, agreements, covenants and obligations herein contained
and contained in any other agreements, documents or instruments now or hereafter
evidencing, securing or otherwise relating to the Debt (as hereinafter defined)
including, but not limited to, the Environmental Indemnity Agreement (as
hereinafter defined)(the Note, this Security Instrument, and such other
agreements, documents and instruments, together with any and all renewals,
amendments, extensions and modifications thereof, are hereinafter collectively
referred to as the “Loan Documents”) and the payment of all other sums herein or
therein covenanted to be paid;

 

(3)                                  Any and all additional advances made by
Grantee to protect or preserve the Property or the lien or security interest
created hereby on the Property, or for taxes, assessments or insurance premiums
as hereinafter provided or for performance of any of Grantor’s obligations
hereunder or under the other Loan Documents or for any other purpose provided
herein or in the other Loan Documents (whether or not the original Grantor
remains the owner of the Property at the time of such advances); and

 

(4)                                  Any and all other indebtedness now owing or
which may hereafter be owing by Grantor to Grantee, including, without
limitation, all prepayment fees, however and whenever incurred or evidenced,
whether express or implied, direct or indirect, absolute or contingent, or due
or to become due, and all renewals, modifications, consolidations, replacements
and extensions thereof, it being contemplated by Grantor and Grantee that
Grantor may hereafter become so indebted to Grantee.

 

(All of the sums referred to in Paragraphs (1) through (4) above are herein
referred to as the “Debt”).

 

TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
forever, and Grantor does hereby bind itself, its successors and assigns, to
WARRANT AND FOREVER DEFEND the title to the Property, subject to the Permitted
Encumbrances (as hereinafter defined), to Grantee against every person
whomsoever lawfully claiming or to claim the same or any part thereof;

 

PROVIDED, HOWEVER, that if the principal and interest and all other sums due or
to become due under the Note or under the other Loan Documents, including,
without limitation, any prepayment fees required pursuant to the terms of the
Note, shall have been paid at the time and in the manner stipulated therein and
the Debt shall have been paid and all other covenants contained in the Loan
Documents shall have been performed, then, in such case, the liens, security
interests, estates and rights granted by this Security Instrument shall be
satisfied and the estate, right, title and

 

4

--------------------------------------------------------------------------------


 

interest of Grantee in the Property shall cease, and upon payment to Grantee of
all costs and expenses incurred for the preparation of the release hereinafter
referenced and all recording costs if allowed by law, Grantee shall promptly
satisfy and release this Security Instrument of record and the lien hereof by
proper instrument.

 

ARTICLE I

 

COVENANTS OF GRANTOR

 

For the purpose of further securing the Debt and for the protection of the
security of this Security Instrument, for so long as the Debt or any part
thereof remains unpaid, Grantor covenants and agrees as follows:

 

1.1                               Warranties of Grantor.

 

Grantor, for itself and its successors and assigns, does hereby represent,
warrant and covenant to and with Grantee, its successors and assigns, that:

 

(a)                                  Grantor has good, marketable and
indefeasible fee simple title to the Property, subject only to those matters
expressly set forth as exceptions to or subordinate matters in the title
insurance policy insuring the lien of this Security Instrument delivered as of
the date hereof which Grantee has agreed to accept, excepting therefrom all
preprinted and/or standard exceptions (such items being the “Permitted
Encumbrances”), and has full power and lawful authority to grant, bargain, sell,
convey, assign, transfer, encumber and mortgage its interest in the Property in
the manner and form hereby done or intended. Grantor will preserve its interest
in and title to the Property and will forever warrant and defend the same to
Grantee against any and all claims whatsoever and will forever warrant and
defend the validity and priority of the lien and security interest created
herein against the claims of all persons and parties whomsoever, subject to the
Permitted Encumbrances. The foregoing warranty of title shall survive the
foreclosure of this Security Instrument and shall inure to the benefit of and be
enforceable by Grantee in the event Grantee acquires title to the Property
pursuant to any foreclosure;

 

(b)                                 No bankruptcy or insolvency proceedings are
pending or contemplated by Grantor or, to the best knowledge of Grantor, against
Grantor or by or against any endorser or cosigner of the Note or of any portion
of the Debt, or any guarantor or indemnitor under any guaranty or indemnity
agreement executed in connection with the Note or the loan evidenced thereby and
secured hereby (an “Indemnitor”);

 

(c)                                  All reports, certificates, affidavits,
statements and other data furnished by or on behalf of Grantor to Grantee in
connection with the loan evidenced by the Note are true and correct in all
material respects and do not omit to state any fact or circumstance necessary to
make the statements contained therein not misleading;

 

(d)                                 The execution, delivery and performance of
this Security Instrument, the Note and all of the other Loan Documents have been
duly authorized by all necessary action to be, and

 

5

--------------------------------------------------------------------------------


 

are, binding and enforceable against Grantor in accordance with the respective
terms thereof and do not contravene, result in a breach of or constitute a
default (nor upon the giving of notice or the passage of time or both will same
constitute a default) under the partnership agreement, articles of
incorporation, operating agreement or other organizational documents of Grantor
or any contract or agreement of any nature to which Grantor is a party or by
which Grantor or any of its property may be bound and do not violate or
contravene any law, order, decree, rule or regulation to which Grantor is
subject;

 

(e)                                  The Premises and the Improvements and the
current intended use thereof by Grantor comply in all material respects with all
applicable restrictive covenants, zoning ordinances, subdivision and building
codes, flood disaster laws, health and environmental laws and regulations and
all other ordinances, orders or requirements issued by any state, federal or
municipal authorities having or claiming jurisdiction over the Property. The
Premises and Improvements constitute one or more separate tax parcels for
purposes of ad valorem taxation. The Premises and Improvements do not require
any rights over, or restrictions against, other property in order to comply with
any of the aforesaid governmental ordinances, orders or requirements;

 

(f)                                    All utility services necessary and
sufficient for the full use, occupancy, operation and disposition of the
Premises and the Improvements for their intended purposes are available to the
Property, including water, storm sewer, sanitary sewer, gas, electric, cable and
telephone facilities, through public rights-of-way or perpetual private
easements approved by Grantee;

 

(g)                                 All streets, roads, highways, bridges and
waterways necessary for access to and full use, occupancy, operation and
disposition of the Premises and the Improvements have been completed, have been
dedicated to and accepted by the appropriate municipal authority and are open
and available to the Premises and the Improvements without further condition or
cost to Grantor;

 

(h)                                 All curb cuts, driveways and traffic signals
shown on the survey delivered to Grantee prior to the execution and delivery of
this Security Instrument are existing and have been fully approved by the
appropriate governmental authority;

 

(i)                                     There are no judicial, administrative,
mediation or arbitration actions, suits or proceedings pending or threatened
against or affecting Grantor (or, if Grantor is a partnership or a limited
liability company, any of its general partners or members) or the Property
which, if adversely determined, would materially impair either the Property or
Grantor’s ability to perform the covenants or obligations required to be
performed under the Loan Documents;

 

(j)                                     The Property is free from delinquent
water charges, sewer rents, taxes and assessments;

 

(k)                                  As of the date of this Security Instrument,
the Property is free from unrepaired damage caused by fire, flood, accident or
other casualty;

 

6

--------------------------------------------------------------------------------


 

(l)                                     As of the date of this Security
Instrument, no part of the Premises or the Improvements has been taken in
condemnation, eminent domain or like proceeding nor is any such proceeding
pending or, to Grantor’s knowledge and belief, threatened or contemplated;

 

(m)                               Grantor possesses all franchises, patents,
copyrights, trademarks, trade names, licenses and permits necessary for the
conduct of its business substantially as now conducted;

 

(n)                                 To the best of Grantor’s knowledge and
except as may otherwise be disclosed in that certain Property Condition Report
delivered to Grantee with respect to the Property, the Improvements are
structurally sound, in good repair and free of defects in materials and
workmanship and have been constructed and installed in substantial compliance
with the plans and specifications relating thereto. All major building systems
located within the Improvements, including, without limitation, the heating and
air conditioning systems and the electrical and plumbing systems, are in good
working order and condition;

 

(o)                                 Grantor has delivered to Grantee true,
correct and complete copies of all Contracts and all amendments thereto or
modifications thereof;

 

(p)                                 Each Contract constitutes the legal, valid
and binding obligation of Grantor and, to the best of Grantor’s knowledge and
belief, is enforceable against any other party thereto. To the best of Grantor’s
knowledge, no default exists, or with the passing of time or the giving of
notice or both would exist, under any Contract which would, in the aggregate,
have a material adverse effect on Grantor or the Property;

 

(q)                                 No Contract provides any party with the
right to obtain a lien or encumbrance upon the Property superior to the lien of
this Security Instrument;

 

(r)                                    Grantor and the Property are free from
any past due obligations for sales and payroll taxes;

 

(s)                                  There are no security agreements or
financing statements affecting all or any portion of the Property other than (i)
as disclosed in writing by Grantor to Grantee prior to the date hereof and (ii)
the security agreements and financing statements created in favor of Grantee;

 

(t)                                    Grantor has delivered a true, correct and
complete schedule (the “Rent Roll”) of all Leases affecting the Property as of
the date hereof, which accurately and completely sets forth in all material
respects for each such Lease, the following: the name of the Tenant, the Lease
expiration date, extension and renewal provisions, the base rent payable, the
security deposit held thereunder and any other material provisions of such
Lease;

 

(u)                                 Each Lease constitutes the legal, valid and
binding obligation of Grantor and, to the best of Grantor’s knowledge and
belief, is enforceable against the Tenant thereof. No default exists, or with
the passing of time or the giving of notice or both would exist, under any Lease
which would, in the aggregate, have a material adverse effect on Grantor or the
Property;

 

7

--------------------------------------------------------------------------------


 

(v)                                 No Tenant under any Lease has, as of the
date hereof, paid rent more than thirty (30) days in advance, and the rents
under such Leases have not been waived, released, or otherwise discharged or
compromised;

 

(w)                               All work to be performed by Grantor under the
Leases has been substantially performed, all contributions to be made by Grantor
to the Tenants thereunder have been made and all other conditions precedent to
each such Tenant’s obligations thereunder have been satisfied;

 

(x)                                   Except as disclosed in writing by Grantor
to Grantee, each Tenant under a Lease has entered into occupancy of the demised
premises;

 

(y)                                 Grantor has delivered to Grantee true,
correct and complete copies of all Leases described in the Rent Roll;

 

(z)                                   To the best of Grantor’s knowledge and
belief, each Tenant is free from bankruptcy, reorganization or arrangement
proceedings or a general assignment for the benefit of creditors;

 

(aa)                            No Lease provides any party with the right to
obtain a lien or encumbrance upon the Property superior to the lien of this
Security Instrument; and

 

(bb)                          Grantor is not a “foreign person” within the
meaning of §1445(f)(3) of the Internal Revenue Code of 1986, as amended, and the
related Treasury Department regulations, including temporary regulations.

 

1.2                               Defense of Title.

 

If, while this Security Instrument is in force, the title to the Property or the
interest of Grantee therein shall be the subject, directly or indirectly, of any
action at law or in equity, or be attached directly or indirectly, or
endangered, clouded or adversely affected in any manner, Grantor, at Grantor’s
expense, shall take all necessary and proper steps for the defense of said title
or interest, including the employment of counsel approved by Grantee, the
prosecution or defense of litigation, and the compromise or discharge of claims
made against said title or interest. Notwithstanding the foregoing, in the event
that Grantee determines that Grantor is not adequately performing its
obligations under this Section, Grantee may, without limiting or waiving any
other rights or remedies of Grantee hereunder, take such steps with respect
thereto as Grantee shall deem necessary or proper and any and all costs and
expenses incurred by Grantee in connection therewith, together with interest
thereon at the Default Interest Rate (as defined in the Note) from the date
incurred by Grantee until actually paid by Grantor, shall be immediately paid by
Grantor on demand and shall be secured by this Security Instrument and by all of
the other Loan Documents securing all or any part of the indebtedness evidenced
by the Note.

 

8

--------------------------------------------------------------------------------


 

1.3                               Performance of Obligations.

 

Grantor shall pay when due the principal of and the interest on the Debt in
accordance with the terms of the Note. Grantor shall also pay all charges, fees
and other sums required to be paid by Grantor as provided in the Loan Documents,
in accordance with the terms of the Loan Documents, and shall observe, perform
and discharge all obligations, covenants and agreements to be observed,
performed or discharged by Grantor set forth in the Loan Documents in accordance
with their terms. Further, Grantor shall promptly and strictly perform and
comply with all covenants, conditions, obligations and prohibitions required of
Grantor in connection with any other document or instrument affecting title to
the Property, or any part thereof, regardless of whether such document or
instrument is superior or subordinate to this Security Instrument.

 

1.4                               Insurance.

 

Grantor shall, at Grantor’s expense, maintain in force and effect on the
Property at all times while this Security Instrument continues in effect the
following insurance:

 

(a)                                  Insurance against loss or damage to the
Property by fire, windstorm, tornado and hail and against loss and damage by
such other, further and additional risks as may be now or hereafter embraced by
an “all-risk” form of insurance policy. The amount of such insurance shall be
not less than one hundred percent (100%) of the full replacement cost (insurable
value) of the Improvements (as established by an MAI appraisal), without
reduction for depreciation. The determination of the replacement cost amount
shall be adjusted annually to comply with the requirements of the insurer
issuing such coverage or, at Grantee’s election, by reference to such indices,
appraisals or information as Grantee determines in its reasonable discretion in
order to reflect increased value due to inflation. Absent such annual
adjustment, each policy shall contain inflation guard coverage insuring that the
policy limit will be increased over time to reflect the effect of inflation.
Full replacement cost, as used herein, means, with respect to the Improvements,
the cost of replacing the Improvements without regard to deduction for
depreciation, exclusive of the cost of excavations, foundations and footings
below the lowest basement floor. Grantor shall also maintain insurance against
loss or damage to furniture, furnishings, fixtures, equipment and other items
(whether personalty or fixtures) included in the Property and owned by Grantor
from time to time to the extent applicable. Each policy shall contain a
replacement cost endorsement and either an agreed amount endorsement (to avoid
the operation of any co-insurance provisions) or a waiver of any co-insurance
provisions, all subject to Grantee’s approval. The maximum deductible shall be
$10,000.00.

 

(b)                                 Commercial General Liability Insurance
against claims for personal injury, bodily injury, death and property damage
occurring on, in or about the Premises or the Improvements in amounts not less
than $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate plus
umbrella coverage in an amount not less than $2,000,000.00. Grantee hereby
retains the right to periodically review the amount of said liability insurance
being maintained by Grantor and to require an increase in the amount of said
liability insurance should Grantee deem an increase to be reasonably prudent
under then existing circumstances.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Boiler and machinery insurance is required
if steam boilers or other pressure-fired vessels are in operation at the
Premises. Minimum liability coverage per accident must equal the greater of the
replacement cost (insurable value) of the Improvements housing such boiler or
pressure-fired machinery or $2,000,000.00. If one or more large HVAC units is in
operation at the Premises, “Systems Breakdowns” coverage shall be required, as
determined by Grantee. Minimum liability coverage per accident must equal the
value of such unit(s).

 

(d)                                 If the Improvements or any part thereof is
situated in an area designated by the Federal Emergency Management Agency
(“FEMA”) as a special flood hazard area (Zone A or Zone V), flood insurance in
an amount equal to the lesser of: (a) the minimum amount required, under the
terms of coverage, to compensate for any damage or loss on a replacement basis
(or the unpaid balance of the Debt if replacement cost coverage is not available
for the type of building insured), or (b) the maximum insurance available under
the appropriate National Flood Insurance Administration program. The maximum
deductible shall be $3,000.00 per building or a higher minimum amount as
required by FEMA or other applicable law.

 

(e)                                  During the period of any construction,
renovation or alteration of the existing Improvements which exceeds the lesser
of 10% of the principal amount of the Note or $500,000, at Grantee’s request, a
completed value, “All Risk” Builder’s Risk form or “Course of Construction”
insurance policy in non-reporting form, in an amount approved by Grantee, may be
required. During the period of any construction of any addition to the existing
Improvements, a completed value, “All Risk” Builder’s Risk form or “Course of
Construction” insurance policy in non-reporting form, in an amount approved by
Grantee, shall be required.

 

(f)                                    When required by applicable law,
ordinance or other regulation, Worker’s Compensation and Employer’s Liability
Insurance covering all persons subject to the worker’s compensation laws of the
state in which the Property is located.

 

(g)                                 Business income (loss of rents) insurance in
amounts sufficient to compensate Grantor for all Rents or income during a period
of not less than eighteen (18) months. The amount of coverage shall be adjusted
annually to reflect the Rents or income payable during the succeeding eighteen
(18) month period.

 

(h)                                 Such other insurance on the Property or on
any replacements or substitutions thereof or additions thereto as may from time
to time be required by Grantee against other insurable hazards or casualties
which at the time are commonly insured against in the case of property similarly
situated including, without limitation, Sinkhole, Mine Subsidence, Earthquake
and Environmental insurance, due regard being given to the height and type of
buildings, their construction, location, use and occupancy.

 

(i)                                     To the extent required by Grantee and
commercially reasonably available at commercially reasonable rates, terrorism
insurance.

 

All such insurance shall (i) be with insurers fully licensed and authorized to
do business in the state within which the Premises is located and who have and
maintain a rating of at least A from Standard & Poors, or equivalent, (ii)
contain the complete address of the Premises (or a complete

 

10

--------------------------------------------------------------------------------


 

legal description), (iii) be for terms of at least one year, with premium
prepaid, and (iv) be subject to the approval of Grantee as to insurance
companies, amounts, content, forms of policies, method by which premiums are
paid and expiration dates, and (vi) include a standard, non-contributory,
mortgagee clause naming EXACTLY:

 

Wachovia Bank, National Association

its Successors and Assigns ATIMA

Attn.: Structured Finance Servicing

P.O. Box 563956

Charlotte, NC 28256-3956

 

(a) as an additional insured under all liability insurance policies, (b) as the
first mortgagee on all property insurance policies and (c) as the loss payee on
all loss of rents or loss of business income insurance policies.

 

Grantor shall, as of the date hereof, deliver to Grantee evidence that said
insurance policies have been prepaid as required above and certified copies of
such insurance policies and original certificates of insurance signed by an
authorized agent of the applicable insurance companies evidencing such insurance
satisfactory to Grantee. Grantor shall renew all such insurance and deliver to
Grantee certificates and policies evidencing such renewals at least thirty (30)
days before any such insurance shall expire. Grantor further agrees that each
such insurance policy: (i) shall provide for at least thirty (30) days’ prior
written notice to Grantee prior to any policy reduction or cancellation for any
reason other than non-payment of premium and at least ten (10) days’ prior
written notice to Grantee prior to any cancellation due to non-payment of
premium; (ii) shall contain an endorsement or agreement by the insurer that any
loss shall be payable to Grantee in accordance with the terms of such policy
notwithstanding any act or negligence of Grantor which might otherwise result in
forfeiture of such insurance, (iii) shall waive all rights of subrogation
against Grantee; (iv) in the event that the Premises or the Improvements
constitutes a legal non-conforming use under applicable building, zoning or land
use laws or ordinances, shall include an ordinance or law coverage endorsement
which will contain Coverage A: “Loss Due to Operation of Law” (with a minimum
liability limit equal to Replacement Cost With Agreed Value Endorsement),
Coverage B: “Demolition Cost” and Coverage C: “Increased Cost of Construction”
coverages; and (v) may be in the form of a blanket policy provided that, in the
event that any such coverage is provided in the form of a blanket policy,
Grantor hereby acknowledges and agrees that failure to pay any portion of the
premium therefor which is not allocable to the Property or by any other action
not relating to the Property which would otherwise permit the issuer thereof to
cancel the coverage thereof, would require the Property to be insured by a
separate, single-property policy. The blanket policy must properly identify and
fully protect the Property as if a separate policy were issued for 100% of
Replacement Cost at the time of loss and otherwise meet all of Grantee’s
applicable insurance requirements set forth in this Section 1.4. The delivery to
Grantee of the insurance policies or the certificates of insurance as provided
above shall constitute an assignment of all proceeds payable under such
insurance policies relating to the Property by Grantor to Grantee as further
security for the Debt. In the event of foreclosure of this Security Instrument,
or other transfer of title to the Property in extinguishment in whole or in part
of the Debt, all right, title and interest of Grantor in and to all proceeds
payable under such policies then in force concerning the Property shall
thereupon vest in the purchaser at such foreclosure, or in Grantee or other
transferee in the event of

 

11

--------------------------------------------------------------------------------


 

such other transfer of title. Approval of any insurance by Grantee shall not be
a representation of the solvency of any insurer or the sufficiency of any amount
of insurance. In the event Grantor fails to provide, maintain, keep in force or
deliver and furnish to Grantee the policies of insurance required by this
Security Instrument or evidence of their renewal as required herein, Grantee
may, but shall not be obligated to, procure such insurance and Grantor shall pay
all amounts advanced by Grantee therefor, together with interest thereon at the
Default Interest Rate from and after the date advanced by Grantee until actually
repaid by Grantor, promptly upon demand by Grantee. Any amounts so advanced by
Grantee, together with interest thereon, shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the Debt. Grantee shall not be responsible for nor incur any liability for the
insolvency of the insurer or other failure of the insurer to perform, even
though Grantee has caused the insurance to be placed with the insurer after
failure of Grantor to furnish such insurance. Grantor shall not obtain insurance
for the Property in addition to that required by Grantee without the prior
written consent of Grantee, which consent will not be unreasonably withheld
provided that (i) Grantee is a named insured on such insurance, (ii) Grantee
receives complete copies of all policies evidencing such insurance, and (iii)
such insurance complies with all of the applicable requirements set forth
herein.

 

1.5                               Payment of Taxes.

 

Grantor shall pay or cause to be paid, except to the extent provision is
actually made therefor pursuant to Section 1.6 of this Security Instrument, all
taxes and assessments which are or may become a lien on the Property or which
are assessed against or imposed upon the Property. Grantor shall furnish Grantee
with receipts (or if receipts are not immediately available, with copies of
canceled checks evidencing payment with receipts to follow promptly after they
become available) showing payment of such taxes and assessments at least fifteen
(15) days prior to the applicable delinquency date therefor. Notwithstanding the
foregoing, Grantor may, in good faith, by appropriate proceedings and upon
notice to Grantee, contest the validity, applicability or amount of any asserted
tax or assessment so long as (a) such contest is diligently pursued, (b) Grantee
determines, in its subjective opinion, that such contest suspends the obligation
to pay the tax and that nonpayment of such tax or assessment will not result in
the sale, loss, forfeiture or diminution of the Property or any part thereof or
any interest of Grantee therein, and (c) prior to the earlier of the
commencement of such contest or the delinquency date of the asserted tax or
assessment, Grantor deposits in the Impound Account (as hereinafter defined) an
amount determined by Grantee to be adequate to cover the payment of such tax or
assessment and a reasonable additional sum to cover possible interest, costs and
penalties; provided, however, that Grantor shall promptly cause to be paid any
amount adjudged by a court of competent jurisdiction to be due, with all
interest, costs and penalties thereon, promptly after such judgment becomes
final, and provided further that in any event each such contest shall be
concluded and the taxes, assessments, interest, costs and penalties shall be
paid prior to the date any writ or order is issued under which the Property may
be sold, lost or forfeited.

 

1.6                               Tax Impound Account.

 

Grantor shall establish and maintain at all times while this Security Instrument
continues in effect an impound account (the “Impound Account”) with Grantee for
payment of real estate taxes and assessments on the Property and as additional
security for the Debt. Simultaneously with the execution hereof, Grantor shall
deposit in the Impound Account an amount determined

 

12

--------------------------------------------------------------------------------


 

by Grantee to be necessary to ensure that there will be on deposit with Grantee
an amount which, when added to the monthly payments subsequently required to be
deposited with Grantee hereunder on account of real estate taxes and
assessments, will result in there being on deposit with Grantee in the Impound
Account an amount sufficient to pay the next due installment of real estate
taxes and assessments on the Property at least one (1) month prior to the
earlier of (a) the due date thereof or (b) any such date by which Grantor or
Grantee is required by law to pay same. Commencing on the first monthly payment
date under the Note and continuing thereafter on each monthly payment date under
the Note, Grantor shall pay to Grantee, concurrently with and in addition to the
monthly payment due under the Note and until the Debt is fully paid and
performed, deposits in an amount equal to one-twelfth (1/12) of the amount of
the annual real estate taxes and assessments that will next become due and
payable on the Property, each as estimated and determined by Grantee. So long as
no Event of Default has occurred, and no event has occurred or failed to occur
which with the passage of time, the giving of notice, or both would constitute
an Event of Default (a “Default;) all sums in the Impound Account shall be held
by Grantee in the Impound Account to pay said taxes and assessments before the
same become delinquent. Grantor shall be responsible for ensuring the receipt by
Grantee, at least thirty (30) days prior to the respective due date for payment
thereof, of all bills, invoices and statements for all taxes and assessments to
be paid from the Impound Account, and so long as no Event of Default has
occurred, Grantee shall pay the governmental authority or other party entitled
thereto directly to the extent funds are available for such purpose in the
Impound Account. Commencing on the first payment date following an Event of
Default, and continuing thereafter on each monthly payment date under the Note,
in addition to the monthly deposit for taxes and assessments, Grantor shall
deposit with Grantee an amount equal to one-twelfth (1/12) of the amount of the
annual premiums that will next become due and payable on insurance policies
which Grantor is required to maintain hereunder. In making any payment from the
Impound Account, Grantee shall be entitled to rely on any bill, statement or
estimate procured from the appropriate public office or insurance company or
agent without any inquiry into the accuracy of such bill, statement or estimate
and without any inquiry into the accuracy, validity, enforceability or
contestability of any tax, assessment, valuation, sale, forfeiture, tax lien or
title or claim thereof. No interest on funds contained in the Impound Account,
if any, shall be paid by Grantee to Grantor.

 

1.7                               [Reserved].

 

1.8                               Replacement Reserve.

 

(a)                                  Following an Event of Default, as
additional security for the Debt, Grantor shall establish and maintain at all
times thereafter while this Security Instrument continues in effect a repair
reserve (the “Replacement Reserve”) with Grantee for payment of costs and
expenses incurred by Grantor in connection with the performance of work to the
roofs, chimneys, gutters, downspouts, paving, curbs, ramps, driveways,
balconies, porches, patios, exterior walls, exterior doors and doorways,
windows, elevators and mechanical and HVAC equipment (collectively, the
“Repairs”). Commencing on the first monthly Payment Date under the Note
following an Event of Default and continuing thereafter on each monthly Payment
Date under the Note, Grantor shall pay to Grantee, concurrently with and in
addition to the monthly payment due under the Note and until the Debt is fully
paid and performed, a deposit to the Replacement Reserve in an

 

13

--------------------------------------------------------------------------------


 

amount determined by Grantee. All sums in the Replacement Reserve shall be held
by Grantee in the Replacement Reserve to pay the costs and expenses of Repairs.
Grantee shall, to the extent funds are available for such purpose in the
Replacement Reserve, disburse to Grantor the amount paid or incurred by Grantor
in performing such Repairs within ten (10) days following: (a) the receipt by
Grantee of a written request from Grantor for disbursement from the Replacement
Reserve and a certification by Grantor in a form approved in writing by Grantee
that the applicable item of Repair has been completed; (b) the delivery to
Grantee of invoices, receipts or other evidence satisfactory to Grantee,
verifying the cost of performing the Repairs; (c) for disbursement requests in
excess of $25,000.00, the delivery to Grantee of affidavits, lien waivers or
other evidence reasonably satisfactory to Grantee showing that all materialmen,
laborers, subcontractors and any other parties who might or could claim
statutory or common law liens and are furnishing or have furnished material or
labor to the Property have been paid all amounts due for labor and materials
furnished to the Property; (d) for disbursement requests in excess of
$25,000.00, delivery to Grantee of a certification from an inspecting architect
or other third party acceptable to Grantee describing the completed Repairs and
verifying the completion of the Repairs and the value of the completed Repairs,
and (e) for disbursement requests in excess of $25,000.00, delivery to Grantee
of a new certificate of occupancy for the portion of the Improvements covered by
such Repairs, if said new certificate of occupancy is required by law, or a
certification by Grantor that no new certificate of occupancy is required.
Grantee shall not be required to make advances from the Replacement Reserve more
frequently than once in any ninety (90) day period. In making any payment from
the Replacement Reserve, Grantee shall be entitled to rely on such request from
Grantor without any inquiry into the accuracy, validity or contestability of any
such amount. Grantee may, at Grantor’s expense, make or cause to be made during
the term of this Security Instrument an annual inspection of the Property to
determine the need, as determined by Grantee in its reasonable judgment, for
further Repairs of the Property. In the event that such inspection reveals that
further Repairs of the Property are required, Grantee shall provide Grantor with
a written description of the required Repairs and Grantor shall complete such
Repairs to the reasonable satisfaction of Grantee within ninety (90) days after
the receipt of such description from Grantee, or such later date as may be
approved by Grantee in its sole discretion. Interest on the funds contained in
the Replacement Reserve shall be credited to Grantor as provided in Section 4.31
hereof.

 

(b)                                 As additional security for the payment and
performance by Grantor of all duties, responsibilities and obligations under the
Note and the other Loan Documents, Grantor hereby unconditionally and
irrevocably assigns, conveys, pledges, mortgages, transfers, delivers, deposits,
sets over and confirms unto Grantee, and hereby grants to Grantee a security
interest in, (i) the Impound Account and the Replacement Reserve, if any, and
any other reserve or escrow account established pursuant to the terms hereof or
of any other Loan Document (collectively, the “Reserves”), (ii) the accounts
into which the Reserves have been deposited, (iii) all insurance on said
accounts, (iv) all accounts, contract rights and general intangibles or other
rights and interests pertaining thereto, (v) all sums now or hereafter therein
or represented thereby, (vi) all replacements, substitutions or proceeds
thereof, (vii) all instruments and documents now or hereafter evidencing the
Reserves or such accounts, (viii) all powers, options, rights, privileges and
immunities pertaining to the Reserves (including the right to make withdrawals
therefrom), and (ix) all proceeds of the foregoing. Grantor hereby authorizes
and consents to the account into which the Reserves have been deposited being
held in Grantee’s name or the name of any

 

14

--------------------------------------------------------------------------------


 

entity servicing the Note for Grantee and hereby acknowledges and agrees that
Grantee, or at Grantee’s election, such servicing agent, shall have exclusive
control over said account. Notice of the assignment and security interest
granted to Grantee herein may be delivered by Grantee at any time to the
financial institution wherein the Reserves have been established, and Grantee,
or such servicing entity, shall have possession of all passbooks or other
evidences of such accounts. Grantor hereby assumes all risk of loss with respect
to amounts on deposit in the Reserves. Grantor hereby knowingly, voluntarily and
intentionally stipulates, acknowledges and agrees that the advancement of the
funds from the Reserves as set forth herein is at Grantor’s direction and is not
the exercise by Grantee of any right of set-off or other remedy upon a Default
or an Event of Default. Grantor hereby waives all right to withdraw funds from
the Reserves except as provided for in this Security Instrument. If an Event of
Default shall occur hereunder or under any other of the Loan Documents Grantee
may, without notice or demand on Grantor, at its option: (A) withdraw any or all
of the funds (including, without limitation, interest) then remaining in the
Reserves and apply the same, after deducting all costs and expenses of
safekeeping, collection and delivery (including, but not limited to, reasonable
attorneys’ fees, costs and expenses) to the Debt or any other obligations of
Grantor under the other Loan Documents in such manner as Grantee shall deem
appropriate in its sole discretion, and the excess, if any, shall be paid to
Grantor, (B) exercise any and all rights and remedies of a secured party under
any applicable Uniform Commercial Code, or (C) exercise any other remedies
available at law or in equity. No such use or application of the funds contained
in the Reserves shall be deemed to cure any Default or Event of Default.

 

(c)                                  The Reserves shall not, unless otherwise
explicitly required by applicable law, be or be deemed to be escrow or trust
funds, but, at Grantee’s option and in Grantee’s discretion, may either be held
in a separate account or be commingled by Grantee with the general funds of
Grantee. The Reserves are solely for the protection of Grantee and entail no
responsibility on Grantee’s part beyond the payment of the respective items for
which they are held following receipt of bills, invoices or statements therefor
in accordance with the terms hereof and beyond the allowing of due credit for
the sums actually received. Upon assignment of this Security Instrument by
Grantee, any funds in the Reserves shall be turned over to the assignee and any
responsibility of Grantee, as assignor, with respect thereto shall terminate. If
the funds in the applicable Reserve shall exceed the amount of payments actually
applied by Grantee for the purposes and items for which the applicable Reserve
is held, such excess may be credited by Grantee on subsequent payments to be
made hereunder or, at the option of Grantee, refunded to Grantor. If, however,
the applicable Reserve shall not contain sufficient funds to pay the sums
required by the dates on which such sums are required to be on deposit in such
account, Grantor shall, within ten (10) days after receipt of written notice
thereof, deposit with Grantee the full amount of any such deficiency. If Grantor
shall fail to deposit with Grantee the full amount of such deficiency as
provided above, Grantee shall have the option, but not the obligation, to make
such deposit, and all amounts so deposited by Grantee, together with interest
thereon at the Default Interest Rate from the date so deposited by Grantee until
actually paid by Grantor, shall be immediately paid by Grantor on demand and
shall be secured by this Security Instrument and by all of the other Loan
Documents securing all or any part of the Debt. If there is an Event of Default
under this Security Instrument, Grantee may, but shall not be obligated to,
apply at any time the balance then remaining in any or all of the Reserves
against the Debt in whatever order Grantee shall subjectively determine. No such
application of any or all of the Reserves shall be

 

15

--------------------------------------------------------------------------------


 

deemed to cure any Event of Default. Upon full payment of the Debt in accordance
with its terms or at such earlier time as Grantee may elect, the balance of any
or all of the Reserves then in Grantee’s possession shall be paid over to
Grantor and no other party shall have any right or claim thereto.

 

1.9                               Casualty and Condemnation.

 

Grantor shall give Grantee prompt written notice of the occurrence of any
casualty affecting, or the institution of any proceedings for eminent domain or
for the condemnation of, the Property or any portion thereof. All insurance
proceeds on the Property, and all causes of action, claims, compensation, awards
and recoveries for any damage, condemnation or taking of all or any part of the
Property or for any damage or injury to it for any loss or diminution in value
of the Property, are hereby assigned to and shall be paid to Grantee. Grantee
may participate in any suits or proceedings relating to any such proceeds,
causes of action, claims, compensation, awards or recoveries, and Grantee is
hereby authorized, in its own name or in Grantor’s name, to adjust any loss
covered by insurance or any condemnation claim or cause of action, and to settle
or compromise any claim or cause of action in connection therewith, and Grantor
shall from time to time deliver to Grantee any instruments required to permit
such participation; provided, however, that, so long as no Default or Event of
Default shall have occurred, Grantee shall not have the right to participate in
the adjustment of any loss which is not in excess of the lesser of (i) five
percent (5%) of the then outstanding principal balance of the Note and (ii)
$250,000. Grantee shall apply any sums received by it under this Section first
to the payment of all of its costs and expenses (including, but not limited to,
reasonable legal fees and disbursements) incurred in obtaining those sums, and
then, as follows:

 

(a)                                  In the event that less than forty percent
(40%) of the Improvements located on the Premises have been taken or destroyed,
then if and so long as:

 

(1)                                  no Default or Event of Default has occurred
hereunder or under any of the other Loan Documents, and

 

(2)                                  the Property can, in Grantee’s judgment,
with diligent restoration or repair, be returned to a condition at least equal
to the condition thereof that existed prior to the casualty or partial taking
causing the loss or damage within the earlier to occur of (i) nine (9) months
after the receipt of insurance proceeds or condemnation awards by either Grantor
or Grantee, and (ii) sixty (60) days prior to the stated maturity date of the
Note, and

 

(3)                                  all necessary governmental approvals can be
obtained to allow the rebuilding and reoccupancy of the Property as described in
Section (a)(2) above, and

 

(4)                                  there are sufficient sums available
(through insurance proceeds or condemnation awards and contributions by Grantor,
the full amount of which shall, at Grantee’s option, have been deposited with
Grantee) for such restoration or repair (including, without limitation, for any
costs and expenses of Grantee to be incurred in administering said restoration
or repair) and for payment of principal and interest to become due and payable
under the Note during such restoration or repair, and

 

16

--------------------------------------------------------------------------------


 

(5)                                  the economic feasibility of the
Improvements after such restoration or repair will be such that income from
their operation is reasonably anticipated to be sufficient to pay operating
expenses of the Property and debt service on the Debt in full with the same
coverage ratio considered by Grantee in its determination to make the loan
secured hereby, and

 

(6)                                  in the event that the insurance proceeds or
condemnation awards received as a result of such casualty or partial taking
exceed the lesser of (i) five percent (5%) of the then outstanding principal
balance of the Note and (ii) $250,000.00, Grantor shall have delivered to
Grantee, at Grantor’s sole cost and expense, an appraisal report in form and
substance satisfactory to Grantee appraising the value of the Property as
proposed to be restored or repaired to be not less than the appraised value of
the Property considered by Grantee in its determination to make the loan secured
hereby, and

 

(7)                                  Grantor so elects by written notice
delivered to Grantee within five (5) days after settlement of the aforesaid
insurance or condemnation claim, then, Grantee shall, solely for the purposes of
such restoration or repair, advance so much of the remainder of such sums as may
be required for such restoration or repair, and any funds deposited by Grantor
therefor, to Grantor in the manner and upon such terms and conditions as would
be required by a prudent interim construction lender, including, but not limited
to, the prior approval by Grantee of plans and specifications, contractors and
form of construction contracts and the furnishing to Grantee of permits, bonds,
lien waivers, invoices, receipts and affidavits from contractors and
subcontractors, in form and substance satisfactory to Grantee in its discretion,
with any remainder being applied by Grantee for payment of the Debt in whatever
order Grantee directs in its absolute discretion.

 

(b)                                 In all other cases, namely, in the event
that forty percent (40%) or more of the Improvements located on the Premises
have been taken or destroyed or Grantor does not elect to restore or repair the
Property pursuant to clause (a) above or otherwise fails to meet the
requirements of clause (a) above, then, in any of such events, Grantee shall
elect, in Grantee’s absolute discretion and without regard to the adequacy of
Grantee’s security, to do either of the following: (1) accelerate the maturity
date of the Note and declare any and all of the Debt to be immediately due and
payable and apply the remainder of such sums received pursuant to this
Section to the payment of the Debt in whatever order Grantee directs in its
absolute discretion, with any remainder being paid to Grantor, or (2)
notwithstanding that Grantor may have elected not to restore or repair the
Property pursuant to the provisions of Section 1.9(a)(7) above, require Grantor
to restore or repair the Property in the manner and upon such terms and
conditions as would be required by a prudent interim construction lender,
including, but not limited to, the deposit by Grantor with Grantee, within
thirty (30) days after demand therefor, of any deficiency reasonably determined
by Grantee to be necessary in order to assure the availability of sufficient
funds to pay for such restoration or repair, including Grantee’s costs and
expenses to be incurred in connection therewith, the prior approval by Grantee
of plans and specifications, contractors and form of construction contracts and
the furnishing to Grantee of permits, bonds, lien waivers, invoices, receipts
and affidavits from contractors and subcontractors, in form and substance
satisfactory to Grantee in its discretion, and apply the remainder of such sums
toward such

 

17

--------------------------------------------------------------------------------


 

restoration and repair, with any balance thereafter remaining being applied by
Grantee for payment of the Debt in whatever order Grantee directs in its
absolute discretion.

 

Any reduction in the Debt resulting from Grantee’s application of any sums
received by it hereunder shall take effect only when Grantee actually receives
such sums and elects to apply such sums to the Debt and, in any event, the
unpaid portion of the Debt shall remain in full force and effect and Grantor
shall not be excused in the payment thereof. Partial payments received by
Grantee, as described in the preceding sentence, shall be applied first to the
final payment due under the Note and thereafter to installments due under the
Note in the inverse order of their due date. If Grantor elects or Grantee
directs Grantor to restore or repair the Property after the occurrence of a
casualty or partial taking of the Property as provided above, Grantor shall
promptly and diligently, at Grantor’s sole cost and expense and regardless of
whether the insurance proceeds or condemnation award, as appropriate, shall be
sufficient for the purpose, restore, repair, replace and rebuild the Property as
nearly as possible to its value, condition and character immediately prior to
such casualty or partial taking in accordance with the foregoing provisions and
Grantor shall pay to Grantee all costs and expenses of Grantee incurred in
administering said rebuilding, restoration or repair, provided that Grantee
makes such proceeds or award available for such purpose. Grantor agrees to
execute and deliver from time to time such further instruments as may be
requested by Grantee to confirm the foregoing assignment to Grantee of any
award, damage, insurance proceeds, payment or other compensation. Grantee is
hereby irrevocably constituted and appointed the attorney-intact of Grantor
(which power of attorney shall be irrevocable so long as any portion of the Debt
is outstanding, shall be deemed coupled with an interest, shall survive the
voluntary or involuntary dissolution of Grantor and shall not be affected by any
disability or incapacity suffered by Grantor subsequent to the date hereof),
with full power of substitution, subject to the terms of this Section, to settle
for, collect and receive any such awards, damages, insurance proceeds, payments
or other compensation from the parties or authorities making the same, to appear
in and prosecute any proceedings therefor and to give receipts and acquittances
therefor.

 

1.10                        Construction Liens.

 

Grantor shall pay when due all claims and demands of mechanics, materialmen,
laborers and others for any work performed or materials delivered for the
Premises or the Improvements; provided, however, that, Grantor shall have the
right to contest in good faith any such claim or demand, so long as it does so
diligently, by appropriate proceedings and without prejudice to Grantee and
provided that neither the Property nor any interest therein would be in any
danger of sale, loss or forfeiture as a result of such proceeding or contest. In
the event Grantor shall contest any such claim or demand, Grantor shall promptly
notify Grantee of such contest and thereafter shall, upon Grantee’s request,
promptly provide a bond, cash deposit or other security satisfactory to Grantee
to protect Grantee’s interest and security should the contest be unsuccessful.
If Grantor shall fail to immediately discharge or provide security against any
such claim or demand as aforesaid, Grantee may do so and any and all expenses
incurred by Grantee, together with interest thereon at the Default Interest Rate
from the date incurred by Grantee until actually paid by Grantor, shall be
immediately paid by Grantor on demand and shall be secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the Debt.

 

18

--------------------------------------------------------------------------------


 

1.11                        Rents and Profits.

 

As additional and collateral security for the payment of the Debt and cumulative
of any and all rights and remedies herein provided for, Grantor hereby
absolutely and presently assigns to Grantee all existing and future Rents and
Profits. Grantor hereby grants to Grantee the sole, exclusive and immediate
right, without taking possession of the Property, to demand, collect (by suit or
otherwise), receive and give valid and sufficient receipts for any and all of
said Rents and Profits, for which purpose Grantor does hereby irrevocably make,
constitute and appoint Grantee its attorney-in-fact with full power to appoint
substitutes or a trustee to accomplish such purpose (which power of attorney
shall be irrevocable so long as any portion of the Debt is outstanding, shall be
deemed to be coupled with an interest, shall survive the voluntary or
involuntary dissolution of Grantor and shall not be affected by any disability
or incapacity suffered by Grantor subsequent to the date hereof). Grantee shall
be without liability for any loss which may arise from a failure or inability to
collect Rents, proceeds or other payments. However, until the occurrence of an
Event of Default under this Security Instrument or under any other of the Loan
Documents, Grantor shall have a license to collect, receive, use and enjoy the
Rents and Profits when due and prepayments thereof for not more than one (1)
month prior to due date thereof. Upon the occurrence of an Event of Default,
Grantor’s license shall automatically terminate without notice to Grantor and
Grantee may thereafter, without taking possession of the Property, collect the
Rents and Profits itself or by an agent or receiver. From and after the
termination of such license, Grantor shall be the agent of Grantee in collection
of the Rents and Profits, and all of the Rents and Profits so collected by
Grantor shall be held in trust by Grantor for the sole and exclusive benefit of
Grantee, and Grantor shall, within one (1) business day after receipt of any
Rents and Profits, pay the same to Grantee to be applied by Grantee as
hereinafter set forth. Neither the demand for or collection of Rents and Profits
by Grantee shall constitute any assumption by Grantee of any obligations under
any agreement relating thereto. Grantee is obligated to account only for such
Rents and Profits as are actually collected or received by Grantee. Grantor
irrevocably agrees and consents that the respective payors of the Rents and
Profits shall, upon demand and notice from Grantee of an Event of Default, pay
said Rents and Profits to Grantee without liability to determine the actual
existence of any Event of Default claimed by Grantee. Grantor hereby waives any
right, claim or demand which Grantor may now or hereafter have against any such
payer by reason of such payment of Rents and Profits to Grantee, and any such
payment shall discharge such payor’s obligation to make such payment to Grantor.
All Rents collected or received by Grantee may be applied against all expenses
of collection, including, without limitation, reasonable attorneys’ fees,
against costs of operation and management of the Property and against the Debt,
in whatever order or priority as to any of the items so mentioned as Grantee
directs in its sole subjective discretion and without regard to the adequacy of
its security. Neither the exercise by Grantee of any rights under this
Section nor the application of any Rents to the Debt shall cure or be deemed a
waiver of any Event of Default. The assignment of Rents and Profits hereinabove
granted shall continue in full force and effect during any period of foreclosure
or redemption with respect to the Property. Grantor has executed an Assignment
of Leases and Rents dated of even date herewith (the “Assignment”) in favor of
Grantee covering all of the right, title and interest of Grantor, as landlord,
lessor or licensor, in and to any Leases. All rights and remedies granted to
Grantee under the Assignment shall be in addition to and cumulative of all
rights and remedies granted to Grantee hereunder.

 

19

--------------------------------------------------------------------------------


 

1.12                        Leases.

 

(a)                                  Grantor covenants and agrees that it shall
not enter into any Lease affecting 7,500 square feet or more of the Property or
having a term of five (5) years or more without the prior written approval of
Grantee, which approval shall not be unreasonably withheld. The request for
approval of each such proposed new Lease shall be made to Grantee in writing and
shall state that, pursuant to the terms of this Security Instrument, failure to
approve or disapprove such proposed Lease within fifteen (15) business days is
deemed approval and Grantor shall furnish to Grantee (and any loan servicer
specified from time to time by Grantee): (i) such biographical and financial
information about the proposed Tenant as Grantee may require in conjunction with
its review, (ii) a copy of the proposed form of Lease, and (iii) a summary of
the material terms of such proposed Lease (including, without limitation, rental
terms and the term of the proposed lease and any options). It is acknowledged
that Grantee intends to include among its criteria for approval of any such
proposed Lease the following: (i) such Lease shall be with a bona-fide
arm’s-length Tenant; (ii) such Lease shall not contain any rental or other
concessions which are not then customary and reasonable for similar properties
and Leases in the market area of the Premises; (iii) such Lease shall provide
that the Tenant pays for its expenses; (iv) the rental shall be at least at the
market rate then prevailing for similar properties and leases in the market
areas of the Premises; and (v) such Lease shall contain subordination and
attornment provisions in form and content acceptable to Grantee. Failure of
Grantee to approve or disapprove any such proposed Lease within fifteen (15)
business days after receipt of such written request and all the documents and
information required to be furnished to Grantee with such request shall be
deemed approval, provided that the written request for approval specifically
mentioned the same.

 

(b)                                 Prior to execution of any Leases of space in
the Improvements after the date hereof, Grantor shall submit to Grantee, for
Grantee’s prior approval, which approval shall not be unreasonably withheld, a
copy of the form Lease Grantor plans to use in leasing space in the Improvements
or at the Property. All such Leases of space in the Improvements or at the
Property shall be on terms consistent with the terms for similar leases in the
market area of the Premises, shall provide for free rent only if the same is
consistent with prevailing market conditions and shall provide for market rents
then prevailing in the market area of the Premises. Such Leases shall also
provide for security deposits in reasonable amounts consistent with prevailing
market conditions. Grantor shall also submit to Grantee for Grantee’s approval,
which approval shall not be unreasonably withheld, prior to the execution
thereof, any proposed Lease of the Improvements or any portion thereof that
differs materially and adversely from the aforementioned form Lease. Grantor
shall not execute any Lease for all or a substantial portion of the Property,
except for an actual occupancy by the Tenant, lessee or licensee thereunder, and
shall at all times promptly and faithfully perform, or cause to be performed,
all of the covenants, conditions and agreements contained in all Leases with
respect to the Property, now or hereafter existing, on the part of the landlord,
lessor or licensor thereunder to be kept and performed. Grantor shall furnish to
Grantee, within ten (10) days after a request by Grantee to do so, but in any
event by January 1 of each year, a current Rent Roll, certified by Grantor as
being true and correct, containing the names of all Tenants with respect to the
Property, the terms of their respective Leases, the spaces occupied and the
rentals or fees payable thereunder and the amount of each Tenant’s security
deposit. Upon the request of Grantee, Grantor shall deliver to Grantee a copy of
each such Lease. Grantor shall not do or suffer to be done any act, or omit to
take any

 

20

--------------------------------------------------------------------------------


 

action, that might result in a default by the landlord, lessor or licensor under
any such Lease or allow the Tenant thereunder to withhold payment of rent or
cancel or terminate same and shall not further assign any such Lease or any such
Rents and Profits. Grantor, at no cost or expense to Grantee, shall enforce,
short of termination, the performance and observance of each and every condition
and covenant of each of the parties under such Leases and Grantor shall not
anticipate, discount, release, waive, compromise or otherwise discharge any rent
payable under any of the Leases. Grantor shall not, without the prior written
consent of Grantee, modify any of the Leases, terminate or accept the surrender
of any Leases, waive or release any other party from the performance or
observance of any obligation or condition under such Leases except, with respect
only to Leases affecting less than 7,500 square feet and having a term of five
(5) years or less, in the normal course of business in a manner which is
consistent with sound and customary leasing and management practices for similar
properties in the community in which the Property is located, Grantor shall not
permit the prepayment of any rents under any of the Leases for more than one (1)
month prior to the due date thereof.

 

(c)                                  Each Lease executed after the date hereof
affecting any of the Premises or the Improvements must provide, in a manner
approved by Grantee, that the Tenant will recognize as its landlord, lessor or
licensor, as applicable, and attorn to any person succeeding to the interest of
Grantor upon any foreclosure of this Security Instrument or deed in lieu of
foreclosure. Each such Lease shall also provide that, upon request of said
successor-in-interest, the Tenant shall execute and deliver an instrument or
instruments confirming its attornment as provided for in this Section; provided,
however, that neither Grantee nor any successor-in-interest shall be bound by
any payment of rent for more than one (1) month in advance, or any amendment or
modification of said Lease made without the express written consent of Grantee
or said successor-in-interest.

 

(d)                                 Upon the occurrence of an Event of Default
under this Security Instrument, whether before or after the whole principal sum
secured hereby is declared to be immediately due or whether before or after the
institution of legal proceedings to foreclose this Security Instrument,
forthwith, upon demand of Grantee, Grantor shall surrender to Grantee, and
Grantee shall be entitled to take actual possession of, the Property or any part
thereof personally, or by its agent or attorneys. In such event, Grantee shall
have, and Grantor hereby gives and grants to Grantee, the right, power and
authority to make and enter into Leases with respect to the Property or portions
thereof for such rents and for such periods of occupancy and upon conditions and
provisions as Grantee may deem desirable in its sole discretion, and Grantor
expressly acknowledges and agrees that the term of any such Lease may extend
beyond the date of any foreclosure sale of the Property, it being the intention
of Grantor that in such event Grantee shall be deemed to be and shall be the
attorney-in-fact of Grantor for the purpose of making and entering into Leases
of parts or portions of the Property for the rents and upon the terms,
conditions and provisions deemed desirable to Grantee in its sole discretion and
with like effect as if such Leases had been made by Grantor as the owner in fee
simple of the Property free and clear of any conditions or limitations
established by this Security Instrument. The power and authority hereby given
and granted by Grantor to Grantee shall be deemed to be coupled with an
interest, shall not be revocable by Grantor so long as any portion of the Debt
is outstanding, shall survive the voluntary or involuntary dissolution of
Grantor and shall not be affected by any disability or incapacity suffered by
Grantor subsequent to the date hereof. In connection with any action taken by
Grantee pursuant to this Section, Grantee shall not be liable for any loss

 

21

--------------------------------------------------------------------------------


 

sustained by Grantor resulting from any failure to let the Property, or any part
thereof, or from any other act or omission of Grantee in managing the Property,
nor shall Grantee be obligated to perform or discharge any obligation, duty or
liability under any Lease covering the Property or any part thereof or under or
by reason of this instrument or the exercise of rights or remedies hereunder.
Grantor shall, and does hereby, indemnify Grantee for, and hold Grantee harmless
from, any and all claims, actions, demands, liabilities, loss or damage which
may or might be incurred by Grantee under any such Lease or under this Security
Instrument or by the exercise of rights or remedies hereunder and from any and
all claims and demands whatsoever which may be asserted against Grantee by
reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants or agreements contained in any such Lease
other than those finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of Grantee.
Should Grantee incur any such liability, the amount thereof, including, without
limitation, costs, expenses and reasonable attorneys’ fees, together with
interest thereon at the Default Interest Rate from the date incurred by Grantee
until actually paid by Grantor, shall be immediately due and payable to Grantee
by Grantor on demand and shall be secured hereby and by all of the other Loan
Documents securing all or any part of the Debt. Nothing in this Section shall
impose on Grantee any duty, obligation or responsibility for the control, care,
management or repair of the Property, or for the carrying out of any of the
terms and conditions of any such Lease, nor shall it operate to make Grantee
responsible or liable for any waste committed on the Property by the Tenants or
by any other parties or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property. Grantor hereby assents to, ratifies and confirms any and all
actions of Grantee with respect to the Property taken under this Section.

 

1.13                        Alienation and Further Encumbrances.

 

(a)                                  Grantor acknowledges that Grantee has
relied upon the principals of Grantor and their experience in owning and
operating the Property and properties similar to the Property in connection with
the closing of the loan evidenced by the Note. Accordingly, except as
specifically allowed hereinbelow in this Section and notwithstanding anything to
the contrary contained in Section 4.6 hereof, in the event that the Property or
any part thereof or interest therein shall be sold, conveyed, disposed of,
alienated, hypothecated, leased (except to Tenants of space in the Improvements
in accordance with the provisions of Section 1.12 hereof), assigned, pledged,
mortgaged, further encumbered or otherwise transferred or Grantor shall be
divested of its title to the Property or any interest therein, in any manner or
way, whether voluntarily or involuntarily, without the prior written consent of
Grantee being first obtained, which consent may be withheld in Grantee’s sole
discretion, then the same shall constitute an Event of Default and Grantee shall
have the right, at its option, to declare any or all of the Debt, irrespective
of the maturity date specified in the Note, immediately due and payable and to
otherwise exercise any of its other rights and remedies contained in Article III
hereof. For the purposes of this Section: (i) in the event either Grantor or any
of its general partners or members is a corporation or trust, the sale,
conveyance, transfer, disposition, alienation, hypothecation or encumbering of
more than 10% of the issued and outstanding capital stock of Grantor or any of
its general partners or members or of the beneficial interest of such trust (or
the issuance of new shares of capital stock in Grantor or any of its general
partners or managing members so that immediately after such issuance (in one or
a series of transactions) the total capital stock then

 

22

--------------------------------------------------------------------------------


 

issued and outstanding is more than 110% of the total immediately prior to such
issuance) shall be deemed to be a transfer of an interest in the Property; and
(ii) in the event Grantor or any general partner or managing member of Grantor
is a limited or general partnership, a joint venture or a limited liability
company, a change in the ownership interests in any general partner, any joint
venturer or any managing member, either voluntarily, involuntarily or otherwise,
or the sale, conveyance, transfer, disposition, alienation, hypothecation or
encumbering of all or any portion of the interest of any such general partner,
joint venturer or managing member in Grantor or such general partner or managing
member (whether in the form of a beneficial or partnership interest or in the
form of a power of direction, control or management, or otherwise), shall be
deemed to be a transfer of an interest in the Property. Notwithstanding the
foregoing, however, (i) limited partnership interests in Grantor or in any
general partner or member of Grantor shall be freely transferable without the
consent of Grantee, (ii) any involuntary transfer caused by the death of Grantor
or any general partner, shareholder, joint venturer, member or beneficial owner
of a trust shall not be an Event of Default under this Security Instrument so
long as Grantor is reconstituted, if required, following such death and so long
as those persons responsible for the management of the Property and Grantor
remain unchanged as a result of such death or any replacement management is
approved by Grantee, (iii) gifts for estate planning purposes of any
individual’s interests in Grantor or in any of Grantor’s general partners,
managing members or joint venturers to the spouse or any lineal descendant of
such individual, or to a trust for the benefit of any one or more of such
individual, spouse or lineal descendant, shall not be an Event of Default under
this Security Instrument so long as Grantor is reconstituted, if required,
following such gift and so long as those persons responsible for the management
of the Property and Grantor remain unchanged following such gift or any
replacement management is approved by Grantee and (iv) membership interests in
each limited liability company tenant-in-common entity comprising Grantor or in
any general partner or member of such entity shall be freely transferable
without the consent of Grantee so long as the principal controlling and managing
such entity as of the date hereof remains unchanged following such transfer.

 

(b)                                 Notwithstanding the foregoing provisions of
this Section, Grantee shall consent to a sale, conveyance or transfer of the
Property in its entirety (hereinafter, “a Sale”) to any person or entity
provided that, for each Sale, each of the following terms and conditions are
satisfied;

 

(1)                                  No Default and no Event of Default is then
continuing hereunder or under any of the other Loan Documents;

 

(2)                                  Grantor gives Grantee written notice of the
terms of such prospective Sale not less than sixty (60) days before the date on
which such Sale is scheduled to close and, concurrently therewith, gives Grantee
all such information concerning the proposed transferee of the Property
(hereinafter, “Buyer”) as Grantee would require in evaluating an initial
extension of credit to a borrower and pays to Grantee a non-refundable
application fee in the amount of $5,000. Grantee shall have the right to approve
or disapprove the proposed Buyer, In determining whether to give or withhold its
approval of the proposed Buyer, Grantee shall consider the Buyer’s experience
and track record in owning and operating facilities similar to the Property, the
Buyer’s financial strength, the Buyer’s general business standing and the
Buyer’s relationships and experience with contractors, vendors, tenants, lenders
and other business entities; provided, however, that, notwithstanding Grantee’s

 

23

--------------------------------------------------------------------------------


 

agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Grantee determines to be commercially reasonable in Grantee’s sole discretion
and, if given, may be given subject to such conditions as Grantee may deem
appropriate;

 

(3)                                  Grantor pays Grantee, concurrently with the
closing of such Sale, a non-refundable assumption fee in an amount equal to all
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred by Grantee in connection with the Sale, plus an amount
equal to one half of one percent (0.5%) of the then outstanding principal
balance of the Note for the first Sale and one percent (1.0%) of the then
outstanding principal balance of the Note for each Sale after the First Sale;

 

(4)                                  The Buyer assumes and agrees to pay the
Debt subject to the provisions of Section 4.27 hereof and, prior to or
concurrently with the closing of such Sale, the Buyer executes, without any cost
or expense to Grantee, such documents and agreements as Grantee shall reasonably
require to evidence and effectuate said assumption and delivers such legal
opinions as Grantee may require;

 

(5)                                  A party associated with the Buyer approved
by Grantee in its sole discretion assumes the obligations of the current
Indemnitor under its guaranty or indemnity agreement and such party associated
with the Buyer executes, without any cost or expense to Grantee, a new guaranty
or indemnity agreement in form and substance satisfactory to Grantee and
delivers such legal opinions as Grantee may require;

 

(6)                                  Grantor and the Buyer execute, without any
cost or expense to Grantee, new financing statements or financing statement
amendments and any additional documents reasonably requested by Grantee;

 

(7)                                  Grantor delivers to Grantee, without any
cost or expense to Grantee, such endorsements to Grantee’s title insurance
policy, hazard insurance policy endorsements or certificates and other similar
materials as Grantee may deem necessary at the time of the Sale, all in form and
substance satisfactory to Grantee, including, without limitation, an endorsement
or endorsements to Grantee’s title insurance policy insuring the lien of this
Security Instrument, extending the effective date of such policy to the date of
execution and delivery (or, if later, of recording) of the assumption agreement
referenced above in subparagraph (4) of this Section, with no additional
exceptions added to such policy, and insuring that fee simple title to the
Property is vested in the Buyer;

 

(8)                                  Grantor executes and delivers to Grantee,
without any cost or expense to Grantee, a release of Grantee, its officers,
directors, employees and agents, from all claims and liability relating to the
transactions evidenced by the Loan Documents, through and including the date of
the closing of the Sale, which agreement shall be in form and substance
satisfactory to Grantee and shall be binding upon the Buyer;

 

(9)                                  Subject to the provisions of Section 4.27
hereof, such Sale is not construed so as to relieve Grantor of any personal
liability under the Note or any of the other Loan

 

24

--------------------------------------------------------------------------------


 

Documents for any acts or events occurring or obligations arising prior to or
simultaneously with the closing of such Sale, whether or not same is discovered
prior or subsequent to the closing of such Sale, and Grantor executes, without
any cost or expense to Grantee, such documents and agreements as Grantee shall
reasonably require to evidence and effectuate the ratification of said personal
liability. Grantor shall be released from and relieved of any personal liability
under the Note or any of the other Loan Documents for any acts or events
occurring or obligations arising after the closing of such Sale which are not
caused by or arising out of any acts or events occurring or obligations arising
prior to or simultaneously with the closing of such Sale, and

 

(10)                            Such Sale is not construed so as to relieve any
current Indemnitor of its obligations under any guaranty or indemnity agreement
for any acts or events occurring or obligations arising prior to or
simultaneously with the closing of such Sale, and each such current Indemnitor
executes, without any cost or expense to Grantee, such documents and agreements
as Grantee shall reasonably require to evidence and effectuate the ratification
of each such guaranty and indemnity agreement. Each such current Indemnitor
shall be released from and relieved of any of its obligations under any guaranty
or indemnity agreement executed in connection with the loan secured hereby for
any acts or events occurring or obligations arising after the closing of such
Sale which are not caused by or arising out of any acts or events occurring or
obligations arising prior to or simultaneously with the closing of such Sale.

 

(c)                                  Notwithstanding the foregoing to the
contrary, Grantor shall have the right to obtain subordinate financing on the
Property secured by interests in the Grantor provided (i) the subordinate lender
executes a subordination and standstill agreement acceptable to Grantee in its
sole discretion, (ii) the Property with such subordinate financing (A) supports
a minimum debt service coverage ratio of 1.15:1, as determined by Lender in its
sole discretion and (B) does not have a loan-to-value ratio in excess of 85%, as
determined by an independent MAI appraisal at Grantor’s expense, subject to
review and approval by Grantee and (iii) Grantor or subsequent Buyer reimburses
Grantee for all reasonable costs and expenses incurred by Grantee in connection
with and directly related to such subordinate financing. In addition, a
subsequent Buyer may obtain subordinate financing on the Property secured by
interests in such Buyer provided the Property with such subordinated financing
does not exceed a loan to acquisition price of 85%. Subordinate financing
obtained by a subsequent Buyer may be secured by a subordinate lien on the
Property if the conditions set forth in this Section 1.13(c)(i), (ii) (A) and
(B) and (iii) are satisfied.

 

1.14                        Payment of Utilities. Assessments, Charges, Etc.

 

Grantor shall pay when due all utility charges which are incurred by Grantor or
which may become a charge or lien against any portion of the Property for gas,
electricity, water and sewer services furnished to the Premises and/or the
Improvements and all other assessments or charges of a similar nature, or
assessments payable pursuant to any restrictive covenants, whether public or
private, affecting the Premises and/or the Improvements or any portion thereof,
whether or not such assessments or charges are or may become liens thereon.

 

25

--------------------------------------------------------------------------------


 

1.15                        Access Privileges and Inspections.

 

Grantee and the agents, representatives and employees of Grantee shall, subject
to the rights of Tenants, have full and free access to the Premises and the
Improvements and any other location where books and records concerning the
Property are kept at all reasonable times and, except in the event of an
emergency, upon not less than 24 hours prior notice (which notice may be
telephonic) for the purposes of inspecting the Property and of examining,
copying and making extracts from the books and records of Grantor relating to
the Property. Grantor shall lend assistance to all such agents, representatives
and employees of Grantee.

 

1.16                        Waste; Alteration of Improvements.

 

Grantor shall not commit, suffer or permit any waste on the Property nor take
any actions that might invalidate any insurance carried on the Property. Grantor
shall maintain the Property in good condition and repair. No part of the
Improvements may be removed, demolished or materially altered, without the prior
written consent of Grantee. Without the prior written consent of Grantee,
Grantor shall not commence construction of any improvements on the Premises
other than improvements required for the maintenance or repair of the Property.

 

1.17                        Zoning.

 

Without the prior written consent of Grantee, Grantor shall not seek, make,
suffer, consent to or acquiesce in any change in the zoning or conditions of use
of the Premises or the Improvements. Grantor shall comply with and make all
payments required under the provisions of any covenants, conditions or
restrictions affecting the Premises or the Improvements. Grantor shall comply
with all existing and future requirements of all governmental authorities having
jurisdiction over the Property. Grantor shall keep all licenses, permits,
franchises and other approvals necessary for the operation of the Property in
full force and effect. Grantor shall operate the Property as a retail shopping
center for so long as the Debt is outstanding. If, under applicable zoning
provisions, the use of all or any part of the Premises or the Improvements is or
becomes a nonconforming use, Grantor shall not cause or permit such use to be
discontinued or abandoned without the prior written consent of Grantee. Further,
without Grantee’s prior written consent, Grantor shall not file or subject any
part of the Premises or the Improvements to any declaration of condominium or
co-operative or convert any part of the Premises or the Improvements to a
condominium, co-operative or other form of multiple ownership and governance.

 

1.18                        Financial Statements and Books and Records.

 

Grantor shall keep accurate books and records of account of the Property and its
own financial affairs sufficient to permit the preparation of financial
statements therefrom in accordance with generally accepted accounting
principles. Grantee and its duly authorized representatives shall have the right
to examine, copy and audit Grantor’s records and books of account at all
reasonable times. So long as this Security Instrument continues in effect,
Grantor shall provide to Grantee, in addition to any other financial statements
required hereunder or under any of the other Loan Documents, the following
financial statements and information, all

 

26

--------------------------------------------------------------------------------


 

of which must be certified to Grantee as being true and correct by Grantor or
the person or entity to which they pertain, as applicable, and be prepared in
accordance with generally accepted accounting principles consistently applied
and be in form and substance acceptable to Grantee:

 

(a)                                  copies of all tax returns filed by Grantor,
within thirty (30) days after the date of filing;

 

(b)                                 monthly operating statements for the
Property, within fifteen (15) days after the end of each of the first (1st)
twelve (12) calendar months following the date hereof; and

 

(c)                                  quarterly operating statements for the
Property, within thirty (30) days after the end of each March, June,
September and December commencing with the first (1st) of such months to occur
following the first (1st) anniversary of the date hereof;

 

(d)                                 annual balance sheets for the Property and
annual financial statements for Grantor, each principal or general partner in
Grantor, and each Indemnitor, within ninety (90) days after the end of each
calendar year;

 

(e)                                  such other information with respect to the
Property, Grantor, the principals or general partners in Grantor, and each
Indemnitor, which may be reasonably requested from time to time by Grantee,
within a reasonable time after the applicable request.

 

If any of the aforementioned materials are not furnished to Grantee within the
applicable time periods or Grantee has a reasonable basis to be dissatisfied
with the contents of any of the foregoing and has notified Grantor of its
dissatisfaction, in addition to any other rights and remedies of Grantee
contained herein, (i) Grantor shall pay to Grantee upon demand, at Grantee’s
option and in its sole discretion, an amount equal to $10,000 for each of the
aforementioned materials that is not delivered in accordance with general
accepted accounting principles, provided Grantee has given Grantor at least 30
days prior notice of such failure, and (ii) Grantee shall have the right, but
not the obligation, to obtain the same by means of an audit by an independent
certified public accountant selected by Grantee, in which event Grantor agrees
to pay, or to reimburse Grantee for, any expense of such audit and further
agrees to provide all necessary information to said accountant and to otherwise
cooperate in the making of such audit.

 

1.19                        Further Documentation.

 

Grantor shall, on the request of Grantee and at the expense of Grantor: (a)
promptly correct any defect, error or omission which may be discovered in the
contents of this Security Instrument or in the contents of any of the other Loan
Documents; (b) promptly execute, acknowledge, deliver and record or file such
further instruments (including, without limitation, further mortgages, deeds of
trust, security deeds, security agreements, financing statements, continuation
statements and assignments of rents or leases) and promptly do such further acts
as may be necessary, desirable or proper to carry out more effectively the
purposes of this Security Instrument and the other Loan Documents and to subject
to the liens and security interests hereof and thereof any property intended by
the terms hereof and thereof to be covered hereby and thereby, including
specifically, but without limitation, any renewals, additions, substitutions,

 

27

--------------------------------------------------------------------------------


 

replacements or appurtenances to the Property; (c) promptly execute,
acknowledge, deliver, procure and record or file any document or instrument
(including specifically, without limitation, any financing statement) deemed
advisable by Grantee to protect, continue or perfect the liens or the security
interests hereunder against the rights or interests of third persons; and (d)
promptly furnish to Grantee, upon Grantee’s request, a duly acknowledged written
statement and estoppel certificate addressed to such party or parties as
directed by Grantee and in form and substance supplied by Grantee, setting forth
all amounts due under the Note, stating whether any Default or Event of Default
has occurred hereunder, stating whether any offsets or defenses exist against
the Debt and containing such other matters as Grantee may reasonably require.

 

1.20                        Payment of Costs; Reimbursement to Grantee.

 

Grantor shall pay all costs and expenses of every character reasonably incurred
in connection with the closing of the loan evidenced by the Note and secured
hereby or otherwise attributable or chargeable to Grantor as the owner of the
Property, including, without limitation, appraisal fees, recording fees,
documentary, stamp, mortgage or intangible taxes, brokerage fees and
commissions, title policy premiums and title search fees, uniform commercial
code/tax lien/litigation search fees, escrow fees and reasonable attorneys’
fees. If Grantor defaults in any such payment, which default is not cured within
any applicable grace or cure period, Grantee may pay the same and Grantor shall
reimburse Grantee on demand for all such costs and expenses incurred or paid by
Grantee, together with such interest thereon at the Default Interest Rate from
and after the date of Grantee’s making such payment until reimbursement thereof
by Grantor. Any such sums disbursed by Grantee, together with such interest
thereon, shall be additional indebtedness of Grantor secured by this Security
Instrument and by all of the other Loan Documents securing all or any part of
the Debt. Further, Grantor shall promptly notify Grantee in writing of any
litigation or threatened litigation affecting the Property, or any other demand
or claim which, if enforced, could impair or threaten to impair Grantee’s
security hereunder. Without limiting or waiving any other rights and remedies of
Grantee hereunder, if Grantor fails to perform any of its covenants or
agreements contained in this Security Instrument or in any of the other Loan
Documents and such failure is not cured within any applicable grace or cure
period, or if any action or proceeding of any kind (including, but not limited
to, any bankruptcy, insolvency, arrangement, reorganization or other debtor
relief proceeding) is commenced which might affect Grantee’s interest in the
Property or Grantee’s right to enforce its security, then Grantee may, at its
option, with or without notice to Grantor, make any appearances, disburse any
sums and take any actions as may be necessary or desirable to protect or enforce
the security of this Security Instrument or to remedy the failure of Grantor to
perform its covenants and agreements (without, however, waiving any default of
Grantor). Grantor agrees to pay on demand all expenses of Grantee incurred with
respect to the foregoing (including, but not limited to, reasonable fees and
disbursements of counsel), together with interest thereon at the Default
Interest Rate from and after the date on which Grantee incurs such expenses
until reimbursement thereof by Grantor. Any such expenses so incurred by
Grantee, together with interest thereon as provided above, shall be additional
indebtedness of Grantor secured by this Security Instrument and by all of the
other Loan Documents securing all or any part of the Debt. The necessity for any
such actions and of the amounts to be paid shall be determined by Grantee in its
discretion. Grantee is hereby empowered to enter and to authorize others to
enter upon the Property or any part thereof for the purpose of performing or
observing

 

28

--------------------------------------------------------------------------------


 

any such defaulted term, covenant or condition without thereby becoming liable
to Grantor or any person in possession holding under Grantor. Grantor hereby
acknowledges and agrees that the remedies set forth in this Section 1.20 shall
be exercisable by Grantee, and any and all payments made or costs or expenses
incurred by Grantee in connection therewith shall be secured hereby and shall
be, without demand, immediately repaid by Grantor with interest thereon at the
Default Interest Rate, notwithstanding the fact that such remedies were
exercised and such payments made and costs incurred by Grantee after the filing
by Grantor of a voluntary case or the filing against Grantor of an involuntary
case pursuant to or within the meaning of the Bankruptcy Reform Act of 1978, as
amended, Title 11 U.S.C., or after any similar action pursuant to any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable to Grantor, Grantee, any Indemnitor, the Debt or any of the Loan
Documents. Grantor hereby indemnifies and holds Grantee harmless from and
against all loss, cost and expenses with respect to any Event of Default hereof,
any liens (i.e., judgments, mechanics’ and materialmen’s liens, or otherwise),
charges and encumbrances filed against the Property, and from any claims and
demands for damages or injury, including claims for property damage, personal
injury or wrongful death, arising out of or in connection with any accident or
fire or other casualty on the Premises or the Improvements or any nuisance made
or suffered thereon, except those that are due to Grantee’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction,
including, without limitation, in any case, reasonable attorneys’ fees, costs
and expenses as aforesaid, whether at pretrial, trial or appellate level, and
such indemnity shall survive payment in full of the Debt. This Section shall not
be construed to require Grantee to incur any expenses, make any appearances or
take any actions.

 

1.21                        Security Interest.

 

This Security Instrument is also intended to encumber and create a security
interest in, and Grantor hereby grants to Grantee a security interest in, all
sums on deposit with Grantee pursuant to the provisions of Section 1.6,
Section 1.7, Section 1.8 and Section 1.34 hereof or any other Section hereof or
of any other Loan Document and all fixtures, chattels, accounts, equipment,
inventory, contract rights, general intangibles and other personal property
included within the Property, all renewals, replacements of any of the
aforementioned items, or articles in substitution therefor or in addition
thereto or the proceeds thereof (said property is hereinafter referred to
collectively as the “Collateral”), whether or not the same shall be attached to
the Premises or the Improvements in any manner. It is hereby agreed that to the
extent permitted by law, all of the foregoing property is to be deemed and held
to be a part of and affixed to the Premises and the Improvements. The foregoing
security interest shall also cover Grantor’s leasehold interest in any of the
foregoing property which is leased by Grantor. Notwithstanding the foregoing,
all of the foregoing property shall be owned by Grantor and no leasing or
installment sales or other financing or title retention agreement in connection
therewith shall be permitted without the prior written approval of Grantee.
Grantor shall, from time to time upon the request of Grantee, supply Grantee
with a current inventory of all of the property in which Grantee is granted a
security interest hereunder, in such detail as Grantee may reasonably require.
Grantor shall promptly replace all of the Collateral subject to the lien or
security interest of this Security Instrument when worn or obsolete with
Collateral comparable to the worn out or obsolete Collateral when new and will
not, without the prior written consent of Grantee, remove

 

29

--------------------------------------------------------------------------------


 

from the Premises or the Improvements any of the Collateral subject to the lien
or security interest of this Security Instrument except such as is replaced by
an article of equal suitability and value as above provided, owned by Grantor
free and clear of any lien or security interest except that created by this
Security Instrument and the other Loan Documents. All of the Collateral shall be
kept at the location of the Premises except as otherwise required by the terms
of the Loan Documents. Grantor shall not use any of the Collateral in violation
of any applicable statute, ordinance or insurance policy.

 

Grantor warrants that (i) Grantor’s (that is, “Debtor’s”) name, identity or
organizational structure, and residence or principal place of business are as
set forth in Exhibit B attached hereto; (ii) Grantor (that is, “Debtor”) has
been using or operating under said name, identity or organizational structure
without change from the date of its formation; and (iii) the location of the
collateral is upon the Land. Grantor covenants and agrees that Grantor will
furnish Grantee with notice of any change in the matters addressed by clauses
(i) and (iii) of this paragraph within thirty (30) days of the effective date of
any such change and Grantor will promptly execute any financing statements or
other instruments deemed necessary by Grantee to prevent any filed financing
statement from becoming misleading or losing its perfected status.

 

1.22                        Security Agreement.

 

This Security Instrument constitutes a security agreement between Grantor and
Grantee with respect to the Collateral in which Grantee is granted a security
interest hereunder, and, cumulative of all other rights and remedies of Grantee
hereunder, Grantee shall have all of the rights and remedies of a secured party
under any applicable Uniform Commercial Code. Grantor hereby agrees to execute
and deliver on demand and hereby irrevocably constitutes and appoints Grantee
the attorney-in-fact of Grantor to execute and deliver and, if appropriate, to
file with the appropriate filing officer or office, such security agreements,
financing statements, continuation statements or other instruments as Grantee
may request or require in order to impose, perfect or continue the perfection of
the lien or security interest created hereby. To the extent specifically
provided herein, Grantee shall have the right of possession of all cash,
securities, instruments, negotiable instruments, documents, certificates and any
other evidences of cash or other property or evidences of rights to cash rather
than property, which are now or hereafter a part of the Property, and Grantor
shall promptly deliver the same to Grantee, endorsed to Grantee, without further
notice from Grantee. Grantor agrees to furnish Grantee with notice of any change
in the name, identity, organizational structure, residence, or principal place
of business or mailing address of Grantor within ten (10) days of the effective
date of any such change. Upon the occurrence of any Event of Default, Grantee
shall have the rights and remedies as prescribed in this Security Instrument, or
as prescribed by general law, or as prescribed by any applicable Uniform
Commercial Code, all at Grantee’s election. Any disposition of the Collateral
may be conducted by an employee or agent of Grantee. Any person, including both
Grantor and Grantee, shall be eligible to purchase any part or all of the
Collateral at any such disposition. Expenses of retaking, holding, preparing for
sale, selling or the like (including, without limitation, Grantee’s reasonable
attorneys’ fees and legal expenses), together with interest thereon at the
Default Interest Rate from the date incurred by Grantee until actually paid by
Grantor, shall be paid by Grantor on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any
part of the Debt. Grantee shall have

 

30

--------------------------------------------------------------------------------


 

the right to enter upon the Premises and the Improvements or any real property
where any of the property which is the subject of the security interest granted
herein is located to take possession of, assemble and collect the same or to
render it unusable, or Grantor, upon demand of Grantee, shall assemble such
property and make it available to Grantee at the Premises, or at a place which
is mutually agreed upon or, if no such place is agreed upon, at a place
reasonably designated by Grantee to be reasonably convenient to Grantee and
Grantor. If notice is required by law, Grantee shall give Grantor at least ten
(10) days’ prior written notice of the time and place of any public sale of such
property, or adjournments thereof, or of the time of or after which any private
sale or any other intended disposition thereof is to be made, and if such notice
is sent to Grantor, as the same is provided for the mailing of notices herein,
it is hereby deemed that such notice shall be and is reasonable notice to
Grantor. No such notice is necessary for any such property which is perishable,
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. Any sale made pursuant to the provisions of this Section
shall be deemed to have been a public sale conducted in a commercially
reasonable manner if held contemporaneously with a foreclosure sale as provided
in Section 3.1(e) hereof upon giving the same notice with respect to the sale of
the Property hereunder as is required under said Section 3.l(e). Furthermore, to
the extent permitted by law, in conjunction with, in addition to or in
substitution for the rights and remedies available to Grantee pursuant to any
applicable Uniform Commercial Code:

 

(a)                                  In the event of a foreclosure sale, the
Property may, at the option of Grantee, be sold as a whole; and

 

(b)                                 It shall not be necessary that Grantee take
possession of the aforementioned Collateral, or any part thereof, prior to the
time that any sale pursuant to the provisions of this Section is conducted and
it shall not be necessary that said Collateral, or any part thereof, be present
at the location of such sale; and

 

(c)                                  Grantee may appoint or delegate any one or
more persons as agent to perform any act or acts necessary or incident to any
sale held by Grantee, including the sending of notices and the conduct of the
sale, but in the name and on behalf of Grantee.

 

The names and addresses of Grantor (as Debtor under any applicable Uniform
Commercial Code) are set forth on Exhibit B attached hereto.

 

The name and address of Grantee (as Secured Party under any applicable Uniform
Commercial Code) are:

 

 

 

Wachovia Bank, National Association

 

 

 

 

201 South Tryon Street, Suite 130,

 

 

 

 

PMB Box #4

 

 

 

 

Loan Number 50-2753516

 

 

 

 

Charlotte, North Carolina 28202

 

 

 

31

--------------------------------------------------------------------------------


 

1.23                        Easements and Rights-of-Way.

 

Grantor shall not grant any easement or right-of-way with respect to all or any
portion of the Premises or the Improvements without the prior written consent of
Grantee. The purchaser at any foreclosure sale hereunder may, at its discretion,
disaffirm any easement or right-of-way granted in violation of any of the
provisions of this Security Instrument and may take immediate possession of the
Property free from, and despite the terms of, such grant of easement or
right-of-way. If Grantee consents to the grant of an easement or right-of-way,
Grantee agrees to grant such consent without charge to Grantor other than
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Grantee in the review of Grantor’s request and in the preparation of documents
effecting the subordination.

 

1.24                        Compliance with Laws.

 

Grantor shall at all times comply with all statutes, ordinances, regulations and
other governmental or quasi-governmental requirements and private covenants now
or hereafter relating to the ownership, construction, use or operation of the
Property, including, but not limited to, those concerning employment and
compensation of persons engaged in operation and maintenance of the Property and
any environmental or ecological requirements, even if such compliance shall
require structural changes to the Property; provided, however, that, Grantor
may, upon providing Grantee with security satisfactory to Grantee, proceed
diligently and in good faith to contest the validity or applicability of any
such statute, ordinance, regulation or requirement so long as during such
contest the Property shall not be subject to any lien, charge, fine or other
liability and shall not be in danger of being forfeited, lost or closed. Grantor
shall not use or occupy, or allow the use or occupancy of, the Property in any
manner which violates any Lease of or any other agreement applicable to the
Property or any applicable law, rule, regulation or order or which constitutes a
public or private nuisance or which makes void, voidable or cancelable, or
increases the premium of, any insurance then in force with respect thereto.

 

1.25                        Additional Taxes.

 

In the event of the enactment after the date hereof of any law of the state in
which the Property is located or of any other governmental entity deducting from
the value of the Property for the purpose of taxing any lien or security
interest thereon, or imposing upon Grantee the payment of the whole or any part
of the taxes or assessments or charges or liens herein required to be paid by
Grantor, or changing in any way the laws relating to the taxation of deeds of
trust, mortgages or security agreements or debts secured by deeds of trust,
mortgages or security agreements or the interest of the Grantee, mortgagee or
secured party in the property covered thereby, or the manner of collection of
such taxes, so as to adversely affect this Security Instrument or the Debt or
Grantee, then, and in any such event, Grantor, upon demand by Grantee, shall pay
such taxes, assessments, charges or liens, or reimburse Grantee therefor;
provided, however, that if in the opinion of counsel for Grantee (a) it might be
unlawful to require Grantor to make such payment, or (b) the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by law, then and in either such event, Grantee may elect, by notice in
writing given to Grantor, to declare all of the Debt to be

 

32

--------------------------------------------------------------------------------


 

and become due and payable in full thirty (30) days from the giving of such
notice, and, in connection with the payment of such Debt, no prepayment premium
or fee shall be due unless, at the time of such payment, an Event of Default or
a Default shall have occurred, which Default or Event of Default is unrelated to
the provisions of this Section 1.25, in which event any applicable prepayment
premium or fee in accordance with the terms of the Note shall be due and
payable.

 

1.26                        Secured Indebtedness.

 

It is understood and agreed that this Security Instrument shall secure payment
of not only the indebtedness evidenced by the Note but also any and all
substitutions, replacements, renewals and extensions of the Note, any and all
indebtedness and obligations arising pursuant to the terms hereof and any and
all indebtedness and obligations arising pursuant to the terms of any of the
other Loan Documents, all of which indebtedness is equally secured with and has
the same priority as any amounts advanced as of the date hereof. It is agreed
that any future advances made by Grantee to or for the benefit of Grantor from
time to time under this Security Instrument or the other Loan Documents and
whether or not such advances are obligatory or are made at the option of
Grantee, or otherwise, made for any purpose, within twenty (20) years from the
date hereof, and all interest accruing thereon, shall be equally secured by this
Security Instrument and shall have the same priority as all amounts, if any,
advanced as of the date hereof and shall be subject to all of the terms and
provisions of this Security Instrument.

 

1.27                        Grantor’s Waivers.

 

To the full extent permitted by law, Grantor agrees that Grantor shall not at
any time insist upon, plead, claim or take the benefit or advantage of any law
now or hereafter in force providing for any appraisement, valuation, stay,
moratorium or extension, or any law now or hereafter in force providing for the
reinstatement of the Debt prior to any sale of the Property to be made pursuant
to any provisions contained herein or prior to the entering of any decree,
judgment or order of any court of competent jurisdiction, or any right under any
statute to redeem all or any part of the Property so sold. Grantor, for Grantor
and Grantor’s successors and assigns, and for any and all persons ever claiming
any interest in the Property, to the full extent permitted by law, hereby
knowingly, intentionally and voluntarily, with and upon the advice of competent
counsel: (a) waives, releases, relinquishes and forever forgoes all rights of
valuation, appraisement, stay of execution, reinstatement and notice of election
or intention to mature or declare due the Debt (except such notices as are
specifically provided for herein); (b) waives, releases, relinquishes and
forever forgoes all right to a marshaling of the assets of Grantor, including
the Property, to a sale in the inverse order of alienation, or to direct the
order in which any of the Property shall be sold in the event of foreclosure of
the liens and security interests hereby created and agrees that any court having
jurisdiction to foreclose such liens and security interests may order the
Property sold as an entirety; and (c) waives, releases, relinquishes and forever
forgoes all rights and periods of redemption provided under applicable law. To
the full extent permitted by law, Grantor shall not have or assert any right
under any statute or rule of law pertaining to the exemption of homestead or
other exemption under any federal, state or local law now or hereafter in
effect, the administration of estates of decedents or other matters whatever to
defeat, reduce or affect the right of Grantee under the terms of this Security
Instrument to a sale of the Property, for the collection of the Debt without any
prior or different

 

33

--------------------------------------------------------------------------------


 

resort for collection, or the right of Grantee under the terms of this Security
Instrument to the payment of the Debt out of the proceeds of sale of the
Property in preference to every other claimant whatever. Furthermore, Grantor
hereby knowingly, intentionally and voluntarily, with and upon the advice of
competent counsel, waives, releases, relinquishes and forever forgoes all
present and future statutes of limitations as a defense to any action to enforce
the provisions of this Security Instrument or to collect any of the Debt to the
fullest extent permitted by law. Grantor covenants and agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Grantor, Grantor shall not seek a supplemental stay or otherwise shall not seek
pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy Reform Act
of 1978, as amended, or any other debtor relief law (whether statutory, common
law, case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Grantee to enforce any rights of Grantee against any
guarantor or indemnitor of the secured obligations or any other party liable
with respect thereto by virtue of any indemnity, guaranty or otherwise.

 

1.28                        SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)                                  GRANTOR, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, AFTER CONSULTING WITH
COUNSEL, (i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PREMISES
IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THE NOTE, THIS SECURITY INSTRUMENT OR ANY OTHER OF THE LOAN
DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY IN
WHICH THE PREMISES IS LOCATED, (iii) SUBMITS TO THE JURISDICTION OF SUCH COURTS,
AND (iv) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING
ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL
AFFECT THE RIGHT OF GRANTEE TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM).

 

(b)                                 GRANTOR, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, AFTER CONSULTING WITH
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO THE DEBT OR ANY CONDUCT, ACT OR OMISSION OF GRANTEE OR GRANTOR, OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR
ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH GRANTEE OR GRANTOR, IN EACH OR
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

1.29                        Attorney-in-Fact Provisions.

 

With respect to any provision of this Security Instrument or any other Loan
Document whereby Grantor grants to Grantee a power-of-attorney, provided no
Default or Event of Default has occurred under this Security Instrument, Grantee
shall first give Grantor written notice at

 

34

--------------------------------------------------------------------------------


 

least three (3) days prior to acting under such power, which notice shall demand
that Grantor first take the proposed action within such period and advising
Grantor that if it fails to do so, Grantee will so act under the power;
provided, however, that, in the event that a Default or an Event of Default has
occurred, or if necessary to prevent imminent death, serious injury, damage,
loss, forfeiture or diminution in value to the Property or any surrounding
property or to prevent any adverse affect on Grantee’s interest in the Property,
Grantee may act immediately and without first giving such notice. In such event,
Grantee will give Grantor notice of such action as soon thereafter as reasonably
practical.

 

1.30                        Management.

 

The management of the Property shall be by either: (a) Grantor or an entity
affiliated with Grantor approved by Grantee for so long as Grantor or said
affiliated entity is managing the Property in a first class manner; or (b) a
professional property management company approved by Grantee. Such management by
an affiliated entity or a professional property management company shall be
pursuant to a written agreement approved by Grantee. In no event shall any
manager be removed or replaced or the terms of any management agreement modified
or amended without the prior written consent of Grantee. After an Event of
Default or a default under any management contract then in effect, which default
is not cured within any applicable grace or cure period, Grantee shall have the
right to terminate, or to direct Grantor to terminate, such management contract
upon thirty (30) days’ notice and to retain, or to direct Grantor to retain, a
new management agent approved by Grantee. All Rents and Profits generated by or
derived from the Property shall first be utilized solely for current expenses
directly attributable to the ownership and operation of the Property, including,
without limitation, current expenses relating to Grantor’s liabilities and
obligations with respect to this Security Instrument and the other Loan
Documents, and none of the Rents and Profits generated by or derived from the
Property shall be diverted by Grantor and utilized for any other purposes unless
all such current expenses attributable to the ownership and operation of the
Property have been fully paid and satisfied.

 

1.31                        Hazardous Waste and Other Substances.

 

(a)                                  Grantor hereby represents and warrants to
Grantee that, as of the date hereof, to the best of Grantor’s knowledge,
information and belief, and except as set forth in that certain Phase I
Environmental Site Assessment dated October 4, 2002 and prepared by EPIC
Engineering Inc.; (i) none of Grantor nor the Property nor any Tenant at the
Premises nor the operations conducted thereon is in direct or indirect violation
of or otherwise exposed to any liability under any local, state or federal law,
rule or regulation or common law duty pertaining to human health, natural
resources or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §9601
et seq.) (“CERCLA”), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.) (“RCRA”), the Federal Water Pollution Control Act (33
U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), the
Emergency Planning and Community-Right-to-Know Act (42 U.S.C. §11001 et seq.),
the Endangered Species Act (16 U.S.C. §1531 et seq.), the Toxic Substances
Control Act (15 U.S.C. §2601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. §651 et seq.) and the Hazardous Materials Transportation Act (49
U.S.C. §1801 et

 

35

--------------------------------------------------------------------------------


 

seq.), the Georgia Hazardous Waste Management Act, as amended, O.C.G.A. §
12-8-60 et seq., the Georgia Oil or Hazardous Materials Spills or Releases Act,
as amended, O.C.G.A. § 12-14-1 et seq., the Georgia Comprehensive Solid Waste
Management Act, as amended, O.C.G.A. § 12-8-20 et seq., the Georgia Asbestos
Safety Act, as amended, O.C.G.A. § 12-12-1 et seq., the Georgia Underground
Storage Tank Act, as amended, O.C.G.A. § 12-13-1 et seq., the Georgia Water
Quality Control Act, as amended, O.C.G.A. § 12-5-20 et seq., the Georgia
Hazardous Site Response Act, as amended, O.C.G.A. § 12-8-90 et seq., and
regulations promulgated pursuant thereto by the Georgia Department of Natural
Resources Environmental Protection Division and the regulations promulgated
pursuant to said laws, all as amended, regulations promulgated pursuant to said
laws, all as amended from time to time (collectively, the “Environmental Laws”)
or otherwise exposed to any liability under any Environmental Law relating to or
affecting the Property, whether or not used by or within the control of Grantor;
(ii) no hazardous, toxic or harmful substances, wastes, materials, pollutants or
contaminants (including, without limitation, asbestos or asbestos-containing
materials, lead based paint, polychlorinated biphenyls, petroleum or petroleum
products or byproducts, flammable explosives, radioactive materials, infectious
substances, radon gas or raw materials which include hazardous constituents) or
any other substances or materials which are included under or regulated by
Environmental Laws (collectively, “Hazardous Substances”) are located on, in or
under or have been handled, generated, stored, processed or disposed of on or
released or discharged from the Property (including underground contamination),
except for those substances used by Grantor or any Tenant in the ordinary course
of their respective businesses and in compliance with all Environmental Laws and
where such could not reasonably be expected to give rise to liability under
Environmental Laws; (iii) the Property is not subject to any private or
governmental lien or judicial or administrative notice or action arising under
Environmental Laws; (iv) there is no pending, nor, to Grantor’s knowledge,
information or belief, threatened litigation arising under Environmental Laws
affecting Grantor or the Property; there are no and have been no existing or
closed underground storage tanks or other underground storage receptacles for
Hazardous Substances or landfills or dumps on the Property; (v) Grantor has
received no notice of, and to the best of Grantor’s knowledge and belief, there
exists no investigation, action, proceeding or claim by any agency, authority or
unit of government or by any third party which could result in any liability,
penalty, sanction or judgment under any Environmental Laws with respect to any
condition, use or operation of the Property, nor does Grantor know of any basis
for such an investigation, action, proceeding or claim; (vi) Grantor has
received no notice of and, to the best of Grantor’s knowledge and belief, there
has been no claim by any party that any use, operation or condition of the
Property has caused any nuisance or any other liability or adverse condition on
any other property, nor does Grantor know of any basis for such an
investigation, action, proceeding or claim; and (vii) radon is not present at
the Property in excess or in violation of any applicable thresholds or standards
or in amounts that require under applicable law disclosure to any tenant or
occupant of or invitee to the Property or to any governmental agency or the
general public.

 

(b)                                 Grantor has not received nor to the best of
Grantor’s knowledge, information and belief has there been issued, any notice,
notification, demand, request for information, citation, summons, or order in
any way relating to any actual, alleged or potential violation or liability
arising under Environmental Laws; and

 

36

--------------------------------------------------------------------------------


 

(c)                                  Neither the Property, nor to the best of
Grantor’s knowledge, information and belief, any property to which Grantor has,
in connection with the maintenance or operation of the Property, directly or
indirectly transported or arranged for the transportation of any Hazardous
Substances is listed or, to the best of Grantor’s knowledge, information and
belief, proposed for listing on the National Priorities List promulgated
pursuant to CERCLA, on CERCLIS (as defined in CERCLA) or on any similar federal
or state list of sites requiring environmental investigation or clean-up.

 

(d)                                 Grantor shall comply with all applicable
Environmental Laws. Grantor shall keep or cause the Property to be kept free
from Hazardous Substances (except those substances used by Grantor or any Tenant
in the ordinary course of their respective businesses and except in compliance
with all Environmental Laws and where such could not reasonably be expected to
give rise to liability under Environmental Laws) and in compliance with all
Environmental Laws. Grantor shall not install or use any underground storage
tanks, shall expressly prohibit the use, generation, handling, storage,
production, processing and disposal of Hazardous Substances by all Tenants in
quantities or conditions that would violate or give rise to any obligation to
take remedial or other action under any applicable Environmental Laws. Without
limiting the generality of the foregoing, during the term of this Security
Instrument, Grantor shall not install in the Improvements or permit to be
installed in the Improvements any asbestos or asbestos- containing asbestos.

 

(e)                                  Grantor shall promptly notify Grantee if
Grantor shall become aware of (i) the actual or potential existence of any
Hazardous Substances on the Property other than those occurring in the ordinary
course of Grantor’s business and which do not violate, or would not otherwise
give rise to liability under Environmental Laws, (ii) any direct or indirect
violation of, or other exposure to liability under, any Environmental Laws,
(iii) any lien, action or notice affecting the Property or Grantor resulting
from any violation or alleged violation of or liability or alleged liability
under any Environmental Laws, (iv) the institution of any investigation, inquiry
or proceeding concerning Grantor or the Property pursuant to any Environmental
Laws or otherwise relating to Hazardous Substances, or (v) the discovery of any
occurrence, condition or state of facts which would render any representation or
warranty contained in this Security Instrument incorrect in any respect if made
at the time of such discovery. Immediately upon receipt of same, Grantor shall
deliver to Grantee copies of any and all requests for information, complaints,
citations, summonses, orders, notices, reports or other communications,
documents or instruments in any way relating to any actual, alleged or potential
violation or liability of any nature whatsoever arising under Environmental Laws
and relating to the Property or to Grantor. Indemnitors shall remedy or cause to
be remedied in a timely manner (and in any event within the time period
permitted by applicable Environmental Laws) any violation of Environmental Laws
or any condition that could give rise to liability under Environmental Laws.
Without limiting the foregoing, Grantor shall, promptly and regardless of the
source of the contamination or threat to the environment or human health, at its
own expense, take all actions as shall be necessary or prudent, for the clean-up
of any and all portions of the Property or other affected property, including,
without limitation, all investigative, monitoring, removal, containment and
remedial actions in accordance with all applicable Environmental Laws (and in
all events in a manner satisfactory to Grantee) and shall further pay or cause
to be paid, at no expense to Grantee, all clean-up, administrative and
enforcement costs of applicable governmental agencies

 

37

--------------------------------------------------------------------------------


 

which may be asserted against the Property. In the event Grantor fails to do so,
Grantee may, but shall not be obligated to, cause the Property or other affected
property to be freed from any Hazardous Substances or otherwise brought into
conformance with Environmental Laws and any and all costs and expenses incurred
by Grantee in connection therewith, together with interest thereon at the
Default Interest Rate from the date incurred by Grantee until actually paid by
Grantor, shall be immediately paid by Grantor on demand and shall be secured by
this Security Instrument and by all of the other Loan Documents securing all or
any part of the Debt. Grantor hereby grants to Grantee and its agents and
employees access to the Property and a license to remove any items deemed by
Grantee to be Hazardous Substances and to do all things Grantee shall deem
necessary to bring the Property into conformance with Environmental Laws.

 

(f)                                    Grantor covenants and agrees, at
Grantor’s sole cost and expense, to indemnify, defend (at trial and appellate
levels, and with attorneys, consultants and experts acceptable to Grantee), and
hold Grantee harmless from and against any and all liens, damages (including
without limitation, punitive or exemplary damages), losses, liabilities
(including, without limitation, strict liability), obligations, settlement
payments, penalties, fines, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against Grantee or the
Property, and arising directly or indirectly from or out of: (i) any violation
or alleged violation of, or liability or alleged liability under, any
Environmental Law; (ii) the presence, release or threat of release of or
exposure to any Hazardous Substances on, in, under or affecting all or any
portion of the Property or any surrounding areas, regardless of whether or not
caused by or within the control of Grantor; (iii) any transport, treatment,
recycling, storage, disposal or arrangement therefor of Hazardous Substances
whether on the Property, originating from the Property, or otherwise associated
with Grantor or any operations conducted on the Property at any time; (iv) the
failure by Grantor to comply fully with the terms and conditions of this Section
1.31; (v) the breach of any representation or warranty contained in this Section
1.31; (vi) the enforcement of this Section 1.31, including, without limitation,
the cost of assessment, investigation, containment, removal and/or remediation
of any and all Hazardous Substances from all or any portion of the Property or
any surrounding areas, the cost of any actions taken in response to the
presence, release or threat of release of any Hazardous Substances on, in, under
or affecting any portion of the Property or any surrounding areas to prevent or
minimize such release or threat of release so that it does not migrate or
otherwise cause or threaten danger to present or future public health, safety,
welfare or the environment, and costs incurred to comply with Environmental Laws
in connection with all or any portion of the Property or any surrounding areas.
The indemnity set forth in this Section 1.31 shall also include any diminution
in the value of the security afforded by the Property or any future reduction in
the sales price of the Property by reason of any matter set forth in this
Section 1.31. The foregoing indemnity shall specifically not include any such
costs relating to Hazardous Substances which are initially placed on, in or
under the Property after foreclosure or other taking of title to the Property by
Grantee or its successors or assigns. Grantee’s rights under this Section shall
survive payment in full of the Debt and shall be in addition to all other rights
of Grantee under this Security Instrument, the Note and the other Loan
Documents.

 

38

--------------------------------------------------------------------------------


 

(g)                                 Upon Grantee’s request, at any time after
the occurrence of an Event of Default or at such other time as Grantee has
reasonable grounds to believe that Hazardous Substances are or have been
released, stored or disposed of on the Property, or on property contiguous with
the Property, or that the Property may be in violation of the Environmental
Laws, Grantor shall perform or cause to be performed, at Grantor’s sole cost and
expense and in scope, form and substance satisfactory to Grantee, an inspection
or audit of the Property prepared by a hydrogeologist or environmental engineer
or other appropriate consultant approved by Grantee indicating the presence or
absence of Hazardous Substances on the Property, the compliance or
non-compliance status of the Property and the operations conducted thereon with
applicable Environmental Laws, or an inspection or audit of the Property
prepared by an engineering or consulting firm approved by Grantee indicating the
presence or absence of friable asbestos or substances containing asbestos or
lead or substances containing lead or lead based paint (“Lead Based Paint”) on
the Property. If Grantor fails to provide reports of such inspection or audit
within thirty (30) days after such request, Grantee may order the same, and
Grantor hereby grants to Grantee and its employees and agents access to the
Property and an irrevocable license to undertake such inspection or audit. The
cost of such inspection or audit, together with interest thereon at the Default
Interest Rate from the date incurred by Grantee until actually paid by Grantor,
shall be immediately paid by Grantor on demand and shall be secured by this
Security Instrument and by all of the other Loan Documents securing all or any
part of the Debt.

 

(h)                                 Reference is made to that certain
Environmental Indemnity Agreement of even date herewith by and among Grantor,
the indemnitor named therein and Grantee (the “Environmental Indemnity
Agreement”). The provisions of this Security Instrument and the Environmental
Indemnity Agreement shall be read together to maximize the coverage with respect
to the subject matter thereof, as determined by Grantee.

 

(i)                                     [Reserved].

 

(j)                                     If, prior to the date hereof, it was
determined that the Property contains Lead Based Paint, Grantor had prepared an
assessment report describing the location and condition of the Lead Based Paint
(a “Lead Based Paint Report”). If, at any time hereafter, Lead Based Paint is
suspected of being present on the Property, Grantor agrees, at its sole cost and
expense and within twenty (20) days thereafter, to cause to be prepared a Lead
Based Paint Report prepared by an expert, and in form, scope and substance,
acceptable to Grantee.

 

(k)                                  Grantor agrees that if it has been, or if
at any time hereafter it is, determined that the Property contains Lead Based
Paint, on or before thirty (30) days following (i) the date hereof, if such
determination was made prior to the date hereof or (ii) such determination, if
such determination is hereafter made, as applicable, Grantor shall, at its sole
cost and expense, develop and implement, and thereafter diligently and
continuously carry out (or cause to be developed and implemented and thereafter
diligently and continually to be carried out), an operations, abatement and
maintenance plan for the Lead Based Paint on the Property, which plan shall be
prepared by an expert, and be in form, scope and substance, acceptable to
Grantee (together with any Lead Based Paint Report, the “O&M Plan”). (If an O&M
Plan has been prepared prior to the date hereof, Grantor agrees to diligently
and continually carry out (or cause

 

39

--------------------------------------------------------------------------------


 

to be carried out) the provisions thereof.) Compliance with the O&M Plan shall
require or be deemed to require, without limitation, the proper preparation and
maintenance of all records, papers and forms required under the Environmental
Laws.

 

1.32                        Indemnification; Subrogation.

 

(a)                                  Grantor shall indemnify, defend and hold
Grantee harmless against: (i) any and all claims for brokerage, leasing, finders
or similar fees which may be made relating to the Property or the Debt, and (ii)
any and all liability, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses (including Grantee’s reasonable attorneys’ fees) of
whatever kind or nature which may be asserted against, imposed on or incurred by
Grantee in connection with the Debt, this Security Instrument, the Property, or
any part thereof, or the exercise by Grantee of any rights or remedies granted
to it under this Security Instrument; provided, however, that nothing herein
shall be construed to obligate Grantor to indemnify, defend and hold harmless
Grantee from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses enacted against, imposed
on or incurred by Grantee by reason of Grantee’s willful misconduct or gross
negligence.

 

(b)                                 If Grantee is made a party defendant to any
litigation or any claim is threatened or brought against Grantee concerning the
Debt, this Security Instrument, the Property, or any part thereof, or any
interest therein, or the construction, maintenance, operation or occupancy or
use thereof, then Grantor shall indemnify, defend and hold Grantee harmless from
and against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees and expenses incurred by Grantee in any such
litigation or claim, whether or not any such litigation or claim is prosecuted
to judgment. If Grantee commences an action against Grantor to enforce any of
the terms hereof or to prosecute any breach by Grantor of any of the terms
hereof or to recover any sum secured hereby, Grantor shall pay to Grantee its
reasonable attorneys’ fees and expenses. The right to such attorneys’ fees and
expenses shall be deemed to have accrued on the commencement of such action, and
shall be enforceable whether or not such action is prosecuted to judgment. If
Grantor breaches any term of this Security Instrument, Grantee may engage the
services of an attorney or attorneys to protect its rights hereunder, and in the
event of such engagement following any breach by Grantor, Grantor shall pay
Grantee reasonable attorneys’ fees and expenses incurred by Grantee, whether or
not an action is actually commenced against Grantor by reason of such breach.
All references to “attorneys” in this subsection and elsewhere in this Security
Instrument shall include, without limitation, any attorney or law firm engaged
by Grantee and Grantee’s in-house counsel, and all references to “fees and
expenses” in this subsection and elsewhere in this Security Instrument shall
include, without limitation, any fees of such attorney or law firm, any
appellate counsel fees, if applicable, and any allocation charges and allocation
costs of Grantee’s in-house counsel.

 

(c)                                  A waiver of subrogation shall be obtained
by Grantor from its insurance carrier and, consequently, Grantor waives any and
all right to claim or recover against Grantee, its officers, employees, agents
and representatives, for loss of or damage to Grantor, the Property, Grantor’s
property or the property of others under Grantor’s control from any cause
insured against or required to be insured against by the provisions of this
Security Instrument.

 

40

--------------------------------------------------------------------------------


 

1.33                        Covenants with Respect to Indebtedness, Operations,
Fundamental Changes of Grantor.

 

Grantor hereby represents, warrants and covenants as of the date hereof and
until such time as the Debt is paid in full, that Grantor;

 

(a)                                  will not, nor will any partner, limited or
general, member or shareholder thereof, as applicable, amend, modify or
otherwise change its partnership certificate, partnership agreement, articles of
incorporation, by-laws, operating agreement, articles of organization, or other
formation agreement or document, as applicable, in any material term or manner,
or in a manner which adversely affects Grantor’s existence as a single purpose
entity;

 

(b)                                 will not liquidate or dissolve (or suffer
any liquidation or dissolution), or enter into any transaction of merger or
consolidation, or acquire by purchase or otherwise all or substantially all the
business or assets of, or any stock or other evidence of beneficial ownership of
any entity;

 

(c)                                  has not and will not guarantee, pledge its
assets for the benefit of, or otherwise become liable on or in connection with,
any obligation of any other person or entity;

 

(d)                                 does not own and will not own any asset
other than (i) the Property, and (ii) incidental personal property necessary for
the operation of the Property;

 

(e)                                  is not engaged and will not engage, either
directly or indirectly, in any business other than the ownership, management and
operation of the Property;

 

(f)                                    will not enter into any contract or
agreement with any general partner, principal, affiliate or member of Grantor,
as applicable, or any affiliate of any general partner, principal or member of
Grantor, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than an affiliate;

 

(g)                                 has not incurred and will not incur any
debt, secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) the Debt, and (ii) affiliate advances or trade
payables or accrued expenses incurred in the ordinary course of business of
operating the Property, and no other debt will be secured (senior, subordinate
or pari passu) by the Property;

 

(h)                                 has not made and will not make any loans or
advances to any third party (including any affiliate);

 

(i)                                     is and will be solvent and pay its debts
from its assets as the same shall become due;

 

(j)                                     has done or caused to be done and will
do all things necessary to preserve its existence, and will observe all
formalities applicable to it;

 

41

--------------------------------------------------------------------------------


 

(k)                                  will conduct and operate its business in
its own name and as presently conducted and operated;

 

(l)                                     will maintain financial statements,
books and records and bank accounts separate from those of its affiliates,
including, without limitation, its general partners or members, as applicable;

 

(m)                               will be, and at all times will hold itself out
to the public as, a legal entity separate and distinct from any other entity
(including, without limitation, any affiliate, general partner, or member, as
applicable, or any affiliate of any general partner or member of Grantor, as
applicable);

 

(n)                                 will file its own tax returns;

 

(o)                                 will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

(p)                                 will allocate fairly and reasonably any
overhead and expense for shared office space;

 

(q)                                 will not commingle the funds and other
assets of Grantor with those of any general partner, member, affiliate,
principal or any other person;

 

(r)                                    has and will maintain its assets in such
a manner that it is not costly or difficult to segregate, ascertain or identify
its individual assets from those of any affiliate or any other person;

 

(s)                                  does not and will not hold itself out to be
responsible for the debts or obligations of any other person;

 

(t)                                    will pay any liabilities out of its own
funds, including salaries of its employees, not funds of any affiliate;

 

(u)                                 will use stationery, invoices, and checks
separate from its affiliates; and

 

(v)                                 will not partition, or permit any partition
of, the Property; and

 

(w)                               will not amend or terminate any co-tenancy or
joint ownership agreement without the prior written consent of Grantee.

 

42

--------------------------------------------------------------------------------


 

ARTICLE II

 

EVENTS OF DEFAULT

 

2.1                               Events of Default.

 

The occurrence of any of the following events shall be an Event of Default
hereunder:

 

(a)                                  Grantor fails to pay any money to Grantee
required hereunder at the time or within any applicable grace period set forth
herein.

 

(b)                                 Grantor fails to provide insurance as
required by Section 1.4 hereof or fails to perform any covenant, agreement,
obligation, term or condition set forth in Section 1.31 or Section 1.33 hereof.

 

(c)                                  Grantor fails to perform any other
covenant, agreement, obligation, term or condition set forth herein, other than
those otherwise described in this Section 2.1, and, to the extent such failure
or default is susceptible of being cured, the continuance of such failure or
default for thirty (30) days after written notice thereof from Grantee to
Grantor; provided, however, that if such default is susceptible of cure but such
cure cannot be accomplished with reasonable diligence within said period of
time, and if Grantor commences to cure such default promptly after receipt of
notice thereof from Grantee, and thereafter prosecutes the curing of such
default with reasonable diligence, such period of time shall be extended for
such period of time as may be necessary to cure such default with reasonable
diligence, but not to exceed an additional sixty (60) days.

 

(d)                                 Any representation or warranty made herein,
in or in connection with any application or commitment relating to the loan
evidenced by the Note, or in any of the other Loan Documents to Grantee by
Grantor, by any principal, general partner, manager or member in Grantor, or by
any Indemnitor is determined by Grantee to have been false or misleading in any
material respect at the time made.

 

(e)                                  There shall be a sale, conveyance,
disposition, alienation, hypothecation, leasing, assignment, pledge, mortgage,
granting of a security interest in or other transfer or further encumbrancing of
the Property, Grantor or its general partners or managing members, or any
portion thereof or any interest therein, in violation of Section 1.13 hereof.

 

(f)                                    A default occurs under any of the other
Loan Documents or any joint ownership agreement or co-tenancy agreement which
has not been cured within any applicable grace or cure period therein provided.

 

(g)                                 Grantor, any principal, general partner or
managing member in Grantor or any Indemnitor becomes insolvent, or makes a
transfer in fraud of creditors, or makes an assignment for the benefit of
creditors, or files a petition in bankruptcy, or is voluntarily adjudicated
insolvent or bankrupt or admits in writing the inability to pay its debts as
they mature, or petitions or applies to any tribunal for or consents to or fails
to contest the appointment of a

 

43

--------------------------------------------------------------------------------


 

receiver, trustee, custodian or similar officer for Grantor, for any such
principal, general partner or managing member of Grantor or for any Indemnitor
or for a substantial part of the assets of Grantor, of any such principal,
general partner or managing member of Grantor or of any Indemnitor, or commences
any case, proceeding or other action under any bankruptcy, reorganization,
arrangement, readjustment or debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect.

 

(h)                                 A petition is filed or any case, proceeding
or other action is commenced against Grantor, against any principal, general
partner or managing member of Grantor or against any Indemnitor seeking to have
an order for relief entered against it as debtor or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or other relief under any law relating to bankruptcy, insolvency,
arrangement, reorganization, receivership or other debtor relief under any law
or statute of any jurisdiction, whether now or hereafter in effect, or a court
of competent jurisdiction enters an order for relief against Grantor, against
any principal, general partner or managing member of Grantor or against any
Indemnitor, as debtor, or an order, judgment or decree is entered appointing,
with or without the consent of Grantor, of any such principal, general partner
or managing member of Grantor or of any Indemnitor, a receiver, trustee,
custodian or similar officer for Grantor, for any such principal, general
partner or managing member of Grantor or for any Indemnitor, or for any
substantial part of any of the properties of Grantor, of any such principal,
general partner or managing member of Grantor or of any Indemnitor, and if any
such event shall occur, such petition, case, proceeding, action, order, judgment
or decree is not dismissed within sixty (60) days after being commenced.

 

(i)                                     The Property or any part thereof is
taken on execution or other process of law in any action against Grantor.

 

(j)                                     Grantor abandons all or a portion of the
Property.

 

(k)                                  The holder of any lien or security interest
on the Property (without implying the consent of Grantee to the existence or
creation of any such lien or security interest), whether superior or subordinate
to this Security instrument or any of the other Loan Documents, declares a
default and such default is not cured within any applicable grace or cure period
set forth in, the applicable document or such holder institutes foreclosure or
other proceedings for the enforcement of its remedies thereunder.

 

(l)                                     The Property, or any part thereof, is
subjected to waste or to removal, demolition or material alteration so that the
value of the Property is materially diminished thereby and Grantee determines
that it is not adequately protected from any loss, damage or risk associated
therewith.

 

(m)                               Any dissolution, termination, partial or
complete liquidation, merger or consolidation of Grantor, any of its principals,
any general partner or any managing member, or any Indemnitor.

 

44

--------------------------------------------------------------------------------


 

ARTICLE III

 

REMEDIES

 

3.1                               Remedies Available.

 

If there shall occur an Event of Default under this Security Instrument, then
this Security Instrument is subject to foreclosure as provided by law and
Grantee may, at its option and by or through a trustee, nominee, assignee or
otherwise, to the fullest extent permitted by law, exercise any or all of the
following rights, remedies and recourses, either successively or concurrently:

 

(a)                                  Acceleration. Accelerate the maturity date
of the Note and declare any or all of the Debt to be immediately due and payable
without any presentment, demand, protest, notice or action of any kind whatever
(each of which is hereby expressly waived by Grantor), whereupon the same shall
become immediately due and payable. Upon any such acceleration, payment of such
accelerated amount shall constitute a prepayment of the principal balance of the
Note and any applicable prepayment fee provided for in the Note shall then be
immediately due and payable.

 

(b)                                 Entry on the Property. Either in person or
by agent, with or without bringing any action or proceeding, or by a receiver
appointed by a court and without regard to the adequacy of its security, enter
upon and take possession of the Property, or any part thereof, without force or
with such force as is permitted by law and without notice or process or with
such notice or process as is required by law, unless such notice and process is
waivable, in which case Grantor hereby waives such notice and process, and do
any and all acts and perform any and all work which may be desirable or
necessary in Grantee’s judgment to complete any unfinished construction on the
Premises, to preserve the value, marketability or rentability of the Property,
to increase the income therefrom, to manage and operate the Property or to
protect the security hereof, and all sums expended by Grantee therefor, together
with interest thereon at the Default Interest Rate, shall be immediately due and
payable to Grantee by Grantor on demand and shall be secured hereby and by all
of the other Loan Documents securing all or any part of the Debt.

 

(c)                                  Collect Rents. With or without taking
possession of the Property, sue or otherwise collect the Rents, including those
past due and unpaid.

 

(d)                                 Appointment of Receiver. Upon, or at any
time prior or after, initiating the exercise of any power of sale, instituting
any judicial foreclosure or instituting any other foreclosure of the liens and
security interests provided for herein or any other legal proceedings hereunder,
make application to a court of competent jurisdiction for appointment of a
receiver for all or any part of the Property, as a matter of strict right and
without notice to Grantor and without regard to the adequacy of the Property for
the repayment of the Debt or the solvency of Grantor or any person or persons
liable for the payment of the Debt, and Grantor does hereby irrevocably consent
to such appointment, waive any and all notices of and defenses to such
appointment and agree not to oppose any application therefor by Grantee, but
nothing herein is to be construed to deprive Grantee of any other right, remedy
or privilege Grantee may now have

 

45

--------------------------------------------------------------------------------


 

under the law to have a receiver appointed, provided, however, that the
appointment of such receiver, trustee or other appointee by virtue of any court
order, statute or regulation shall not impair or in any manner prejudice the
rights of Grantee to receive payment of the Rents pursuant to other terms and
provisions hereof. Any such receiver shall have all of the usual powers and
duties of receivers in similar cases, including, without limitation, the full
power to hold, develop, rent, lease, manage, maintain, operate and otherwise use
or permit the use of the Property upon such terms and conditions as said
receiver may deem to be prudent and reasonable under the circumstances as more
fully set forth in Section 3.3 below. Such receivership shall, at the option of
Grantee, continue until full payment of all of the Debt or until title to the
Property shall have passed by foreclosure sale under this Security Instrument or
deed in lieu of foreclosure.

 

(e)                                  Foreclosure. Immediately commence an action
to foreclose this Security Instrument or to specifically enforce its provisions
with respect to any of the Debt, pursuant to the statutes in such case made and
provided, and sell the Property or cause the Property to be sold in accordance
with the requirements and procedures provided by said statutes in a single
parcel or in several parcels at the option of Grantee. In the event foreclosure
proceedings are instituted by Grantee, all expenses incident to such
proceedings, including, but not limited to, reasonable attorneys’ fees and
costs, shall be paid by Grantor and secured by this Security Instrument and by
all of the other Loan Documents securing all or any part of the Debt. The Debt
and all other obligations secured by this Security Instrument, including,
without limitation, interest at the Default Interest Rate, any prepayment
charge, fee or premium required to be paid under the Note in order to prepay
principal (to the extent permitted by applicable law), reasonable attorneys’
fees and any other amounts due and unpaid to Grantee under the Loan Documents,
may be bid by Grantee in the event of a foreclosure sale hereunder. In the event
of a judicial sale pursuant to a foreclosure decree, it is understood and agreed
that Grantee or its assigns may become the purchaser of the Property or any part
thereof.

 

(f)                                    Judicial Remedies. Proceed by suit or
suits, at law or in equity, instituted by or on behalf of Grantee, to enforce
the payment of the Debt or the other obligations of Grantor hereunder or
pursuant to the Loan Documents, to foreclose the liens and security interests of
this Security Instrument as against all or any part of the Property, and to have
all or any part of the Property sold under the judgment or decree of a court of
competent jurisdiction. This remedy shall be cumulative of any other
non-judicial remedies available to Grantee with respect to the Loan Documents.
Proceeding with the request or receiving a judgment for legal relief shall not
be or be deemed to be an election of remedies or bar any available non-judicial
remedy of Grantee.

 

(g)                                 Other. Exercise any other right or remedy
available hereunder, under any of the other Loan Documents or at law or in
equity.

 

3.2                               Application of Proceeds.

 

To the fullest extent permitted by law, the proceeds of any sale under this
Security Instrument shall be applied, to the extent funds are so available, to
the following items in such order as Grantee in its discretion may determine:

 

46

--------------------------------------------------------------------------------


 

(a)                                  To payment of the reasonable costs,
expenses and fees of taking possession of the Property, and of holding,
operating, maintaining, using, leasing, repairing, improving, marketing and
selling the same and of otherwise enforcing Grantee’s rights and remedies
hereunder and under the other Loan Documents, including, but not limited to,
receivers’ fees, court costs, attorneys’, accountants’, appraisers’, managers’
and other professional fees, title charges and transfer taxes.

 

(b)                                 To payment of all sums expended by Grantee
under the terms of any of the Loan Documents and not yet repaid, together with
interest on such sums at the Default Interest Rate.

 

(c)                                  To payment of the Debt and all other
obligations secured by this Security Instrument, including, without limitation,
interest at the Default Interest Rate and, to the extent permitted by applicable
law, any prepayment fee, charge or premium required to be paid under the Note in
order to prepay principal, in any order that Grantee chooses in its sole
discretion.

 

(d)                                 The remainder, if any, of such funds shall
be disbursed to Grantor or to the person or persons legally entitled thereto.

 

3.3                               Right and Authority of Receiver or Grantee in
the Event of Default; Power of Attorney.

 

Upon the occurrence of an Event of Default, and entry upon the Property pursuant
to Section 3.1(b) hereof or appointment of a receiver pursuant to Section 3.1(d)
hereof, and under such terms and conditions as may be prudent and reasonable
under the circumstances in Grantee’s or the receiver’s sole discretion, all at
Grantor’s expense, Grantee or said receiver, or such other persons or entities
as they shall hire, direct or engage, as the case may be, may do or permit one
or more of the following, successively or concurrently: (a) enter upon and take
possession and control of any and all of the Property; (b) take and maintain
possession of all documents, books, records, papers and accounts relating to the
Property; (c) exclude Grantor and its agents, servants and employees wholly from
the Property; (d) manage and operate the Property; (e) preserve and maintain the
Property; (f) make repairs and alterations to the Property; (g) complete any
construction or repair of the Improvements, with such changes, additions or
modifications of the plans and specifications or intended disposition and use of
the Improvements as Grantee may in its sole discretion deem appropriate or
desirable to place the Property in such condition as will, in Grantee’s sole
discretion, make it or any part thereof readily marketable or rentable; (h)
conduct a marketing or leasing program with respect to the Property, or employ a
marketing or leasing agent or agents to do so, directed to the leasing or sale
of the Property under such terms and conditions as Grantee may in its sole
discretion deem appropriate or desirable; (i) employ such contractors,
subcontractors, materialmen, architects, engineers, consultants, managers,
brokers, marketing agents, or other employees, agents, independent contractors
or professionals, as Grantee may in its sole discretion deem appropriate or
desirable to implement and effectuate the rights and powers herein granted; (j)
execute and deliver, in the name of Grantee as attorney-in-fact and agent of
Grantor or in its own name as Grantee, such documents and instruments as are
necessary or appropriate to consummate authorized transactions; (k) enter such
leases, whether of real or personal property, or tenancy agreements, under such
terms and conditions as Grantee may in its sole discretion deem

 

47

--------------------------------------------------------------------------------


 

appropriate or desirable; (1) collect and receive the Rents from the Property;
(m) eject tenants or repossess personal property, as provided by law, for
breaches of the conditions of their leases or other agreements; (n) sue for
unpaid Rents, payments, income or proceeds in the name of Grantor or Grantee;
(o) maintain actions in forcible entry and detainer, ejectment for possession
and actions in distress for rent; (p) compromise or give acquittance for Rents,
payments, income or proceeds that may become due; (q) delegate or assign any and
all rights and powers given to Grantee by this Security Instrument; and (r) do
any acts which Grantee in its sole discretion deems appropriate or desirable to
protect the security hereof and use such measures, legal or equitable, as
Grantee may in its sole discretion deem appropriate or desirable to implement
and effectuate the provisions of this Security Instrument. This Security
Instrument shall constitute a direction to and full authority to any lessee, or
other third party who has heretofore dealt or contracted or may hereafter deal
or contract with Grantor or Grantee, at the request of Grantee, to pay all
amounts owing under any lease, contract, concession, license or other agreement
to Grantee without proof of the Event of Default relied upon. Any such lessee or
third party is hereby irrevocably authorized to rely upon and comply with (and
shall be fully protected by Grantor in so doing) any request, notice or demand
by Grantee for the payment to Grantee of any Rents or other sums which may be or
thereafter become due under its lease, contract, concession, license or other
agreement, or for the performance of any undertakings under any such lease,
contract, concession, license or other agreement, and shall have no right or
duty to inquire whether any Event of Default under this Security Instrument or
under any of the other Loan Documents has actually occurred or is then existing.
Grantor hereby constitutes and appoints Grantee, its assignees, successors,
transferees and nominees, as Grantor’s true and lawful attorney-in-fact and
agent, with full power of substitution in the Property, in Grantor’s name, place
and stead, to do or permit any one or more of the foregoing described rights,
remedies, powers and authorities, successively or concurrently, and said power
of attorney shall be deemed a power coupled with an interest and irrevocable so
long as any portion of the Debt is outstanding. Any money advanced by Grantee in
connection with any action taken under this Section 3.3, together with interest
thereon at the Default Interest Rate from the date of making such advancement by
Grantee until actually paid by Grantor, shall be a demand obligation owing by
Grantor to Grantee and shall be secured by this Security Instrument and by every
other instrument securing all or any portion of the Debt.

 

3.4                               Occupancy After Foreclosure.

 

In the event there is a foreclosure sale hereunder and at the time of such sale,
Grantor or Grantor’s representatives, successors or assigns, or any other
persons claiming any interest in the Property by, through or under Grantor
(except tenants of space in the Improvements subject to leases entered into
prior to the date hereof), are occupying or using the Property, or any part
thereof, then, to the extent not prohibited by applicable law, each and all
shall, at the option of Grantee or the purchaser at such sale, as the case may
be, immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day-to-day, terminable at the will of either landlord or
tenant, at a reasonable rental per day based upon the value of the Property
occupied or used, such rental to be due daily to the purchaser. Further, to the
extent permitted by applicable law, in the event the tenant fails to surrender
possession of the Property upon the termination of such tenancy, the purchaser
shall be entitled to institute and maintain an action for

 

48

--------------------------------------------------------------------------------


 

unlawful detainer of the Property in the appropriate court of the county in
which the Premises is located.

 

3.5                               Notice to Account Debtors.

 

Grantee may, at any time after an Event of Default, notify the account debtors
and obligors of any accounts, chattel paper, negotiable instruments or other
evidences of indebtedness to Grantor included in the Property to pay Grantee
directly. Grantor shall at any time or from time to time upon the request of
Grantee provide to Grantee a current list of all such account debtors and
obligors and their addresses.

 

3.6                               Cumulative Remedies.

 

All remedies contained in this Security Instrument are cumulative and Grantee
shall also have all other remedies provided at law and in equity or in any other
Loan Documents. Such remedies may be pursued separately, successively or
concurrently at the sole subjective direction of Grantee and may be exercised in
any order and as often as occasion therefor shall arise. No act of Grantee shall
be construed as an election to proceed under any particular provisions of this
Security Instrument to the exclusion of any other provision of this Security
Instrument or as an election of remedies to the exclusion of any other remedy
which may then or thereafter be available to Grantee. No delay or failure by
Grantee to exercise any right or remedy under this Security Instrument shall be
construed to be a waiver of that right or remedy or of any Event of Default.
Grantee may exercise any one or more of its rights and remedies at its option
without regard to the adequacy of its security.

 

3.7                               Payment of Expenses.

 

Grantor shall pay on demand all of Grantee’s expenses incurred in any efforts to
enforce any terms of this Security Instrument, whether or not any lawsuit is
filed and whether or not foreclosure is commenced but not completed, including,
but not limited to, reasonable legal fees and disbursements, foreclosure costs
and title charges, together with interest thereon from and after the date
incurred by Grantee until actually paid by Grantor at the Default Interest Rate,
and the same shall be secured by this Security Instrument and by all of the
other Loan Documents securing all or any part of the Debt.

 

3.8                               Fair Market Value. The “fair market value” of
the Property shall be determined as of the foreclosure date in order to enforce
a deficiency against Grantor or any other party liable for the repayment of the
indebtedness secured hereby, the term “fair market value” shall include those
matters required by applicable law and shall also include the additional factors
as follows:

 

(a)                                  The Property is to be valued “AS IS, WHERE
IS” and “WITH ALL FAULTS” and there shall be no assumption of restoration of or
refurbishment of the Property after the date of foreclosure;

 

49

--------------------------------------------------------------------------------


 

(b)                                 There shall be an assumption of a prompt
resale of the Property for an all cash sales price by the purchaser at the
foreclosure so that no extensive holding period should be factored into the
determination of “fair market value” of the Property;

 

(c)                                  An offset to the fair market value of the
Property, as determined hereunder, shall be made by deducting from such value
the reasonable estimated closing costs relating to the sale of the Property,
including, but not limited to, brokerage commissions, title policy expenses, tax
prorations, escrow fees, and other common charges which are incurred by a seller
of real property similar to the Property; and

 

(d)                                 After consideration of the factors required
by law and those required above, an additional discount factor shall be
calculated based upon the estimated time it will take to effectuate a sale of
the Property so that the “fair market value” as so determined is discounted to
be as of the date of the foreclosure of the Property.

 

ARTICLE IV

 

MISCELLANEOUS TERMS AND CONDITIONS

 

4.1                               Time of Essence.

 

Time is of the essence with respect to all provisions of this Security
Instrument.

 

4.2                               Release of Security Instrument.

 

If all of the Debt be paid, then and in that event only, all rights under this
Security Instrument, except for those provisions hereof which by their terms
survive, shall terminate and the Property shall become wholly clear of the
liens, security interests, conveyances and assignments evidenced hereby, which
shall be promptly released of record by Grantee in due form at Grantor’s cost.
No release of this Security Instrument or the lien hereof shall be valid unless
executed by Grantee.

 

4.3                               Certain Rights of Grantee.

 

Without affecting Grantor’s liability for the payment of any of the Debt,
Grantee may from time to time and without notice to Grantor: (a) release any
person liable for the payment of the Debt; (b) extend or modify the terms of
payment of the Debt; (c) accept additional real or personal property of any kind
as security or alter, substitute or release any property securing the Debt; (d)
recover any part of the Property; (e) consent in writing to the making of any
subdivision map or plat thereof; (f) join in granting any easement therein; or
(g) join in any extension agreement of this Security Instrument or any agreement
subordinating the lien hereof.

 

50

--------------------------------------------------------------------------------


 

4.4                               Waiver of Certain Defenses.

 

No action for the enforcement of the lien hereof or of any provision hereof
shall be subject to any defense which would not be good and available to the
party interposing the same in an action at law upon the Note or any of the other
Loan Documents.

 

4.5                               Notices; Designation of Managing Agent.

 

All notices, demands, requests or other communications to be sent by one party
to the other hereunder or required by law shall be in writing and shall be
deemed to have been validly given or served by delivery of the same in person to
the intended addressee, or by depositing the same with Federal Express or
another reputable private courier service for next business day delivery, or by
depositing the same in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, in any event addressed to the intended
addressee: to Grantor as set forth in the next succeeding paragraph, to Grantee
at Wachovia Bank, National Association, 201 South Tryon Street, Suite 130, PMB
Box #4, Loan Number 50-2753516, Charlotte, North Carolina 28202, or at such
other address as may be designated by such party as herein provided. All
notices, demands and requests shall be effective upon such personal delivery, or
one (1) business day after being deposited with the private courier service, or
two (2) business days after being deposited in the United States mail as
required above. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given as herein required shall
be deemed to be receipt of the notice, demand or request sent. By giving to the
other party hereto at least fifteen (15) days’ prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have the right
from time to time to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

Steven D. Bell & Company (“SDB&Co”), the Indemnitor and an affiliate of Henry
Town Center, LLC, one of the co-tenants comprising Grantor, hereby accepts
appointment as the managing agent with respect to notices, demands, requests or
other communications between Grantor and Grantee. SDB&Co hereby agrees to serve
as attorney-in-fact for Borrower for the limited purpose of receiving all
notices with respect to the Debt. Borrower acknowledges that SDB&Co will be the
only party to be shown in the Loan Documents as to which notices from Grantee
shall be delivered. For the purposes of the Debt, Borrower acknowledges that
notice from Grantee to SDB&Co shall be deemed notice to all co-tenants. SDB&Co
agrees that as managing agent it shall keep all books, records and accounts
pertaining to the Debt separate from any other property of SDB&Co. Borrower
agrees that SDB&Co, as managing agent and The Sembler Company, as property
manager (the “Property Manager”) may be discharged or replaced only with
Grantee’s prior written consent. Borrower agrees that SDB&Co shall be
responsible for assuring that the Property is well maintained by the Property
Manager and that all expenses related to the Property are paid by the Property
Manager when due. Any notices to Grantor hereunder shall be sent to SDB&Co, 823
N. Elm Street, Suite 200, Greensboro, North Carolina 27401.

 

4.6                               Successors and Assigns; Joint and Several
Liability.

 

The terms, provisions, indemnities, covenants and conditions hereof shall be
binding upon Grantor and the successors and assigns of Grantor, including all
successors in interest of

 

51

--------------------------------------------------------------------------------


 

Grantor in and to all or any part of the Property, and shall inure to the
benefit of Grantee, its directors, officers, shareholders, employees and agents
and their respective successors and assigns and shall constitute covenants
running with the land. All references in this Security Instrument to Grantor or
Grantee shall be deemed to include all such parties’ successors and assigns, and
the term “Grantee” as used herein shall also mean and refer to any lawful holder
or owner, including pledgees and participants, of any of the Debt. If Grantor
consists of more than one person or entity, each is jointly and severally liable
to perform the obligations of Grantor hereunder and all representations,
warranties, covenants and agreements made by Grantor hereunder are joint and
several.

 

4.7                               Severability.

 

A determination that any provision of this Security Instrument is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision, and any determination that the application of any provision of this
Security Instrument to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.

 

4.8                               Gender.

 

Within this Security Instrument, words of any gender shall be held and construed
to include any other gender, and words in the singular shall be held and
construed to include the plural, and vice versa, unless the context otherwise
requires.

 

4.9                               Waiver; Discontinuance of Proceedings.

 

Grantee may waive any single Event of Default by Grantor hereunder without
waiving any other prior or subsequent Event of Default. Grantee may remedy any
Event of Default by Grantor hereunder without waiving the Event of Default
remedied. Neither the failure by Grantee to exercise, nor the delay by Grantee
in exercising, any right, power or remedy upon any Event of Default by Grantor
hereunder shall be construed as a waiver of such Event of Default or as a waiver
of the right to exercise any such right, power or remedy at a later date. No
single or partial exercise by Grantee of any right, power or remedy hereunder
shall exhaust the same or shall preclude any other or further exercise thereof,
and every such right, power or remedy hereunder may be exercised at any time and
from time to time. No modification or waiver of any provision hereof nor consent
to any departure by Grantor therefrom shall in any event be effective unless the
same shall be in writing and signed by Grantee, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
given. No notice to nor demand on Grantor in any case shall of itself entitle
Grantor to any other or further notice or demand in similar or other
circumstances. Acceptance by Grantee of any payment in an amount less than the
amount then due on any of the Debt shall be deemed an acceptance on account only
and shall not in any way affect the existence of an Event of Default. In case
Grantee shall have proceeded to invoke any right, remedy or recourse permitted
hereunder or under the other Loan Documents and shall thereafter elect to
discontinue or abandon the same for any reason, Grantee shall have the
unqualified right to do so and, in such an event, Grantor and Grantee shall be
restored to their former positions with respect to the Debt, the Loan

 

52

--------------------------------------------------------------------------------


 

Documents, the Property and otherwise, and the rights, remedies, recourses and
powers of Grantee shall continue as if the same had never been invoked.

 

4.10                        Section Headings.

 

The headings of the sections and paragraphs of this Security Instrument are for
convenience of reference only, are not to be considered a part hereof and shall
not limit or otherwise affect any of the terms hereof.

 

4.11                        GOVERNING LAW.

 

THIS SECURITY INSTRUMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED, PROVIDED THAT TO THE
EXTENT THAT ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL LAW,
SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING, AND PROVIDED FURTHER THAT
THE LAWS OF THE STATE IN WHICH THE PREMISES IS LOCATED SHALL GOVERN AS TO THE
CREATION, PRIORITY AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS IN THE
PROPERTY LOCATED IN SUCH STATE.

 

4.12                        Counting of Days.

 

The term “days” when used herein shall mean calendar days. If any time period
ends on a Saturday, Sunday or holiday officially recognized by the state within
which the Premises is located, the period shall be deemed to end on the next
succeeding business day. The term “business day” when used herein shall mean a
weekday, Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

 

4.13                        Relationship of the Parties.

 

The relationship between Grantor and Grantee is that of a borrower and a lender
only and neither of those parties is, nor shall it hold itself out to be, the
agent, employee, joint venturer or partner of the other party.

 

4.14                        Application of the Proceeds of the Note.

 

To the extent that proceeds of the Note are used to pay indebtedness secured by
any outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced by Grantee at Grantor’s request and
Grantee shall be subrogated to any and all rights, security interests and liens
owned by any owner or holder of such outstanding liens, security interests,
charges or encumbrances, irrespective of whether said liens, security interests,
charges or encumbrances are released.

 

53

--------------------------------------------------------------------------------


 

4.15                        Unsecured Portion of Indebtedness.

 

If any part of the Debt cannot be lawfully secured by this Security Instrument
or if any part of the Property cannot be lawfully subject to the lien and
security interest hereof to the full extent of such indebtedness, then all
payments made shall be applied on said indebtedness first in discharge of that
portion thereof which is unsecured by this Security Instrument.

 

4.16                        Cross Default.

 

An Event of Default hereunder which has not been cured within any applicable
grace or cure period shall be a default under each of the other Loan Documents.

 

4.17                        Interest After Sale.

 

In the event the Property or any part thereof shall be sold upon foreclosure as
provided hereunder, to the extent permitted by law, the sum for which the same
shall have been sold shall, for purposes of redemption (pursuant to the laws of
the State in which the Premises is located), bear interest at the Default
Interest Rate.

 

4.18                        Inconsistency with Other Loan Documents.

 

In the event of any inconsistency between the provisions hereof and the
provisions in any of the other Loan Documents, it is intended that the
provisions of the Note shall control over the provisions of this Security
Instrument, and that the provisions of this Security Instrument shall control
over the provisions of the Assignment of Leases and Rents, the Guaranty and
Indemnity Agreement, the Environmental Indemnity Agreement, and the other Loan
Documents.

 

4.19                        Construction of this Document.

 

This document may be construed as a security deed, Security Instrument, chattel
mortgage, conveyance, assignment, security agreement, pledge, financing
statement, hypothecation or contract, or any one or more of the foregoing, in
order to fully effectuate the liens and security interests created hereby and
the purposes and agreements herein set forth.

 

4.20                        No Merger.

 

It is the desire and intention of the parties hereto that this Security
Instrument and the lien hereof do not merge in fee simple title to the Property.
It is hereby understood and agreed that should Grantee acquire any additional or
other interests in or to the Property or the ownership thereof, then, unless a
contrary intent is manifested by Grantee as evidenced by an appropriate document
duly recorded, this Security Instrument and the lien hereof shall not merge in
such other or additional interests in or to the Property, toward the end that
this Security Instrument may be foreclosed as if owned by a stranger to said
other or additional interests.

 

54

--------------------------------------------------------------------------------


 

4.21                        Rights With Respect to Junior Encumbrances.

 

Any person or entity purporting to have or to take a junior mortgage or other
lien upon the Property or any interest therein shall be subject to the rights of
Grantee to amend, modify, increase, vary, alter or supplement this Security
Instrument, the Note or any of the other Loan Documents, and to extend the
maturity date of the Debt, and to increase the amount of the Debt, and to waive
or forebear the exercise of any of its rights and remedies hereunder or under
any of the other Loan Documents and to release any collateral or security for
the Debt, in each and every case without obtaining the consent of the holder of
such junior lien and without the lien or security interest of this Security
Instrument losing its priority over the rights of any such junior lien.

 

4.22                        Grantee May File Proofs of Claim.

 

In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting Grantor or
the principals, general partners or managing members in Grantor, or their
respective creditors or property, Grantee, to the extent permitted by law, shall
be entitled to file such proofs of claim and other documents as may be necessary
or advisable in order to have the claims of Grantee allowed in such proceedings
for the entire Debt at the date of the institution of such proceedings and for
any additional amount which may become due and payable by Grantor hereunder
after such date.

 

4.23                        Fixture Filing.

 

This Security Instrument shall be effective from the date of its recording as a
financing statement filed as a fixture filing with respect to all goods
constituting part of the Property which are or are to become fixtures. This
Security Instrument shall also be effective as a financing statement covering
minerals or the like (including oil and gas) and is to be filed for record in
the real estate records of the county where the Premises is situated. The
mailing address of Grantor and the address of Grantee from which information
concerning the security interests may be obtained are set forth in Section 1.22
above.

 

4.24                        After-Acquired Property.

 

All property acquired by Grantor after the date of this Security Instrument
which by the terms of this Security Instrument shall be subject to the lien and
the security interest created hereby, shall immediately upon the acquisition
thereof by Grantor and without further mortgage, conveyance or assignment become
subject to the lien and security interest created by this Security Instrument.
Nevertheless, Grantor shall execute, acknowledge, deliver and record or file, as
appropriate, all and every such further mortgages, security agreements,
financing statements, assignments and assurances as Grantee shall require for
accomplishing the purposes of this Security Instrument.

 

55

--------------------------------------------------------------------------------


 

4.25                        No Representation.

 

By accepting delivery of any item required to be observed, performed or
fulfilled or to be given to Grantee pursuant to the Loan Documents, including,
but not limited to, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal or insurance
policy, Grantee shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance of delivery thereof
shall not be or constitute any warranty, consent or affirmation with respect
thereto by Grantee.

 

4.26                        Counterparts.

 

This Security Instrument may be executed in any number of counterparts, each of
which shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Security Instrument may be detached from any counterpart
of this Security Instrument without impairing the legal effect of any signatures
thereon and may be attached to another counterpart of this Security Instrument
identical in form hereto but having attached to it one or more additional
signature pages.

 

4.27                        Personal Liability.

 

Notwithstanding anything to the contrary contained in this Security Instrument,
the liability of Grantor and its officers, directors, general partners,
managers, members and principals for the Debt and for the performance of the
other agreements, covenants and obligations contained herein and in the Loan
Documents shall be limited as set forth in Section 2.6 of the Note.

 

4.28                        Recording and Filing.

 

Grantor will cause the Loan Documents and all amendments and supplements thereto
and substitutions therefor to be recorded, filed, re-recorded and re-filed in
such manner and in such places as Grantee shall reasonably request, and will pay
on demand all such recording, filing, re-recording and re-filing taxes, fees and
other charges. Grantor shall reimburse Grantee, or its servicing agent, for the
costs incurred in obtaining a tax service company to verify the status of
payment of taxes and assessments on the Property.

 

4.29                        Entire Agreement and Modifications.

 

This Security Instrument and the other Loan Documents contain the entire
agreements between the parties relating to the subject matter hereof and thereof
and all prior agreements relative hereto and thereto which are not contained
herein or therein are terminated. This Security Instrument and the other Loan
Documents may not be amended, revised, waived, discharged, released or
terminated orally but only by a written instrument or instruments executed by
the party against which enforcement of the amendment, revision, waiver,
discharge,

 

56

--------------------------------------------------------------------------------


 

release or termination is asserted. Any alleged amendment, revision, waiver,
discharge, release or termination which is not so documented shall not be
effective as to any party.

 

4.30                        Maximum Interest.

 

The provisions of this Security Instrument and of all agreements between Grantor
and Grantee, whether now existing or hereafter arising and whether written or
oral, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand or acceleration of the maturity of the
Note or otherwise, shall the amount paid, or agreed to be paid (“Interest”) to
Grantee for the use, forbearance or retention of the money loaned under the Note
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, performance or fulfillment of any provision hereof or
of any agreement between Grantor and Grantee shall, at the time performance or
fulfillment of such provision shall be due, exceed the limit for Interest
prescribed by law or otherwise transcend the limit of validity prescribed by
applicable law, then, ipso facto, the obligation to be performed or fulfilled
shall be reduced to such limit, and if, from any circumstance whatsoever,
Grantee shall ever receive anything of value deemed Interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
Interest shall be applied to the reduction of the principal balance owing under
the Note in the inverse order of its maturity (whether or not then due) or, at
the option of Grantee, be paid over to Grantor, and not to the payment of
Interest. All Interest (including any amounts or payments deemed to be Interest)
paid or agreed to be paid to Grantee shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal balance of the Note so that the
Interest thereon for such full period will not exceed the maximum amount
permitted by applicable law. This Section will control all agreements between
Grantor and Grantee.

 

4.31                        Interest Payable by Grantee.

 

Grantee shall cause funds in the Replacement Reserve to be deposited into
interest bearing accounts of the type customarily maintained by Grantee or its
servicing agent for the investment of similar reserves, which accounts may not
yield the highest interest rate then available. Interest payable on such amounts
shall be computed based on the daily outstanding balance in the Replacement
Reserve. Such interest shall be calculated on a simple, non-compounded interest
basis based solely on contributions made to the Replacement Reserve by Grantor.
All interest earned on amounts contributed to the Replacement Reserve shall be
retained by Grantee and accumulated for the benefit of Grantor and added to the
balance in the Replacement Reserve and shall be disbursed for payment of the
items for which other funds in the Replacement Reserve are to be disbursed.

 

4.32                        Dissemination of Information.

 

If Grantee determines at any time to sell, transfer or assign the Note, this
Security Instrument and the other Loan Documents, and any or all servicing
rights with respect thereto, or to grant participations therein (the
“Participations”) or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”), Grantee may forward to each
purchaser, transferee, assignee,

 

57

--------------------------------------------------------------------------------


 

servicer, participant, investor, or their respective successors in such
Participations and/or Securities (collectively, the “Investor”) or any Rating
Agency rating such Securities, each prospective Investor and each of the
foregoing’s respective counsel, all documents and information which Grantee now
has or may hereafter acquire relating to the Debt and to Grantor, any Guarantor,
any Indemnitor and the Property, which shall have been furnished by Grantor, any
Guarantor, or any Indemnitor, as Grantee determines necessary or desirable.

 

4.33                        Secondary Market.

 

Grantee may sell, transfer and deliver the Loan Documents to one or more
Investors in the secondary mortgage market. In connection with such sale,
Grantee may retain or assign responsibility for servicing the loan or may
delegate some or all of such responsibility and/or obligations to a servicer,
including, but not limited to, any subservicer or master servicer, on behalf of
the investors. All references to Grantee herein shall refer to and include,
without limitation, any such servicer, to the extent applicable.

 

4.34                        Certain Matters Relating to Property Located in the
State of Georgia.

 

With respect to the Property which is located in the State of Georgia,
notwithstanding anything contained herein to the contrary:

 

Power of Sale.                     (a) Upon the occurrence of an Event of
Default, Grantee, or the agent or successor of Grantee, may, at its option, sell
or offer for sale the Property in such portions, order and parcels as Grantee
may determine with or without having first taken possession of same, to the
highest bidder for cash at one or more public sales in accordance with the terms
and provisions of the law of the State of Georgia. Such sale shall be made at
the area within the courthouse of the county in which the Property (or any
portion thereof to be sold) is situated (whether the parts or parcels thereof,
if any, in different counties are contiguous or not, and without the necessity
of having any personal property hereby secured present at such sale) which is
designated by the applicable court of such county as the area in which public
sales are to take place, or, if no such area is designated, at the area at the
courthouse designated in the notice of sale as the area in which the sale will
take place, on such day and at such times as permitted under applicable law of
the State of Georgia, after advertising the time, place and terms of sale and
that portion of the Property in accordance herewith and such law, and after
having served written or printed notice of the proposed sale by certified mail
on each borrower obligated to pay the Note and other secured indebtedness
secured by this Security Deed according to the records of Grantee in accordance
with applicable law. The affidavit of any person having knowledge of the facts
to the effect that such service was completed shall be prima facie evidence of
the fact of service. The time, place and terms of any such sale shall be
advertised once a week for four (4) consecutive weeks, immediately prior to the
date of sale (but without regard to the number of days elapsed intervening
between the date of publication of the first advertisement and the date of sale)
in a newspaper in which sheriff’s sales are advertised in said county. In the
event of any such public sale pursuant to the aforesaid power of sale and
agency, Grantor shall be deemed a tenant holding over and shall forthwith
deliver possession of the Property to the purchaser or purchasers at such sale
or be summarily dispossessed according to provisions of law applicable to
tenants holding over.

 

58

--------------------------------------------------------------------------------


 

At any such public sale, Grantee may execute and deliver in the name of Grantor
to the purchaser a conveyance of the Property or any part of the Property in fee
simple. Grantor hereby constitutes and appoints Grantee the agent and
attorney-in-fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title and equity that Grantor may have in and to
the Property and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided hereby or by law for collection of the Debt and shall not be
exhausted by one exercise thereof but may be exercised until full payment of all
of the Debt. In the event of any sale under this Deed by virtue of the exercise
of the powers herein granted, or pursuant to any order in any judicial
proceeding or otherwise, the Property may be sold in its entirety or in separate
parcels and in such manner or order as Grantee in its sole discretion may elect,
and if Grantee so elects, Grantee may sell the personal property covered by this
Deed at one or more separate sales in any manner permitted by the Uniform
Commercial Code of Georgia, and one or more exercises of the powers herein
granted shall not extinguish or exhaust such powers, until all the Property is
sold or the Note and other secured indebtedness is paid in full. If the Note and
other secured indebtedness is now or hereafter further secured by any chattel
mortgages, deeds to secure debt or deeds of trust, pledges, contracts or
guaranty, assignments of lease, or other security instruments, Grantee at its
option may exhaust the remedies granted under any of said security instruments
either concurrently or independently, and in such order as Grantee may
determine.

 

(b)                                 Upon any foreclosure sale or sales of all or
any portion of the Property under the power herein granted, Grantee may bid for
and purchase the Property and shall be entitled to apply all or any part of the
Debt as a credit to the purchase price.

 

(c)                                  In the event of a foreclosure or a sale of
all or any portion of the Property under the power herein granted, the proceeds
of said sale shall be applied, in whatever order Grantee in its sole discretion
may decide, to the expenses of such sale and of all proceedings in connection
therewith (including, without limitation, attorneys’ fees and expenses), to
insurance premiums, liens, assessments, taxes and charges (including, without
limitation, utility charges advanced by Grantee), to payment of the outstanding
principal balance of the Debt, and to the accrued interest on all of the
foregoing; and the remainder, if any, shall be paid to Grantor, or to the person
or entity lawfully entitled thereto.

 

4.35                        WAIVER OF NOTICE AND HEARING.

 

GRANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE UNDER THE CONSTITUTION OF THE STATE
OF GEORGIA OR THE CONSTITUTION OF THE UNITED STATES OF AMERICA TO NOTICE OR TO A
JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THIS
SECURITY DEED AND GRANTOR WAIVES ITS RIGHTS, IF ANY, TO SET ASIDE OR

 

59

--------------------------------------------------------------------------------


 

INVALIDATE ANY SALE DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECURITY DEED ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED
WITHOUT A PRIOR JUDICIAL HEARING. ALL WAIVERS BY GRANTOR IN THIS PARAGRAPH HAVE
BEEN VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER THE GRANTOR HAS BEEN FIRST
INFORMED BY COUNSEL OF ITS OWN CHOOSING AS TO POSSIBLE ALTERNATIVE RIGHTS, AND
HAVE BEEN AS AN INTENTIONAL RELINQUISHMENT AND ABANDONMENT OF A KNOWN RIGHT AND
PRIVILEGE.

 

4.36                        Attorneys’ Fee.

 

When used herein and in the other Loan Documents, the phrase “attorneys’ fees
and expenses” shall mean attorneys’ fees and expenses actually incurred without
the benefit of statutory presumption.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this Security Instrument on the day and
year first written above.

 

 

 

GRANTOR:

 

 

 

Henry Town Center, LLC

 

A Georgia limited liability company

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

 

Steven D. Bell

 

 

Managing Member

 

 

Signed, sealed and delivered

in the presence of:

 

 

 

 

 

/s/ Barbara R. Christy

 

Print Name:

Barbara R. Christy

 

 

Unofficial Witness

 

 

 

 

 

/s/ Lois J. Blankenship

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: April 7, 2007

 

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered

Alpha Seven, LLC

in the presence of the following

a Delaware limited liability company

witnesses:

 

 

By:

Edwards Mill Village Associates Limited

/s/ [ILLEGIBLE]

 

 

Partnership, a North Carolina limited

Unofficial Witness

 

 

partnership

 

Its:

Sole Member

/s/ [ILLEGIBLE]

 

 

Notary Public

 

By:

ALPHA THREE, a North Carolina

 

 

 

general partnership

(NOTARY SEAL)

 

 

 

 

 

 

 

Its:

General Partner

My Commission Expires:

 

 

 

 

 

By:

/s/ Robert F. Andrews, III

 

9-11-04

 

 

 

Robert F. Andrews, III

 

 

 

General Partner

 

--------------------------------------------------------------------------------


 

 

Elliston Henry Town Center, LLC

 

a Delaware limited liability company

 

 

 

By

Winston Three, LLC, a North Carolina

 

 

Limited liability company, its sole member

 

 

 

 

 

 

 

 

By

/s/ W. Leon Elliston

 

 

 

 

W. Leon Elliston

 

 

 

Sole Member/Manager

 

 

 

 

Signed, sealed and delivered

in the presence of:

 

 

 

 

 

/s/ C.W. Eller

 

Print Name:

C.W. ELLER

 

 

Unofficial Witness

 

 

 

 

 

/s/ Cameron R. Higdon

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 02/25/2006

 

 

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

Owen Henry Town Center, LLC

 

A Delaware limited liability company

 

 

 

 

 

By:

/s/ Benjamin Ligon Owen

 

 

 

Benjamin Ligon Owen

 

 

Sole Member/Manager

 

 

 

 

Signed, sealed and delivered

 

in the presence of:

 

 

 

/s/ Lydia Owen Boesch

 

 

Print Name:

Lydia Owen Boesch

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: June 26, 2004

 

 

--------------------------------------------------------------------------------


 

 

 

DSCongdonA, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.

 

 

 

 

Robert A. Cox, Jr.

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

JWCongdonA, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.,

 

 

 

 

Robert A. Cox, Jr.,

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

KCVanstoryA, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.

 

 

 

 

Robert A. Cox, Jr.

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

ALCongdonA, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.

 

 

 

 

Robert A. Cox, Jr.

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

in the presence of:

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

SCTerryA, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.

 

 

 

 

Robert A. Cox, Jr.

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

JRCongdon,Jr.A, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Robert A. Cox, Jr.

 

 

 

 

Robert A. Cox, Jr.

 

 

 

Manager

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

/s/ Jirleen K. Sandhu

 

Print Name:

Jirleen K. Sandhu

 

 

Unofficial Witness

 

 

 

 

 

/s/ [ILLEGIBLE]

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 10/31/2006

 

 

--------------------------------------------------------------------------------


 

 

 

Spence Henry Town Center, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ David A. Spence

 

 

 

 

David Spence

 

 

 

Sole Member/Manager

 

 

 

 

 

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

/s/ Jeanette DeVeau

 

Print Name:

Jeanette DeVeau

 

 

Unofficial Witness

 

 

 

 

 

/s/ Leigh Ann Weber

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 3-3-2007

 

 

--------------------------------------------------------------------------------


 

 

 

Jay Henry Town Center, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

Jay Family Limited Partnership, a North

 

 

 

Carolina limited partnership, its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Mack C. Jay III

 

 

 

 

Name:

Mack C. Jay III

 

 

 

 

Title:

 Gen. Partner

 

 

 

 

 

Signed, sealed and delivered

 

in the presence of:

 

 

 

 

 

/s/ Gregory S. Williams

 

Print Name:

Gregory S. Williams

 

 

Unofficial Witness

 

 

 

 

 

/s/ M. Lynn Pound

 

Notary Public

 

(Notarial Seal)

 

 

 

My commission expires: 7-25-2007

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

LEGAL DESCRIPTION

 

Developer Tract 1

 

All that tract or parcel of land lying and being in Land Lots 82 & 111 of the
6th District, Henry County, Georgia, and being more particularly described as
follows:

 

Commencing at a concrete right-of-way monument found at the southwestern corner
of the mitered intersection of the western right-of-way of Interstate Highway
No. 75 (variable right-of-way) and the northern right-of-way of Jonesboro Road
(variable right-of-way); Thence along the northern right-of-way of Jonesboro
Road (variable right-of-way) North 71 degrees 36 minutes 51 seconds West, a
distance of 111.85 feet to a concrete right-of-way monument found; Thence along
said right-of-way South 18 degrees 19 minutes 24 seconds West, a distance of
25.00 feet to a point; Thence North 71 degrees 36 minutes 34 seconds West, a
distance of 88.11 feet to a 1/2 inch crimped top pipe found; Thence North 18
degrees 19 minutes 21 seconds East, a distance of 88.00 feet to a point; Thence
North 71 degrees 41 minutes 15 seconds West, a distance of 665.75 feet to a 5/8
inch rebar set; said point being the TRUE POINT OF BEGINNING; Thence along said
right-of-way North 71 degrees 41 minutes 15 seconds West, a distance of 88.50
feet to a 5/8 inch rebar set; Thence leaving said right-of-way North 18 degrees
15 minutes 14 seconds East, a distance of 24.16 feet to a 5/8 inch rebar set;
Thence South 71 degrees 44 minutes 46 seconds East, a distance of 20.00 feet to
a 5/8 inch rebar set; Thence North 18 degrees 15 minutes 14 seconds East, a
distance of 188.56 feet to a pk nail set; Thence along a curve to the left, an
arc length of 147.29 feet, said curve having a radius of 490.00 feet, with a
chord distance of 146.73 feet, at North 09 degrees 38 minutes 34 seconds East,
to a 5/8 inch rebar set; Thence North 01 degrees 01 minutes 54 seconds East, a
distance of 29.74 feet to a 5/8 inch rebar set; Thence North 43 degrees 00
minutes 13 seconds West, a distance of 26.67 feet to a 5/8 inch rebar set;
Thence North 87 degrees 02 minutes 20 seconds West, a distance of 130.46 feet to
a 5/8 inch rebar set; Thence North 72 degrees 57 minutes 01 seconds West, a
distance of 49.30 feet to a 5/8 inch rebar set; Thence North 87 degrees 02
minutes 20 seconds West, a distance of 161.78 feet to a 5/8 inch rebar set;
Thence North 02 degrees 57 minutes 40 seconds East, a distance of 76.00 feet to
a pk nail set; Thence North 87 degrees 02 minutes 20 seconds West, a distance of
52.04 feet to a pk nail set; Thence North 02 degrees 57 minutes 40 seconds East,
a distance of 254.40 feet to a pk nail set; Thence South 87 degrees 02 minutes
20 seconds East, a distance of 82.00 feet to a point; Thence North 02 degrees 57
minutes 40 seconds East, a distance of 332.88 feet to a pk nail set; Thence
North 87 degrees 02 minutes 20 seconds West, a distance of 93.17 feet to a pk
nail set; Thence North 02 degrees 57 minutes 40 seconds East, a distance of
181.83 feet to a pk nail set; Thence South 87 degrees 02 minutes 20 seconds
East, a distance of 12.00 feet to a pk nail set; Thence North 02 degrees 57
minutes 40 seconds East, a distance of 96.69 feet to a pk nail set; Thence South
87 degrees 02 minutes 20 seconds East, a distance of 108.00 feet to a pk nail
set; Thence North 02 degrees 57 minutes 40 seconds East, a distance of 579.84
feet to a 5/8 inch rebar set; Thence North 89 degrees 59 minutes 42 seconds
East, a distance of 145.88 feet to a 1/2 inch rebar found; Thence South 79
degrees 37 minutes 33 seconds East, a distance of 150.01 feet to a 1/2 inch
rebar found; Thence North 85 degrees 56 minutes 21 seconds East, a distance of
84.92 feet to a 1/2 inch rebar found; Thence North 72

 

--------------------------------------------------------------------------------


 

degrees 16 minutes 16 seconds East, a distance of 119.73 feet to a 5/8 inch
rebar found; Thence North 42 degrees 50 minutes 27 seconds East, a distance of
123.21 feet to a 3\4 inch open top pipe found on the western right-of-way of
Interstate Highway No. 75 (variable right-of-way); Thence along said
right-of-way, South 19 degrees 05 minutes 25 seconds East, a distance of 715.05
feet to a point; Thence leaving said right-of-way South 02 degrees 57 minutes 40
seconds West, a distance of 321.79 feet to a point; Thence South 47 degrees 57
minutes 40 seconds West, a distance of 25.73 feet to a point; Thence South 02
degrees 57 minutes 40 seconds West, a distance of 194.72 feet to a point; Thence
South 88 degrees 59 minutes 16 seconds East, a distance of 110.72 feet to a
point; Thence North 01 degrees 00 minutes 44 seconds East, a distance of 20.84
feet to a point; Thence South 88 degrees 59 minutes 16 seconds East, a distance
of 99.51 feet to a point on the western right-of-way of Interstate Highway No.
75 (variable right-of-way); Thence along said right-of-way South 22 degrees 00
minutes 10 seconds East, a distance of 69.74 feet to a 5/8 inch rebar found;
Thence leaving said right-of-way North 88 degrees 59 minutes 16 seconds West, a
distance of 307.56 feet to a pk nail set; Thence South 81 degrees 36 minutes 34
seconds West, a distance of 259.79 feet to a point; Thence North 88 degrees 58
minutes 17 seconds West, a distance of 179.04 feet to a pk nail set; Thence
South 01 degrees 01 minutes 54 seconds West, a distance of 564.43 feet to a pk
nail set; Thence South 71 degrees 44 minutes 46 seconds East, a distance of
40.50 feet to a point; Thence South 66 degrees 24 minutes 28 seconds West, a
distance of 28.19 feet to a point; Thence South 18 degrees 15 minutes 14 seconds
West, a distance of 206.00 feet to a 5/8” rebar set located on the Northern
right-of-way of Jonesboro Road, said point being the TRUE POINT OF BEGINNING.

 

Said tract contains 26.177 Acres.

 

TOGETHER WITH:

 

Developer Tract 2

 

All that tract or parcel of land lying and being in Land Lots 83 & 110 of the
6th District, Henry County, Georgia, and being more particularly described as
follows:

 

Commencing at a concrete right-of-way monument found at the southwestern corner
of the mitered intersection of the western right-of-way of Interstate Highway
No. 75 (variable right-of-way) and the northern right-of-way of Jonesboro Road
(variable right-of-way); Thence along the northern right-of-way of Jonesboro
Road (variable right-of-way) North 71 degrees 36 minutes 51 seconds West, a
distance of 111.85 feet to a concrete right-of-way monument found; Thence along
said right-of-way South 18 degrees 19 minutes 24 seconds West, a distance of
25.00 feet to a point; Thence North 71 degrees 36 minutes 34 seconds West, a
distance of 88.11 feet to a 1/2 inch crimped top pipe found; Thence North 18
degrees 19 minutes 21 seconds East, a distance of 88.00 feet to a point; Thence
North 71 degrees 41 minutes 15 seconds West, a distance of 925.05 feet to a
point; Thence along a curve to the left, an arc length of 131.42 feet, said
curve having a radius of 1417.32 feet, with a chord distance of 131.37 feet, at
North. 74 degrees 20 minutes 37 seconds West, to a point; Thence along a curve
to the left, an arc length of 212.21 feet, said curve having a radius of 1417.32
feet, with a chord distance of 212.01 feet, at North 81 degrees 17 minutes 21
seconds West, to a point; Thence along a curve to the left, an arc length

 

--------------------------------------------------------------------------------


 

of 50.00 feet, said curve having a radius of 1417.32 feet, with a chord distance
of 50.00 feet, at North 86 degrees 35 minutes 21 seconds West, to a 5/8 inch
rebar found; Thence along a curve to the left, an arc length of 17.27 feet, said
curve having a radius of 1417.32 feet, with a chord distance of 17.27 feet, at
North 87 degrees 56 minutes 56 seconds West, to a 5/8 inch rebar set; Thence
North 88 degrees 17 minutes 53 seconds West, a distance of 487.47 feet to a 5/8
inch rebar set; said 5/8 inch rebar set being the TRUE POINT OF BEGINNING;
Thence South 02 degrees 57 minutes 40 seconds West, a distance of 38.78 feet to
a 5/8 inch rebar set; Thence North 88 degrees 07 minutes 55 seconds West, a
distance of 101.03 feet to a 5/8 inch rebar set; Thence leaving said
right-of-way North 02 degrees 57 minutes 40 seconds East, a distance of 30.00
feet to a 5/8 inch rebar set; Thence South 88 degrees 07 minutes 55 seconds
East, a distance of 20.00 feet to a 5/8 inch rebar set; Thence North 02 degrees
57 minutes 40 seconds East, a distance of 637.29 feet to a 5/8 inch rebar set;
Thence North 87 degrees 02 minutes 20 seconds West, a distance of 29.37 feet to
a pk nail set; Thence South 02 degrees 57 minutes 40 seconds West, a distance of
54.68 feet to a pk nail set; Thence North 87 degrees 02 minutes 20 seconds West,
a distance of 308.09 feet to a pk nail set; Thence South 02 degrees 57 minutes
40 seconds West, a distance of 65.67 feet to a pk nail set; Thence North 87
degrees 02 minutes 20 seconds West, a distance of 511.22 feet to a 5/8 inch
rebar set on the Eastern right-of-way of Mount Olive Road (variable
right-of-way); Thence along said right-of-way the following courses and
distances; North 18 degrees 38 minutes 12 seconds West, a distance of 108.35
feet to a 5/8 inch rebar set; Thence along a curve to the right, an arc length
of 81.70 feet, said curve having a radius of 860.00 feet, with a chord distance
of 81.67 feet, at North 15 degrees 54 minutes 54 seconds West, to a 5/8 inch
rebar set; Thence along a curve to the right, an arc length of 330.70 feet, said
curve having a radius of 860.00 feet, with a chord distance of 328.66 feet, at
North 02 degrees 10 minutes 39 seconds West, to a 5/8 inch rebar set; Thence
North 08 degrees 50 minutes 26 seconds East, a distance of 15.23 feet to a 5/8
inch rebar set; Thence North 09 degrees 24 minutes 00 seconds East, a distance
of 26.66 feet to a 5/8 inch rebar set; Thence leaving said right-of-way, South
55 degrees 04 minutes 52 seconds East, a distance of 48.90 feet to a 5/8 inch
rebar found; Thence South 87 degrees 02 minutes 20 seconds East, a distance of
199.65 feet to an angle iron found; Thence South 89 degrees 33 minutes 01
seconds East, a distance of 97.25 feet to a 5/8 inch rebar found; Thence North
51 degrees 07 minutes 53 seconds East, a distance of 212.77 feet to a 5/8 inch
rebar set; Thence North 51 degrees 07 minutes 53 seconds East, a distance of
196.92 feet to a 5/8 inch rebar found; Thence North 02 degrees 57 minutes 40
seconds East, a distance of 194.91 feet to a 5/8 inch rebar set; Thence South 87
degrees 02 minutes 20 seconds East, a distance of 330.21 feet to a 5/8 inch
rebar found; Thence North 02 degrees 57 minutes 40 seconds East, a distance of
127.12 feet to a point on the centerline of Walnut Creek (said point also herein
called “Point A”); Thence northeasterly, easterly, and southeasterly along the
centerline of Walnut Creek and following the meanderings thereof 278.17 feet,
more or less, to a point on the centerline of Walnut Creek (said point also
herein called “Point B”) said Point B also being located by commencing at Point
A and following the traverse line described as follows: North 78 degrees 29
minutes 37 seconds East, a distance of 61.76 feet to a point; Thence North 71
degrees 58 minutes 40 seconds East, a distance of 63.78 feet to a point; Thence
North 78 degrees 18 minutes 44 seconds East, a distance of 63.54 feet to a
point; Thence North 87 degrees 43 minutes 53 seconds East, a distance of 60.45
feet to a point; Thence North 69 degrees 07 minutes 39 seconds East, a distance
of 28.64 feet to Point B; Thence leaving the said centerline of Walnut Creek
South 02 degrees 57 minutes 40 seconds West, a distance of 285.39 feet to a 5/8
inch rebar set; Thence

 

--------------------------------------------------------------------------------


 

North 87 degrees 02 minutes 20 seconds West, a distance of 12.00 feet to a 5/8
inch rebar set; Thence South 02 degrees 57 minutes 40 seconds West, a distance
of 247.00 feet to a pk nail set; Thence South 87 degrees 02 minutes 20 seconds
East, a distance of 12.00 feet to a point; Thence South 02 degrees 57 minutes 40
seconds West, a distance of 197.81 feet to a pk nail set; Thence South 87
degrees 02 minutes 20 seconds East, a distance of 24.51 feet to a pk nail set;
Thence South 02 degrees 57 minutes 40 seconds West, a distance of 318.69 feet to
a pk nail set; Thence North 87 degrees 02 minutes 20 seconds West, a distance of
20.20 feet to a pk nail set; Thence South 02 degrees 57 minutes 40 seconds West,
a distance of 274.61 feet to a 5/8 inch rebar set; Thence North 87 degrees 02
minutes 20 seconds West, a distance of 58.80 feet to a 5/8 inch rebar set;
Thence North 87 degrees 02 minutes 20 seconds West, a distance of 162.21 feet to
a 5/8 inch rebar set; Thence South 47 degrees 57 minutes 40 seconds West, a
distance of 28.69 feet to a 5/8 inch rebar set; Thence South 02 degrees 57
minutes 40 seconds West, a distance of 355.26 feet to a 5/8 inch rebar set;
Thence South 88 degrees 17 minutes 53 seconds East, a distance of 16.89 feet to
a 5/8 inch rebar set; said rebar set being the TRUE POINT OF BEGINNING.

 

Said tract contains 24.261 Acres.

 

TOGETHER WITH:

 

Developer Tract 3

 

All that tract or parcel of land lying and being in Land Lot 110 of the 6th
District, Henry Corner, Georgia, and being more particularly described as
follows:

 

Commencing at a concrete right-of-way monument found at the southwestern corner
of the mitered intersection of the western right-of-way of Interstate Highway
No. 75 (variable right-of-way) and the northern right-of-way of Jonesboro Road
(variable right-of-way); Thence along the northern right-of-way of Jonesboro
Road (variable right-of-way) North 71 degrees 36 minutes 51 seconds West, a
distance of 111.85 feet to a concrete right-of-way monument found; Thence along
said right-of-way South 18 degrees 19 minutes 24 seconds West, a distance of
25.00 feet to a point; Thence North 71 degrees 36 minutes 34 seconds West, a
distance of 88.11 feet to a 1/2 inch crimped top pipe found; Thence North 18
degrees 19 minutes 21 seconds East, a distance of 88.00 feet to a point; Thence
North 71 degrees 41 minutes 15 seconds West, a distance of 925.05 feet to a
point; Thence along a curve to the left, an arc length of 131.42 feet, said
curve having a radius of 1417.32 feet, with a chord distance of 131.37 feet, at
North 74 degrees 20 minutes 37 seconds West, to a point; Thence along a curve to
the left, an arc length of 212.21 feet, said curve having a radius of 1417.32
feet, with a chord distance of 212.01 feet, at North 81 degrees 17 minutes 21
seconds West, to a point; Thence along a curve to the left, an arc length of
50.00 feet, said curve having a radius of 1417.32 feet, with a chord distance of
50.00 feet, at North 86 degrees 35 minutes 21 seconds West, to a 5/8 inch rebar
found; Thence along a curve to the left, an arc length of 17.27 feet, said curve
having a radius of 1417.32 feet, with a chord distance of 17.27 feet, at North
87 degrees 56 minutes 56 seconds West to a 5/8 inch rebar set; Thence North 88
degrees 17 minutes 53 seconds West, a distance of 487.47 feet to a 5/8 inch
rebar set; Thence South 02 degrees 57 minutes 40 seconds West, a distance of
38.78 feet to a 5/8 inch rebar set; Thence North 88 degrees 07 minutes 55
seconds West, a distance of 101.03 feet

 

--------------------------------------------------------------------------------


 

to a 5/8 inch rebar set; said point being the TRUE POINT OF BEGINNING; Thence
along the right-of-way of Jonesboro Road, North 88 degrees 07 minutes 55 seconds
West, a distance of 684.41 feet to a 5/8 inch rebar set at the intersection of
the northern right-of-way of Jonesboro Road (variable right-of-way) and eastern
right-of-way of Mount Olive Road (variable right-of-way); Thence along the
eastern right-of-way of Mount Olive Road (variable right-of-way) North 22
degrees 04 minutes 25 seconds West, a distance of 31.15 feet to a 5/8 inch rebar
set; Thence along said right-of-way North 15 degrees 51 minutes 54 seconds West,
a distance of 49.30 feet to a 5/8 inch rebar set; Thence North 07 degrees 39
minutes 18 seconds West, a distance of 298.06 feet to a 5/8 inch rebar set;
Thence along a curve to the left, an arc length of 154.10 feet, said curve
having a radius of 803.90 feet, with a chord distance of 153.86 feet, at North
13 degrees 08 minutes 46 seconds West, to a 5/8 inch rebar set; Thence North 18
degrees 38 minutes 12 seconds West, a distance of 48.10 feet to a 5/8 inch rebar
set; Thence leaving said right-of-way South 87 degrees 02 minutes 20 seconds
East, a distance of 511.22 feet to a pk nail set; Thence North 02 degrees 57
minutes 40 seconds East, a distance of 65.67 feet to a pk nail set; Thence South
87 degrees 02 minutes 20 seconds East, a distance of 308.09 feet to a pk nail
set; Thence North 02 degrees 57 minutes 40 seconds East, a distance of 54.68
feet to a pk nail set; Thence South 87 degrees 02 minutes 20 seconds East, a
distance of 29.37 feet to a 5/8 inch rebar set; Thence South 02 degrees 57
minutes 40 seconds West, a distance of 637.29 feet to a 5/8 inch rebar set;
Thence North 88 degrees 07 minutes 55 seconds West, a distance of 20.00 feet to
a 5/8 inch rebar set; Thence South 02 degrees 57 minutes 40 seconds West, a
distance of 30.00 feet to a 5/8 inch rebar set; said point being the TRUE POINT
OF BEGINNING.

 

Said tract contains 10.379 Acres.

 

TOGETHER WITH:

 

Outparcel 7

 

All that tract or parcel of land lying and being in Land Lot 110 of the 6th
District, Henry County, Georgia, and being more particularly described as
follows:

 

Commencing at a concrete right-of-way monument found at the southwestern corner
of the mitered intersection of the western right-of-way of Interstate Highway
No. 75 (variable right-of-way) and the northern right-of-way of Jonesboro Road
(variable right-of-way); Thence along the northern right-of-way of Jonesboro
Road (variable right-of-way) North 71 degrees 36 minutes 51 seconds West, a
distance of 111.85 feet to a concrete right-of-way monument found; Thence along
said right-of-way South 18 degrees 19 minutes 24 seconds West, a distance of
25.00 feet to a point; Thence North 71 degrees 36 minutes 34 seconds West, a
distance of 88.11 feet to a 2 1/2 inch crimped top pipe found; Thence North 18
degrees 19 minutes 21 seconds East, a distance of 88.00 feet to a point; Thence
North 71 degrees 41 minutes 15 seconds West, a distance of 925.05 feet to a
point; Thence along a curve to the left, an arc length of 131.42 feet, said
curve having a radius of 1417.32 feet, with a chord distance of 131.37 feet, at
North 74 degrees 20 minutes 37 seconds West, to a point; Thence along a curve to
the left, an arc length of 212.21 feet, said curve having a radius of 1417.32
feet, with a chord distance of 212.01 feet, at North 81 degrees 17 minutes 21
seconds West, to a point; Thence along a curve to the left, an arc length of
50.00 feet, said curve having a radius of 1417.32 feet, with a chord distance of
50.00 feet, at

 

--------------------------------------------------------------------------------


 

North 86 degrees 35 minutes 21 seconds West, to a 5/8” rebar found; said point
being the TRUE POINT OF BEGINNING; Thence along said right-of-way along a curve
to the left, an arc length of 17.27 feet, said curve having a radius of 1417.32
feet, with a chord distance of 17.27 feet, at North 87 degrees 56 minutes 56
seconds West, to a 5/8 inch rebar set; Thence North 88 degrees 17 minutes 53
seconds West, a distance of 187.78 feet to a 5/8” rebar set; Thence leaving said
right-of-way North 02 degrees 57 minutes 40 seconds East, a distance of 368.59
feet to a PK nail set; Thence South 87 degrees 02 minutes 20 seconds East, a
distance of 71.79 feet to a 5/8” rebar found; Thence along a curve to the right,
an arc length of 119.20 feet, said curve having a radius of 490.00 feet, with a
chord distance of 118.90 feet, at South 80 degrees 04 minutes 12 seconds East,
to a 5/8” rebar found; Thence South 34 degrees 53 minutes 21 seconds East, a
distance of 24.74 feet to a 5/8” rebar found; Thence South 02 degrees 57 minutes
40 seconds West, a distance of 330.23 feet to a 5/8” rebar found on said
right-of-way of Jonesboro Road, said point being the TRUE POINT OF BEGINNING.

 

Said tract of land contain 1.703 Acres.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Debtor’s name:

 

Henry Town Center, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

823 North Elm Street, Suite 200
Greensboro, North Carolina 27401

 

 

 

Debtor’s mailing address:

 

823 North Elm Street, Suite 200
Greensboro, North Carolina 27401

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

[Continued on next page]

 

B-1

--------------------------------------------------------------------------------


 

Debtor’s name:

 

Alpha Seven LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

5151 Glenwood Avenue
Raleigh, North Carolina 27612

 

 

 

Debtor’s mailing address:

 

5151 Glenwood Avenue
Raleigh, North Carolina 27612

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-2

--------------------------------------------------------------------------------


 

Debtor’s name:

 

Elliston Henry Town Center

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

388 Vanderbilt Road
Asheville, North Carolina 28803

 

 

 

Debtor’s mailing address:

 

388 Vanderbilt Road
Asheville, North Carolina 28803

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-3

--------------------------------------------------------------------------------


 

Debtor’s name:

 

Owen Henry Town Center, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

124 5th Street N
Columbus, MS 39701

 

 

 

Debtor’s mailing address:

 

124 5th Street N
Columbus, MS 39701

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-4

--------------------------------------------------------------------------------


 

Debtor’s name:

 

DSCongdonA, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-5

--------------------------------------------------------------------------------


 

Debtor’s name:

 

JWCongdonA, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-6

--------------------------------------------------------------------------------


 

Debtor’s name:

 

KCVanstoryA, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-7

--------------------------------------------------------------------------------


 

Debtor’s name:

 

ALCongdonA, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-8

--------------------------------------------------------------------------------


 

Debtor’s name:

 

SCTerryA, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-9

--------------------------------------------------------------------------------


 

Debtor’s name:

 

JRCongdon, JR.A, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Debtor’s mailing address:

 

701 East Byrd Street, 15th Floor
Richmond, Virginia 23219

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-10

--------------------------------------------------------------------------------


 

Debtor’s name:

 

Jay Henry Town Center, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

1400 Battleground Avenue, Suite 217
Greensboro, North Carolina 27401

 

 

 

Debtor’s mailing address:

 

1400 Battleground Avenue, Suite 217
Greensboro, North Carolina 27401

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

B-11

--------------------------------------------------------------------------------


 

Debtor’s name:

 

Spence Henry Town Center, LLC

 

 

 

Debtor’s organizational structure:

 

limited liability company

 

 

 

Debtor’s principal place of business:

 

516 East Rosemary Street
Chapel Hill, North Carolina 27514

 

 

 

Debtor’s mailing address:

 

516 East Rosemary Street
Chapel Hill, North Carolina 27514

 

 

 

Time period for which Debtor has been using or operating under said names and
organizational structure without change:

 

2002

 

 

 

Secured Party’s name:

 

Wachovia Bank, National Association

 

 

 

Secured Party’s organizational structure:
Secured Party’s mailing address:

 

a national banking association
201 South Tryon Street, Suite 130
PMB Box #4
Charlotte, North Carolina 28202

 

[End of Exhibit B]

 

B-12

--------------------------------------------------------------------------------